         Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 1 of 64
                                                                                   20- 02 4,29
                                                                                        SECT. T ttlAc. 4
                          PETI?IOX I'f,DER 28 USC S 225{ EOR TRI? OF
                         BABBAS CTRDUS BY A PERSOT I]' S?TIS CI' TODY
            I;nital St2t6 Dlitrir:, C6rrl     Dlsmct. f, rrt rn lxitr ict d L anlrlan                  e

 Nme orutr r'r. .l y- err. ,:.ard.4                                         Dockct or Crse No.:
 E.{ta Farrt
L--".
PI$tr ol Confincrnent       Lmirirar Strlr Ptoitmtiry          Prisooer ],{o.r 63lS1E

Pelidoacf   t,,a"l d. o-. r&drlrh.i yau F!.. rsndc4   Rcsp6dcd 6n*..d p.rr.E ke!'rs'ju.o*y "rear"c.,";              I

                             Ifurtrr Fffrt                Darrd l'm!{rr, Srrd?r
L-_
ln' Attomey Geftrel of the St*e oflouisiant: Jtff Lurlry
                                                            PBTITION

I         (a) Nunc md locsion of rourt that cntcrcd trc judgnrcnt of cowictionyou erc chdlcnging

                                      Ztnd.hCddDbHdColt
                                      P.O.   !q   lltt0
                                      Covn6on, Le 7e{3a-         1000

          (b) cdmind doclct or csc oumbcr 0f you             know): {tZfI        IXe. .o8"

          (r) Dafc of 6n ju4mgd of convistion (if you           tnow): Dceaba       19,   2ol{
          (b) Datc ofscntcaciq:                                          Dcccqlq   20, 2Ol4

3         Lcngth of scotencc:                                            fifc rYifLod   tadi&
4         In this casc, rcrc you co{vi{ttd on morc ltan ooc cotrrt ot morc        ttm     onc   ttirnc? n Ycs      XNo

 5        Idmtiry all uimcs of whith ycu ycrc cocf ictcd ard scdsoccd ia &is            casc:
          1 Ccatd.tggrrrdrryc Lr-X'.S. l{:,12

          what ras yorr plca? (Cbs c* onc)

                           X   (l) guitty
                                      Xot                         a   O) Nolo coslcndcrE (!o cooled)
                            o @) cuilry                           s   (4) IBrity H ce


          b)    If you cnlcrcd a guilty flca to onc coul or indicucat, md a oot guilty plcs to loothcr
          comt wtat did you plaad guilty to und what di d you plcad not guilty to?
                                                                                                       -0(   r* luql
                                                                                                             Pro   cota_
          (c) Ifyou wcnt to kial, wh*t kind       oltrirl   did you hsvc? (Chlck onciXD
                 x ,iry n Judgc only                                                    CtRIftDaP-
          Did you tcstify rt a prctrial hcuing tial. or''post-kirl
                                                              - hc    ing?          - Doc' No'-
                 x Yts                                                              - '
                                                                   ieN6eRED FoR FILING
    8.
                                                  "';;
          Dd you rypcal from &c judgmcnt of conicti on'l
                   x Y's                          c No                          sEP     03      2020

                                                                            U.S. DISTRICT COURT
                                                                          Esbm    Dbtrlct of Loulrirnr
                                                                                 OePutY     CLn(
          Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 2 of 64




9         Ifyou did apperl rnswa the following:
          (a) Nunc of court

           O) Do{ket or cxr aunhr (fYou }nor):                          Nn   ?1115   Kif   10:0
           (c)   Resulu    Altrrncd
           (O Dlle of resul t     Docaba              2l!,   t0l3
           (c) CiEtion to thc cesc (ifyou knos):
           (D firoun& raisc*


           (g) Did yoo scct fr"rtlrcr rcvic* by a high<r srstc           cortf X'its                 o    No
                     If ym. anrvx &e followiag:
                     0) Nrue of court Loiriurr Sqrrsa Cst
                     (2) Do ckd or casr n,nrbcr ( floou knonr): Ito, tro l&I(G01'6
                     0) RcsulG:                 Dtd.{
                     (4) Date ol resrh (if you kaow): f *rlerr 03' 2Or7
                     (5) Citdion to 6c cax f f You tnw):
                     (O (hourds raisc d:
            ($   Did you Elc r pctili oa fm     catiorui io lhe Udt€d st Es Srry(eiDc Cdlrt?                    a   Yss   XNo
                     Ifycs, rnsrcr &e folloning:
                     (l) Do*bt       or cesc   nw$cr (f      You   tmw):
                     (l) Result
                      €)    Dsfic of result ofYou    kno*):
                      ({) Citdion     to thc casc   (ifyou loos):


    I0.     Othcr   frm Sc dircct qpcals listcd abovc,              heve you prcviorrly filcd ary odrer pctitioos. applicatiorx' or

    mgtioos csmcrning lkis jrrdgmcnt of coaviction in my state               co{rt?    x Yes              c    No


    11.     Ifyorr ms*cr to Qucstion 10 was "Ycs'' givc St foll owing hformarion:
            (a) (l) Nruc of tourt f2lrd &ddrl Dldcl C.nfi
                      (?) Doctct or casc nrrnbcr     know): t?2-'57
                                                        fifyou
                      (3) Dds of filirg 0f 1'ou lnow):      Mrth tl'                              2ll1t
                      (4)   NfirIc   of drc   procccdiag: APPLICATIOI{               ron    FOST COiNaCTIOI{          IEIIEF FCB)
                 (5)&oundsrgissd r.   IlmftrSCTrVE ASSL9TAI{CE Of COUNSIL WmX"[
    TXIAL COt IISEL rAIIlD IO ASr rOR A MISTBIAL, 08 AT LDA$T TO IIISQU.IIJTY IA$rTCL
    PANBL OT .IuRONS            WUTIX BXTBINSIC TACTS AND EVIDXNCE TAffTBD TEE JIInY FOOL.
             l.INErrf,cTIr/EAs$u$TANcGorcoUIYsEI,sEEBxTIIALCoUI{INLTAILEDTo
                                                                  TUAL.
    OB.'ECT TO TEE EBEJI]DICLIL OsE OF ITA.DMISSIBLE CSA.IS XVIII3NCE AT
             J'INEI-I.f,CTIYEAssIsTA!{CEorcouNsELWEBRITRIALcouiisEl,FAII.EDTo
    Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 3 of 64




O}.}XCJ AIID ASK TOf, A DINf,CTXD vxnI}IC'T WEBN Tsx .TL.LBGTD fiCTIM TAILED TO
TB8IITYTO ATL ILEBMI{TS OTTEr (XIITX CEARCED.
       d. II{ETTXCIIVE AIISIIITAI{CT OT COT]NSEL P'EXBX TBLTL COUNSEL FAILBD TO
RAISE ISSUE OF IMpXACffiD TESTnUONY, STAI{DING ALOITIE, BEr!{c
T]NCONSTITUTIONALLY USED TO OTTAIN COI{VICTIOI{.
       5. TBIAL COU}T$f,L TAILEI} TO OBJf,CT TO IEX STATE'S USB OF OTIT-OT.EOUItr
Tf,STtrIdONL{L STITT}IET{IS OT Tffi ATJ.f,GBD VICTBTS }IOTEf,B IN VIOLANON OF
CRAWTORD V. W,{SEINTGION,
     6. APTEII.{TE COtrNSEL TAILND TO R.rISE IS|IITIf,S OI{ APPf,AL NXLAIBD TO
OB'ECTIONS ON TEX Bf,COf,D TO TN(XIECUTORIA.L IUISCONDUCT.
                 (O Did you rcccive a hering       *lrrc   evidcacc was given on your paitioa. ,ppli crtion or motion?

                                                                                         r: Yts       X   No

                 CD    Result Dlrdcd
                 (8) Dete ofresult   (i   fyou know): Junc 05,2019


       (b)   Ifyou 6led ary second pctitioo. apglicuion       or motion give the same information:

                 (l) Nsttr   of   court       Fird Cirfltit   CGt   of   Appol
                 (?) Dockct or casc rumber      knos):
                                                (iflor                   20111-XY{lt{5
                 (3) Doe of filing (if you knor):    .ht, $5,2019
             (4) Naorc of the proceedag: AppEcrtia fc Sryrrvircy Vrir d Rcvirry cr FCx'
             (5)Goudsraised l.           IXf,ITBCTwE .{SBISTANCT Otr COUNSEL Ymnt
TRI.{L COUNSEL FATI;I} TO ASX TOA A MISTRIAL, ON Tf, I^EAST TO DISQUALIFY TAINTXI'
?AITXL Of .'UROR$ YHXB"G XX'tNtr{sIC TACTS A]IID Xl'ID*XC8 TAIT{TED TNM "'U.RY POOL.
      2. IN TTECTTVf, ASSf,STA]iCX OT COUN$f,L WEf,NX TNL{[ COf,TilSEL FAII.BD 10
OBIECT TO THE PRE.'UDICIAI, Ti$B OT I![.{'1}flSSIBI.E CS{4S IWDEilCf, AT TRTAL.
       3. INf,TTBCII!'f, ASSIITT,,r.|ICE Otr COUNSIL WEIBE TBIAL CO.rlrSEL FAILED TO
O&IBCT AND ASK FOX A I}IRBCIED VBRI}ICI YEf,N Tffi ALLEGED IIICTIM TAILf,D TO
TBSTIFY'TO AI,L BLEMEI{TS OTTEE CEIIIIE C[{RGED.
       {. I!{NFFBCTIVE ASSIfT.{NCX OT COUNSXT STXXnx TNL{L COUNSf,1 T.ULtrD TT)
&{Isf, ISSUT OF IiIPXACEND TESTTITOITY, STA.FII'ING ALOI{E, BBINC
UII{ONSTITUTIONALLY USTD TO OTTAIITI COI{VICTION.
      5. TnIAL COTINSTL TAILID TO OBJECT TO TEE ST.{TE'S UsE Of OUT-OF.COT]XT
Tf,STIMOI{HL STATEMXNTS OF TEf AI,Lf,GBD VICTIUI"S 1UOTEXN IN IrIOIATION OF
C&{WBOB,D V. WASEINGTON.
      6, AP?tsII,ATX COI]NSTI, TAILfiD TO RAISX IIIStIf,S ON APPEAL NEUTTEI' TO
O&'XCTIONS ON TBx nICOND TO TAOSNCUTOIIAL MI3COI\DT'CT.
          (6) Did you rcccivc a hcaing whrrc cvidcncc ras givar on your pctition, application or motion?
                                                                                         oYssXNo
                  O)   Rctult       flonicd
                  (8) Datc ofres:lt Gfyou      know):                    Ocrobr l)5,2019
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 4 of 64




      (c) If you filcd ury thfud petitioq applicatioa or motion, give     tlr soc inforcfiiou
               (1) Nsmc of      court                            Laddrlr Sryranc Cart
                                           knoc);
              Q) Deckct or casc mnnbcr (ifyou                                20(l-KE-t!t58
               (3) Datc offiliqg 0fyou know):                                octobrt 15.2019
               (4)   Nfirrc   of   &c procccding: AppIcedm              fr   Writ ol   Ccrfcrl c Rcvla o          PCR
               (5)Goundrraiscd:               l.        INrrFECTM              ASSISTANCE          OF COIIHSBL WEIRX
IRIAL COI'NS8L TAII.ED TO .ASX TOR                      A   MIIITRIAI,, OR AT ITAST TO I'ISQIT.{IJTY TAINIED
PANEL OT JURORS IYEBRE      EXT*IINIC TATTS AliD EVIDf,I{Ctr TAINTTD TUE JIIRY PCX)L.
       t.   MT'TN'ECTIYS A$SLITAJ{CE OF COIII{$EL YEBRE TnI,{L COI'ITSEL TAILEI} TO
OEIf,CT TO TITf, PN,BJIIDICI.TL USf, OF INAD1IfiSSIBLE CSA,{S BYIDBNCE AT TBHL.
       3. INf,rI'TCTTVf; ASSIIITA}ICf, OS COUNSEL YEf,Ntr TnIAL COUNSEL TAILBD TO
OB.If,CT AND ASI( trOR A DIruCTED VStrDICT ]IEEH Tf,E ALIXGID VICTIM T.{ILED TO
TESTITY TO .{LL ELf, ME}ITS OT TEf, CRIiIE CEARGf, D.
       4. INEtrTECTIYI.{ISIIITANCE OF COUNSELWEXBI TBf,{[. COINSEL TAILf,D TO
N.{ISI $$U[ OF IMPT^{CEf,D TBSTTIIONY, STA-IIDIIYG ALONE, BEING
IF'CONSTITIIIIONALLY USf, II TO OETAIN CONVICTION.
       5.    TNrAL COONIIBL FAILED TO OBJECT TO IEn STAIE'S USB OF OtrT'OF.COI]XT
TXSTIII{OIIIAL $TAff,i,IEFrS Of Tm {LLBC8D VICTIM'S MOIEBB IN !'IOL,IiJIION Or
CRAII'ORD V. W.{S EINGTO N.
      6. A"PrEI.I.ATE COUNSXL TAILBD TO N.AISf, ISSIJf,S O}t APPEAL RtrLTTTD TO
OBJf,('TIONS ON TEr NXCORD TO TROSTCUTONL{I. MIIICONDtr'CI.

               (6) Did you rrccivc a hering wfurc cvidence was                 gitu    on yoln   pctitioa applicalioa or modon?
                                                                 u Yes                 X   No

               O)    Rezult          Dcnicd
               (8) Dfrc of rcsult (if you      tnow):            A4trrt      14,   2i20
       (d) Did you rypcd to drc highest sbtc court hrviag jrrirdiction                     tic rcsdt of scti oo tdrca on your
Ftiti olr ryplicetim or motion?
                  (l) Frst pelitioa X t'cg                       oNo
                G) Sccond pglitioa 0 Ycs                          tr   No
                (J) Itird pctition: tr Ycs                        oNo
       (c) If you did not     rfp.sl   to th€ lighcst   #c    court   kving jukdictioo.     sxPlaiu   kicfly rtryyou dd not

12.    For   fis   paitioo, st$r cvcry ground ntich you drim dt t you se bcing hcld in violrtioo of thc
Constitrltion, ta*s, sr Es liqs of thc Ilaitcd Strkr. Attldr ldditiorBl p4rs if you h*e alore thsn four gmuds.
Sffic hc h€s slpporting cach gromd

       CAUTION: Ia ordcr to proccd in trc fsrlcrul court you m:st ordinzrily fint crbaust (usc ry)
       yolr rvaiksc strtc cour ratttdils on each grourd on wlddr you rdqucrt action by drc ftdsal
       loun. Also. if you fril to set fotlh rll grormds ia fris pelition" yolr msy be barred front
       prcscrrirg additimd grorrtr<k d i lrt6r ffic.
        Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 5 of 64




GROIND ONX: l.           INETFICTM ASSISTAN(S Or COI]NSf,LWXBx't IRLIL COIINSI L
TAILTN TO ASIi TOR A MISTBIAL, OB AT IJAST TO DITIQUALITY TAIITTEI} PANEL OF
,ITJ'RORS *TBRE E XTRI}ISIC F,{(]IS A}ID F\/IDEIICE TAIITITED TEf, JI}RY POOL.

                                   cit! hw. Iust statc h. spc.i fic hcts that stryport yotr clsinl):
{a) Srryorting facts (Do not uguc or
        Pcaitirntr cod.adr tlna hir fcdrd nd rtlo csrrtturtirrd rifhtt to r f{r urd iryrrtid trid mr
giolrtrd ld hir crrvidian urcmrtitntianrlly ob(rincd. In hir crrt, bdca hirl cmmaccd ud fuing
v* dlrq on" d th" p{afidd turrrr, Mrr, Stt!,tct, rtuittd thrt rlc rckd fr C,{.9A. Sobrequady.
Mrr. StLurtc r:phinrd rt :idrbr thet rhr rer r victim d rrpc rlid lcd ha to bctmc e nrrrc in rcrud
trrnr1 .nd to lYork with CASA.
        Thtrcrltr, thc prccrrtc prcd qftrdars to tha jcy pand rGE rdhg tl&ycd drdrsc, md
Mrr. Schutl: rtedr{ ftrtifyiq lbrnt cmllictin€ rodior d r ciild vicfim lrrrd lf,cir rhurc, grmhg
s, clf,&.o hy thild nolarrrr, chmging dyumicr irr a thikl'c uind drrdopcd rrlrro.itq ttr. (Tr. trzr'
pp.   dl!9{l{l
       Triel cmnrC objGdd, but ttrc jndga r[d rot cvra givr the iory rn rdmmithm.rt rr rn
hrhnegcu Thn prorcfllfr cmttnl"d to {u.tttdr fk p{ardLl iacl in ddl nmfr.
       Thc pdcndrl Jrrr rtrc .6r.rrrt, rffcdcd, urd afiecd lalrdae cflurdafm! md h{cranccr
trerd Pclitirc rnd praururd ttc dlc;etimr rar kr. md tid thc rcnrrfrrg rritncrr rer I \iaim-.
Ihir b provan by tta cmmantr of flra potradel Juon &rrln; v& &t, md t ptd.[y lht "r*redur'
Mr:. $&lrta grvc te thc odrn m thc prncl rrd ai. rcrt sf ilc lrry wrdr; in lht tmtroirq rq ding
dCryd dirdorrra rnd olh:t prydrologitrl phrnocoe lhet lrnrmcc gnih-

(b)   lfyou   did oot cxharst   you st   c rcmedics on   &oud     One, explain   why

(c)       IlbcdAppal d Grmd              One:



          0)        Ifyou apgedcd &om &c idgmed of conlictiotr- ddyou tiise this issur? u              Yts          X   No

          (2)       If you did not raisc tris issuc inyow dircrt ryPeil. cryltin wtl:r




(O    Pct Corviaioa Procccdiryr:
         (l) Did you mirc ttis ilflre though a post.cotrvirlion       molion or pclition for hrlcrs cotpls in   I   sffic tri8l

          courft                                                                                X   Ycs              cNo
          (2) If you   ossct    to QUcstion (OO) is 'Yes.'   *rte:
          Iypc of molicu or pctiliou Anpllcedm               fe Pat Cmvl& Bcld (PCR)' Sae eildGt mprl
          Nunc ud locdion of tic cout rltcrc thc motioo or pclition ras flcd:
          Dockct or crsc    nl[*cr (ifyou know):
          Darc of courfs dccisioo:

          Rcsult (nttash a copy of th6 $ourl's oFirion or ordcr,      if mrailda):
           O) Did you tcccirrc r    kuitq   on your uroti on or   pctition'!            o YEs o            No

           (4)Didyquqpq.l&om&edcnirtofyourmotionorpctition?                             o Ycs o            No
                                                  *Yca," didyou rrisc fris issrc in &c ippcd?
           (5)   Ifyou grsscr to Qrsriol (O(a) is
                                                                                         aYcsnNo
        Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 6 of 64




         (6) If your arsrcr to          stion (O(1)   is
                                                           *Yt3,"   d{r:
                                  Que

         Nrmc srdlocrfm of thc court ttere thc molion or pctiti oo srs              filct
         Dockct cr csse    nld€I (f      you know):

         Drte of cout's dceision:
         R.csult   (rt&ch r cog ofthc coufs opinioo or ordet, if eveihblet
         O) tf your    tlsrc'    to qltcstion (O(0 or Qrcstion (O$) is 't'1o." crpkin           rty   yor did ml nisc      lhis
         inuc;

(c)      Otlrcr X,eacdc*: Dcscribc llry othcr proecdrres (such i.s hebcas cotpus,              *nioisrtivc      rcmcdics, etc.)

tht   you hrvc unrd to crhe$t your stetc rcmcdics on Grornd osc:


GXOIBID      TYO: 2-   INTITf,CTIVE AS$ISTAIICX OF COUFtSf,L vmRE TnL{, COf,l\SlL
rAIT-ED TO O3.'BCT TO THI fNnJIMICIE,I- T1ST Otr I1\I,{O!{ASIBLS C,$AAS BVII'f,NCE AT
THAI,.
(d Srryporting &cx cDo nqt arguc or citc law. Jrxt statc thE spcci fic hcts that srrypo*your claim):
        Triel cmrrd feilcd to &Jrt to thc prqpd dd sr oI t|.&ltsif,lc C$AAS rridanca rt dd. end
feilad to czll fa r Debat h".ring on thc irroa Thc Eirl cct trgt {|einl Denbar v. DImC Dqv
Ptrerue..oticrtq Inc-, 509 Il.S. 5?9, r S.Cr r$, u5 LJ&2d 469 (19113), eart Stett v. f rrtl 623 So.ld
1116 &r- IRs), ln rd.r to rllrrv tt'tlfr{3y rcgerdng clild $an!,l ADurc Accommadrd0 syndtmr
(CS.{AS). Thir trrtimoy rgurcty rddrarcr thc ccdbility of lic rcnrring ritnar. Thc Frel corrt furnd
tlrt ttc bottring of th" .trct.d victin\ ccd&llity rrr rn iryrq('. cot flrl thet nrvrd to rndtty
prajudicc &c dcfrndurt nd ru nd baolcru :n r' rcvrdry drc ccrricfian.
        Thr rlolt csA"i$ irrut wx r:rirrrcd by frl [,66fuirar sr+rrmr cart :nd rrs frsrd lx*irg, rr
it did not perr thc Deubert criteda. Stzt v, Frrt, ruprt 3:t ebq l)eubcrl v. Mrrrd Dor
Ptranctntice}. Inc., nlprr Thcrdc a it rf,qdd nd hrvc hca dircd avirtb'             by thl Sbtc rl Pditiocr'r trirl
to bolrtrr tic crcdibtrity   of thc  tDtgcd  victin,   rnd  to rrrumc   rlrt rer  r           retha ltrn .a rltpd
v{cdn xfto branght     frrti  u  raturrdan     It ir &e  ptovlncc  of fhc  Jrry to  dtddt"  eltr e&irdtlc n:ld:ncc
ir praantod,   rtt1lra   ttc  ecoring   rvibcrr   ir r vietiu  rnd whc&cr     &c  rccrrcd   h innoctr{ c glfr;. Tht
 C3{tS ridcac.     trrumcr    5u  t from t}c  rtu(   irvedrd   rhc prevircc   d t}o  jrry. ud  prajrdicd Peitionc.

(b) Ifyou did not erhelstyour stde rcrnedics on C;tound 1k0. txplsitl stly:


 ($       Dirrt,{ppal dGrmdTrn:

          (r) Ifyou rgpcolad from        thc judgmcnl       ofconvictiorl did you raise &is i!$*?     o   Yes            XNo
          Q)   fyou    did ug! raisc dtis issuc   iryour direct rypcd, erplqin     lr! t

 (O Pott Cort'tdion       hocttdn;r:
           O) ISd you raisc tris issuc ttuough         a   pcst"cowiction molion sr pitition far habcas .orpus ill         [isl
                                                                                                                     a st{rc

          cout?                                                                                       X   Ycs            nNo
                                                            *Ycs," thtcl
           (l) Ifyou arsrcr      to Qucstion   (O(l)   is

           $pc     of motion m   pctition: Appllcdc fr                 Pwt   Covte(c Bc[d.      Sct   dtr{o     rupre'
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 7 of 64




       Nurc      rd   locrion of trc corrt sterc thc maion or pctitioa        wt [le&
       Dock e{ or Nrs. nunbcr      (fyou knor):
       D!t6   oF   eourt's dccirioo:
       Rcsult (ethch r copy of thc corufs opinion or order,            if avil$l*):
       (J) Did you reccivc r hcuing m               pai6m?
                                             y'or.n mo6on or       o Yes a                            No
       (4) Dirl you qpeal from tre dcnid ofyow motion 0r Pctilion? o Yts o                            No
       (5) Ifyou ursrcr to Qucstion (O(4) is'Ycs," didyou nisc &is issrc ia thc rypcd?
                                                                                            o Ycs o   No
       (O Ifyou msrs to Qrcslioo (O(4) is *Ycs,' strtc:
       Nmc rnd tocation of drc corrt *fisrc thc molion ot pclition            rers filcrt

       Dockgt or clsc nrdcr (fyou know):
        Datc of corrt's &cision:

        Rcsult (rttrch r cofy of       th coufi   ogi nion or ordcr,   if rvdhbl   c):

        (4 If f,m      mswEr to    gnstioo (O(4 or Qucstion (O(J) is "N0." crplain nky you did not nisc this
        issuc:



G)      Olhrr lcacdcr: Dcscribc ffiy other proceduros ("'."*b as hrbess corps, a&ninistrrtive renedies, ac-)
llnt you hrve used to clhf,t6t your statc rcmcdies ol Choutd l\vo:


C8,OIDil!   TERIf,:         3,
                        nYEftr.f,CTn'E ASSISTAI(I Or CotInIslL WXXR-E TRIAL COUNSf,L
r.{ILED TO O}ISCT AND ASI( TOR A DINECTED VIRDICT NTEEN Tsr AI.LTGBD YICTIM
FAILE D TO TXSTIFY TO ALL E LEME I{TS OT THtr CNIME (TATCED.

(a) Supporting f*cts (Do not orguc or citc la*'. Just stslc hc spcci nc hcr!* ttmt s4,oort your claim):
        f(llu6rr ccrtadr tt t ttt   dtr{cd vkrh fdd to tlttllt lo rll d 6. dr .ntr d tk ctrEc{
cimq $ur, thr Strtc frfl.d in thcir brrrilan t Drovr rrrdr dacd d tha &rgcd cimo bcymd r
rrarm.lrp delt fE"llrr. mcr thh b"tm. olviqr rft* thc $a{. r.rtcd llr carq trld i:qrnrcl ldlcd to
objcct rnd ark fc . dirittcd vltdid d no( gulky.
        The dfmitim d gcaihlir, lplnJ of g'ltrl)' k' {hc rtprodrdivc rErtrt' "p' thc attrnd ra'
rgrru," gcbrter'r tr Nrr Rivrride Uahtrit! Dicdonrrlt: Bolto, MA Nougitm-Mifl$n
        Thc Eaitrlie rle tlc r{srd orge'', In lhc fcod", thc dbrb, hbi! (lrl{"n trrelor,IrDlom lrtiir),
rnd rryind-rymin5 rra &e crtmdl rarud orgrmr. Thcrc rr.t rll conhinod wifiin dtG "midrtrq" rnd
dlld* of thl rrtr lr ttt Mm*, rvhldt ir nor pert d ttt Sedtelir-
        }rnttr, 8u 'br t arc}? ir nd lhc unr, lti& b, "Tlrc clsdry qanirS d llrc dincotry
ceml- Ycbrtrr'r II Nnr Rivrrddr Ud"rrtit Dictiorrf Datc. M-{ Eoghtm-}trfitir.
        Tha brtt rrrdr fu rclue[y mldc by frr rbuea[t of &ttro rmrd. tla|ly prrb of ttt trory. Tht
 'crtk' frrmd, '-'ril<t lha'riddlc' d thc regirr, docr ed tdrin &e oor, rrlha ttc usr ir frmd
*h6'r tle butt crch ardr, nar tha vrgiml opcainS rrd rrprrtrd frm thr nginrl opcning by ihr
 ;rr"|nre. It cm nd b; *trmal tftrt tIrdrirg rlc botr crck hrolvcl taching thc rrur trcc thtT rt
 tro r.p rrrt rd dittifft ffir;t.
         Ernvr. ttG lltalcutr lrrooorrty tdd tta jry h dcrtg rSumd tlet:
                    The t rtrt tro rp*clllc rrmr rtrc A$, xltt{recd brh.rlfi by lhc
             dCendert tirt D+.ttt lhc ddtrita of egrevet:il rlpc hcrc hr llrc rtett d
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 8 of 64




               Lmidur. In hcr iulrvicr rrilt !fu. -Iiddc,r, rt il:rlt p.rn, md,lE c.ccrdr, AEy
               lrlkcd lbod hr rhcn thc dr{codrt rmld li& ttc drr put of hcr vrginr, bc
               tdd k L.r mr dry tr ha cdd [dr rta dddc prl" .{nd ym d 't -- ahc
               ! ,ldlr D[r, lt'r trc nmtJury thrl lic dddh psl lrc tt? ]or{ drrt r.r lclrrd
               to ndt h .l r.r. It cm }c il, pad6 0f th? gtnltrLr. So ttac yorVe gd cre
               ar{rr}lc     .ilrae.trd rea
                           o(
                      Itrc nr r prrtiodrr &td th.t Al}t tat hto vitft Ih. Eed drcrc fic
               tdkrd rLmt tlc dafardrnt rbct hir toolr. trp ltrr bd qrds ud it radd fcd
               vrr, nr,ltr. rct rnd vry mcofchllc ad fut tht L.d h+pcnd trcr ltn
               crc ttae Thet, by iA c[. lr eggr rvdcd rql a

        At &Ll, du e[cgrd vlcdr Idled to t''try t erdr .l.uerd d ttc dlr gcd 6i:nc sf aggrevrlrd
rrpc. Thir inthder thc vidco rrvidcncc, and trc rwcrd St{c rryrtr ceied ta thc urd- Triel cmnrC
fdlcd to olrJcct mct ttc Strtr rt*cd ftr cer rvffrmt provin; ftr ntc.arlry clancntr ol thc durgd crixr"
eld feilcd to ul fr e dircc'ted vrrdicl d not guflty,


(b) If you did not    crhust yoru stite rcmcdies on &orurd Tho, erplsh $try:

(c)      Dhcd Appd d            Grod ltrlcc
         (1) Ifyou qpcolcd from &e judgmat ofcorvic{on, did you ndse this issue?                    o Yes X    Xo
         (2) If you dd not raisc this issuc io your     dirct    rypcal. cxflrin   why


(d)   Pd Corlridim        Proca+{iryr:
         O) Did you rsise ibis isnre thurgh      l   post-corvletion ftotioo o. pelition for h.Sers corprs ia e statE   tiEl
         rotd?                                                                                      X   Yes          cNo
         (2) If you    esscr !o Qucstion (d{1)    is   'Ycs,'   srete:

         lllpc of nnrion u      petition:     Appllcdar      fc Pct C.orictim tr*[d.          Src   ciredo   rryr-
         Nunc md tocuioo         of tltc court slrsre thc motion or pctition sa fflcd
         Dorkct or casc nrunba (fyou tnos):
         Dlt    of co6fs dccision:
         Rcsult (stts€h     r eofy ofths coufs opinion or ordcr, if nrdhblc):
         0) Dd                                         prtitiffi?
                  you rtccivc t hcsing otr your Botion or                                    o Y.s E           No
         (.1) Did you 4pcd from thc dcaid of yorr ootioo or p.lition?                        o Ycs o           No
                                                     *Yca,- rtd you rdsr &is isruc in thc
         (5)   Ifyot    ursvlrr ts Qucstion (0(4) is                                          ryal?
                                                                                             o Ycr       o     No
                                                     *Ycs." ttdc:
         (6)   Ifrorr   arsncr to Qucstioo (alx4) is
         Nsc     urd locdion of dtc cout r*tcrc        tk   motion or pc{iti on *as filcd;

         Dockct or crsc ormbcr 0fyott hnow)
         D*te of corrt's dccision:
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 9 of 64




       Rcsult (anrch a copy of thc coutrs opinior or milcr,        if nail&lc):
       (7) If yorn msw'r to Question (O(4) qr Qucstior (O{5) is'No,- explsid wty you did oot nisc this
       irsur:

(d)    Othrt Rrmadicr: Dssrribe          ry oth6 procedncs (su& ss hrbcrs corpus, t&trinistrrtivc          rcrncdd. etc.)
       thrt you have uscd to exhdrst your statc temcdcs oo Grouttd Threc:



CNOI]ND    POT]K {.               INTTTf,CTIVE ASSII'TANCB OF COI}NSf,LW"Ef,RB TBIAL COUNSEL
TAILBD TO RAISf, ISSIIE OT IMPEA(TED TISTI}IONY. STAi{DINC ALONE' Bf,ING
UNCONSTITOTTONALLY USED TO OtrTAIli CO}{VTCTIOIY.

(r)     .lrwpor{ing fustr (Do not {rguc or citl lax lust sttE Sc spc cific f,ads hat irpport your cltim.):
        WUL thG .rcdlb tty d r rltlar ! . nrl&r I{: lt. ltrda d frrl, oucc hopcechc4 llet ritrrc,t'r
talimmT bccmtr rmp:rt mda lha lrrr rnd ourt bc crrabc&d in rdcr to bc eurincing nvidarc d
gdlt c hr6trct- TIdr L apcdrlly br. uhac tlr. {rcdb8fty d thc wilrrat b praent to ahc 6tcma
of dro ero.
        In Strtc v. tr{crmcdn fl13 SoJd 916 (Lr. 2lt0l), b Judicr Trrfc'r dkrartirq opinim, it h rtrtad
6rt the Ldrlenr sEpr6c ccrt hu feud tb( !(Thc vtcfu'r tcrtinmn drafu Jmt,<rn_Irovc tf -
&r r11 occg'ra! . . J b,.t ir qnrfificd in fN'!), "Hrxvrr, rt hrva dro ruk{ Pfft-triJ thet iryal&+d
tatiucy d r ri@r. nndilg dec, cnlrt prw; drc drnra'
Iryerth:d tc*uo;r, m e 3cniel rutc, cnoot rtad dcra to covict. Stet* v. Clirm, 59f Sotd 3f,t, 3E6
                                                                                                           (Lr"
11; App. 2 Cfr. f gri), "iriq St rn * Lryrim:, {3? So.2d 1l2t (Lr. 19tB): Stdr v. Lo... 535 $o.2d lXiil
 A?p.2 Ch. rr€8).
         To mc d thc Sl*r'3 uat,l cryrrtl, ltc rll4rd vtt& rt(cd &at lh(r! wtt e rlqrar to tlt ellcgtd
 rdr rgrirt hr. To r diflcrrat rycrl rhc drbad thrc rr no rvibar to llc d4cd ebu:a
         To rnt upcr! rto ;lxtd &rt &er! rrr rco.n orftrcd fru Frdtionr'r pcnir, Io rnoltrr cxpr!
 :he rt*cd thd tlctc llt EGUtt my toi:rim sf rmra-
         To onr qct thr *rtr{ it.l rh" r.r :lrryr rkrcd ir ha roo- Io notLcr ryd. .hc rLttd
 thel Pca ma r&H roredmas cont to hcr rm ud orry hct tr hfu rem to rhott hrt'
         Thc triet rtcr:d &c.r ftet thc trlel trdE8, d the .{mrhg, r trr'l ir impeechcd trrtiamy.
 Thrrr ir no crrola'rtio of ry d hr rcrlr,rtimr. Skrcc bct tcrdnmy il &c mly ridrncc rgdrt
 pcdllrrut, it h c{rrr! trnf,Icid, rludlg denq to turtrin lik cavictic- frrrth.t, it mdcrrcr'' thc
 vrhc of tra Brerty *tdrsct ;llthdd frm PrJldmrr rt.tt lhc lrmd ,sft trdurqry of llrir rltnelr rrr:
 rlgprcrrcd

 O) Ifyou did not   crh st you sf{k rsrncdics     on Crrounrl Four' crPldn    slq:

 {c}    Dhat Apprtl      o( G?umd     fmr:

        0) Ifyou qpcalcd from &e judggtcot of corpittiolr. did yoo nisc this issucl              r   Ycs      XNo
        (:) tfyou did not ruisc fis issrrc inyotr dircct 4p6d' srpltir rlr1r


 (O Pea Conrrfdm       keccrdlgr:
         0)   Did you raisc fris issuc   thotgh r port-coorriction motioo    or   p.tition for htbcs corpus   i   e   s&c kid
         court!                                                                                  X   Ycs              oNo
                              to QEstion (dxi ) is
                                                   *Y(s,' ststc:
         (2) If you   8s{er
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 10 of 64




        'Ilpc of molioo   or   pctitiou
                                     .lppllcdic fc Prt Covidio kcfid.                              Scc   cittic rg:t
        Nmc and locuim of thc court rtcN thc ao6oa or p*i6on ,rs [Icd
        Do*,rt or cese nlrmbcr {fyou }now):
        Date of corrt's dccision:

        Rcsulr   (attffh r cofy of tfu cout's opidoa or ordcr, if wdldt{c):
        (3)   flid you rccdw r hcrdng          un   pctitiotr?
                                                    yorr molion   o Yes n
                                                                   0r                                               No

        $ Did you rppcd from trc dcnirl ofyorr motion or paition? o Yes r:                                          No

        (5)   Ifyou aswcr      to Qucstion (O(4) is      'Ycs,'    did you rrise   ftis is*re in {rc appcal?
                                                                                                nYcssNo
        (6) If your gxwer to Qucstion (ilX4)            is
                                                             *Yrs," strtc:

        Nunc mdloc im of thc cout rhcrc ltc motioa or pctiticn                      v8 fltd:
        Doctct or clsc numbs         (fym lnow):
        Datc of corrfs dccision:
        Rcsult   (affi    r   ttr coufs opiuioa or mdcr, if evril$lc}
                              co!,y of

        (/) If yorr aswrr to Quc*ioo (Ofi) or Qucstioa (O(5) is'No'" cxpttin                         xfoy you did   mt rrisc lhis
        issuc:


(c)     Otler Rcmtdel: Dv*rribc rry                 ottrcr pmccdurcs (mch as h*bcu corp*s, rdginis&rtivc rrnedics, ett-)

thd ]au hluc uscd to crha$t your stdc rqmcdics on Grornd Fou:

Gf,OTJ}IDTTVf,I 5.  TnIAI COU:{SEL SAILSD TO OBJBCT TO Ttrf, ST{T8'S USf, OF
OUT.Of-COUnI IESTIMOFIAL STATtrMf,NTS Of TE3 ALLEGID !'1CTI1}I'3 MOTuf,R IN
YTOLAIION OT CRATTOXD                     V,   WASXINGTON.


(tr)     trypoltng ficts (Do     rguf or citc hlr' Iust *atc &c spccific facts tlxt srryport your cldm.):
                                    not
        d; prcrcUc Cicitd *u Shtc ritrrrra tb" ot-;.-ea-.t tcrti'eirl rt Eab d Arfdl
vhite Pcrca tb. ellcgc.rl v*ctim,r moortr, rnd fu.llrc rrcd hcr tt t e..n8 h opalhr; md clrhg
rrEu0.rtI. Etratc Altcle Wtilc PGf!! rrr nd drd to Bc rfad rt b.id b, th! st.re cithrt bdrc or
rlirr ptrcixg thir tr,r6m*d ;vidtncr b+f,ra ltr imr, in vioh{iu ot Cr'rl.frd r, Wrrhiqtm, $,ll U.3.
36. r24 s.Ct r33r, l5E L.Bil?d l?t Glxl4r.
        Trirl cmrC me& I ho:rrry cbjct'tio rtith ftrc jnd;r overrnlc* (tr. hm' pp' 8f2{13 & tl?'
Sf9). Thh rllortd Jrymc Aadrr:o, thc origind (,r" da6iv!, to t6tify fc Argeh Yhitr Prcz by prq,
(tr. Sur, pl tl2-S21)' xtith it e dkcd videdan of Crerfrd' nPrr'
        f;h, 5.id cmlrd olrjadad to dmblc hcerrey. r5.h &. jndgc ov*dr1 rha thc Sldc
rcrght to hrvc Jrdrir Ncldo, r :drml cmnrde' t.dify to d:d-co.t rffi.m.,lt rnrdc by Mr' Pa"' to
hcr Deughtrt, AIfy. ftc rncgal vtcdn ln lHr crst-
        iryer ni it" f-J did n* bdirrc tlrt h'' rhnghtrr l,u telhg tt: tmtl rlmt.brir' rlurcd by
Pr*itict ,r. ihr ,rra drhctivc, Jrymc A.rdrrm, rddr lhd rhc rcvr irvatigettd tht chinl of Mr. Pero-
It mr in iha intrrat d thc Steia to errrrlinetc Mr Pcrrz' cterectrr. and presdrt Lcr to lht luy r: m
rufil Eothit rad r ttrr in crlodr ritb Pdirian;r.
        Tht antirc irrrr'dgdo rrr cm&drd rilh m imprqc ahur, It mey hrvc brrn rl'tovac{
 ihd Mr. Ptrtg yr! c{.rlcl rbcrt hrf dsghtrr lrry, b l th" inttfigrtlm proctcdlrd tom ilu ctr:r ntr{i
 rr lhmgh ttc Lrld rcoution! wcr cmpl*cty tuc, elld no otAcr thccics rr tvcmGr d invcrtigrtion
lrrtrr rv?r einrtdrrcll.
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 11 of 64




       Clorrly, trirl currll &qrld hryc irocdidcty objcccd to liir trroacoly hftofrctd crvidrae rr
bdng e vldedu d thr Cqrfrmtetlm Cleura Thfu rvrr dro hddd              rddenct producrd bdrc tic
Jory, md ru rEbJcd to r Brndrtfry rllrtlrl udcr La.C.CrI ArL     770. Agitr. Hd cmrd fr&d f. .rk
fr rac,
(b) Ifyou did not cxharrst your stite rsmedies oo Gound Four. erplain wtqr


(r)     Dh.{f App.d       dGrmd           Fivc:
        (1) If you rypcrlcd from thc judgmcnt of coirvictiorL did you rrisc thi:                 iszue?   o     Yes                XNo
        O) Ifyou did rnt raisc 6is issur inyow dircct ryperl, cxplain rhy:


(O Ped Comddoa Proctcdalr:

        0) Dd     you raist tris issu! th{ugh        n   post-corwictlon eotion pr }ctition for h*cas corpus in            t ffic Eid
        corrt?                                                                                            X   Ycs             trNo
                 urswr to Qurstion {O(l ) is 'Ycs," statc:
        (2) If you

        Typc of motioo or pctition Appllcrdm f* Prt Cmvidm lctrd.                                   Sce   dtrfiio rqra
        Nrmc md locrlion of &c corrt rlrcrc &r motiou or pcdtion                    r$   [ltd;
        Doctst or crsc numba Gfyou know):
        D*c of corrt's &cigion:
         Rcsult (attach   t   copy ofthc coutls      qiaioo    or ot&r,   if anil&lt):
         0)    Did you rceeiw r    hed{g     6n yornpctilion?
                                                          motim 0r t Ycs t                                                No   .


         (4) Didyou rppcd from rc dcnial ofyou molioo or petitioo? o !?s o                                                No

         (5) tfyou msr*cr to Quesrion (aD(a) is
                                                *Yes'' didyourrisc &is issre in                   tle rppcrl?
                                                                                                  n Ycs               o   No
                                                     *Ycs,- strtt:
         (6)   Ifyoumosrt'      to Qutstioa (O(4) is
         Nme mdloceim ofltrs corrt rltcrc thc mo[ol                  or petiti ou   ru   Ocd:

         Dod(et ot trse nrutbcr      (f   You   tnow):
         Da$ of court'r decisioo:
         Rcmlt (rttach r cooy of thc corrfr opioion or sdcr,              if wil&lc):
         CI)   If yorr ess6r to Qucslion (dxo or Qucstion (rf,{r) is -No,'qlain wry you id not tdsc this
         icsuc;

 (c)     Ottrr Rrmcdla: Drscribc            arry   othff procrdu'Es (zudr u habcas cotpu3, lfuiirfsfativc rsmcdics, ctc.]
         thd you havc uscd to crhntst youf statc ralcdics on Crouud Four:


 GROIINDSD(: 6.                       APFSLIJ\Tf, CO[NSEL rAILED TO nAISX IsIillES ON APPf,AL
 NSLATBD TO OBJITTIONS ON TEn BXCOR.D TO PROSf,CI]TOBIAL }II.3CONDUCT.

 (a)     supputing fxcts (Do not nglr. or citc trs. Ius statc the spccific &cts that srrypon your claim):
         Peiiiolrer-weru that this casc clcarty shows tlttt lht kosecl[ori*l Miscoaduct prisant6d bsrei n                                so
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 12 of 64




infected&c trial uri& unfoiraess tbtt              hc qas dedcd Duc hoccss, md dre misconduct nas of sufEcicr
mrgniurdc to rcsult in thc &nid of a fair          rid.
       Dulag thc $trtc'r dcln6 t8urn nt &r pruxzta ealcd rh ddoadlrt t 'dnsoo-' Thir                                 rrr
obJtdcd ro, horcra, !o rrdy? hrEudh rrt lira to tt" ![, by ttG EtdJldgc.
            WdI, ,[ l? dtltar lr! nd pfr.li!|! hc todr] Ydr hrvr l[r ebffy ln rcdrc
            &d &nd't frifh in tta hmn ncc, to trl hcr ltet ft'r ovrr. ttel rhc'r rie ad
            thrt hr drmon h gom- Tlerdr you.
       ffr. Gan. pp. 1ffi5-r{}E7).

        Thc objrclim rrr ttrd it ir &ryropt la dro prot.odfi to .rk &ejay to lcrtrc' Aly, rr                    rdl        er
to rdtr to ttc drltodot lr r "danm-n Furthca &l prarxdc (rlrd,
             Tldr crrc bdk ilcrn -. it'r vry rbplc to rtrf tHa crrn brik dmn tc Do you
             bcf,cre AIl7 c do you baIcra him? ltrt'r rtrt 6ir cec c boft rirn ta
        Ctr. brn- p. l0?S).

      W'trt rnry crfuinal t'lel b rupporcd t$ bofl ittrn to, k vhtdrr r nd thr Strt" pror.. a{h
drntd of tht rtrrlcd che brymd e reeroeblc dmbt. A'r th: Strta'r hrrdc* not Pctitimnr'r. .{ftcr
bcpcnntrribly ettrd&g Pr{fdona'r ttarrct t, thlr ir dxtly pr{rddd, md dcer prorccutd'd
rirco&ct
       Tha prctotrr rht.d &.f drf,lere attr[.tr wrrq "tle.y'rr trhad to by to dtrrt tm
drntid.'     rnd &fianc cmrat djactcd, rtiel nr .,?.rrdrd by rlrc bid fud3a Thn prcctda ltcr
;art m to rt*r &al' 'Mr. &rke h umg llrc bat ettrncys h dr bdi@, And lll enncedc rlght nrr
ttd ym-l['r chrt d tie cm&dm d tlli. trid rer to go br& h ftir roo nd drfibart" rnd vdc
rto lr &c bdta hryr, IT lrr, Ill lorc thet vot*." (fr. trrn- pp. 107C10-t?).
       Il i: tryropc to oetc pcr:oel rdaactr tc lk rlfi, c hdr llacd. d qpcirq cmrc{ &dre ,.
Or,pr€srb, ,lf7 So.2d 60.1 (te. l9El). Thcr priJrdici.l rcs.rkt d.Gly ,rcncd lhr rcrtrc of dorlng
.rE[r.dr. Slsu ,. Harrilllan, 355 3o-2d Ll6l] (Lr- 19-€). ALo, tl'i. trid ter r .ri.!t ca{crt, tht
csldancr wr' nd crcs dcr to r.rrhcffit!, .od th3 rmab rcr. trd iwftcd by ltc dderc. Dqrdan
r V'almttQhl, {11 U.S. 16{1, 105 S.et,2.16{ (1966). It ir rho dtr ttrt lhir ru pro,mrerd ud pcrrbttd
mircantud. Feide          I   B/g,ci,/ft tt,T9T   Ild   ,!00 (sdr Ch. f9E5).


O)         Ifyou did not cxhaust your statr rcrnr dics on Glound Fow crplain ehy


(c)        Bhrd Appcel of Grmd Sk
           (1)   Ifyqr   appcalcd from trc jtrdgmcrr of convictiorl did you ndsc this        iszuc?   o Ycs X   No

           {2) tf you dd not nise &is issu         inyorr dinct rppcd, uphin w}y

(4 Ptrt Convkrion hoccodngr:
           (1) Did you nisc dis issuc tkougb a post-convic-tioo motioo or pcrition for hr}car corpus ia a rtrtc      fid
           corrt?                                                                                     X Yes     n   i.lo

           G) If you urs*cr to Qucstion (O(r) is'Ycs,- !tr&:
           Ilpc    of motioo m     petitiou        Ayplirdlo fc Prr Ccvittirn Lctrf. Scc citdio rupr.
           Nunc md loction of thr coun wtrrc ttE ootios fr p(tition            r$   filcd:
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 13 of 64




       Dodet or crse numbcr (fyou              trowl
       Ihc    of courfs ilccision:
       Rcrutt (0tl!ch    !   ropy oflb8 (ourfs opirion or ordet" if         wail*le):
       Q) Ilid you rcceivc         e             pctitiott?
                                       hcring ur yorr motion    or                                         o Yeso No
       (4) Didyou qpcd tom ftc dcnid ofyour motion or paitioo?                                             o Ycs s No
       (5)   Ifyou    uurg     to Ercstion (O(4)    i:'Ycs,'did      you nisc this isruc in hc ry,pcal?
                                                                                                           o      Ycs   o   No
       (O    lfyorr   ursrr€r to Question (O(4)      is   "Yes." stalc:
       Nanc urd locdisq of 6c corrt whcrc thc motioo or pctition                     *rs   filq,&

       Dorftgt or cas! numbcr            (fyou kno*):
        Datc of   corrfs dcdsioo:
        Rcsult (rthch a cop of*rc courfs opiaion or ordcr,
                                                       if avail$l c)
        (0 Iflou ansrcr h Qucrtion (0(4) or Qucdion {O(5) is *Nq" crSain r{ry you did not rdsc tlis irsuc:
(c)     Ottrr   Rcmor        t*:   Dcscribc auy   oth* groccdrxcs (crch as Hcrs corpus, afuini(rsivc rqmcdcs, ctc.)
that you hrvc urcd to cxhaurt          yorr stdc rcmsdics on *ornd Fou:




        Plcrsc msncr ttcsc rdditional Ercstions            $ot{ lhr pttition yru rc filing:
        (a) Eavc     rll grorndr for rclicf ttd yan h:vc niscd in bis pditiou               bccn prcscntcd to thc highcst stats

        court hrving    juidiction?                                                        X Yes              I   No

        If yor answcr is'N0," strts wtich grouds havc rrt bccn ilo prcscr[ed urd                      g,ivc   yorr rcuon(s)
        for or not prcstr*ing thcm;


        O)        Is therc sny groud in thir paition that hrs oot bcen presded in                   soo,      sBte or fedcrsl court?   If
        so, grormd or grouods have not bcen          prcsi     ed, rnd    stlti   yotrr rcasons fm not preserfitrg rhem:

ld-     Ewc you prctiously filcd ary type of paitioe ryplic*ion" m motim in a fedenl cotrt regndng thc
        coovictim th.rt you chdleng,c in fris paitioo?             o Yx          X No
        If Ycs,' stdc thc oarne md loetion of tlrc court 6c doclct or crse mlnbcr, &c rypc of
        procrcdrg, tbr iszucs nisctt            &   ddc of    tr   court'c dccisio[ md thc          rcrdt for     cach poition

        spplicdiorl or rnodon 6lrd. Attach a cogy or my coutt opidon or odcr. if araillblc.
15.     Do you hrgc     rry petitioc or rypcal m* pcndiag (filcd rsd not derid€d yct) ia ary cotr! eithcr $rte or
        ftdcral, for ltc judgrn€rt you rc chil.oEiat?                    o Ycs           X No
        If 'Yrr," rtrtc &c nsme md locsliou of lhc court, tle dottrl or crsc mmbcr, th{ 4?c of
        procccdlg. thc itars raiscd.
(16)    frvc trc namc urd ad&css, ifyou kson, of cach attornsy rho rrpresuited you in the follo*ing st{gcs of
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 14 of 64




            trc juQmcm you arc challenging:
            (a) At   prelimirsy hesing:                         Jrncr  Bukr, III hbEc Ddrndrr
                                                                             G.
                                                                tlfflJdtrrrcr A;t,
                                                                        N,
                                                                Ccingte, LA TSdIt
            O) At rrrrigflmcnt      0d   dea: Saa
            (c) Attirl:                              Suc
            (O At scoter€itrg:                       Suc
            (c)   0r rypqal tn Appclldr Ptojcct                 Shr*ry       ft'*cr1      LA Appctrrtc hoJrct
                                                                P.O.86S16,
                                                                Ncr Orllrr., LA ?015&$69

              h my post-corviction procccdng; Pra v
            (f)

            G) et rppcal from atry n lrtrC rgairrst you in a po st-corwi                  clioo procc6dirg:       &,ov

l1          Do you hwc ffiy fuelrc icnt{nc! to scrvc aicr you                       eqorpl* trr redrocc for ftc judgmcu         6   you arc
            cballcngiq?                                                                          o Ycs            XNo

            (r) If so, givc hc name ad locatioa of               th     co{rt     tM irryo&d lre olhet serdancc you eill        serve in thc

            fifirn:
            (b) Gvc thr d*e lhe othcr ser$cncc iras imposcat
            (c) Give thc lengtt oflhc othcr sc&trcc:
            (O. Hsw you fflcd, ot do you pku to filc,                   ry    petitiou   tt*   c-hnlhngcs   e. judgoeot    or sentcncr to b6
            savcdinftc       fuEnc?                                                              n Yrs            o   No


            TIMELINES$ OF PETffiON: If y'our judgmcu of rorwidiou bccamc final ovcr one ycr q,o, you mmt
             cxpkdn rriry    ttc   onr-year st*i.rtc of limitrions as eontrhcd in 28 U.S.C g 2244(0 docs not                        br your
            petitioo'
                                                    STATBMX !{T Or Tnmr.n{f, 33
            On Fobrury             0l   20f7,     &r    Lasirilm Suprar Crri d.tricd                        crtirrri    on dbcct rppcel
I    The   Arlilrr.c.irn   and EEectiv   e   Death prfl8lty   Ad of 1re6 (AEDPAI d! c!.rtiined in 28 U.8. C.           $ 2244 (Q prcvirles
in   p{t thd:
             (1)                         knildifi rhdl rsply to an afpli.atiofl f,]. e r:it of hsbar c.r?ur by a pflce. rn
                       A c.€ yefi'priod of
ordarly purnEt to th€ judgnqt, cf a Sute   cort The Limit{im pr:'id slr{U nn Fqn the ldat of -
                   (A) thc dd€ cn E hidr the judgnert. becarne find by the ccrduacn of dird r€id .r the eryrd.ic.r
of the timc fq' rcc&ing frr nrch rwr r*;
                       (B)        tlu datc ,rr rrhidr the urpedim.st to liling 8l applr(dion (redad by Sttc actim in violaticn e(
the Ccnrtiudon cr       lrrI!   of &€ Irnircd Stn€ ir rgnovc4 ( t]rc applicrt war pnr 6t!d Fcrn 6linB by srdr t d.r .d.iort
                       (0        ttx dde     on vhich the cqrritrdjonal           ridt aer.t drr, initidly rcogniral by h. &&fllrnr C(r.!{.
if *re ridr! hr, brm ns[ly rwgnized by                 lhe Sugrqn Cu.rt snd mdde              ftfoi.tively applicable to ,:a*i oo coll*aral
rerreryl cr
                (I,      Ure det. an shjdr the fad,url pr€rli!:8te of the dairn ar dainB F(?srled enJd ncl hsr bcrn
dr*ot'acd *rnrugh tire accin of drc diligcrce
         (7) Th. timc d.!'in8 rhrci a p,nperly El.ed epglicdicr f(r Stdc Aoi-ffiyirliql r caiEr cdlato'd rwrer witll
re?ed to thr pstlnr't judgnrr* (r clum i6 p('ldi!.tg *rall od. bc cor.!-!fil lqeard qrry p$icd qf limitstim un{cr t}lrr
nrbrcctirn
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 15 of 64




P:tifiw'r cavidim bocnc find fr prrpora of tt AXDPA o Mry lI{, 20f7, rt o t}c tt rLy priod
tfi rrrlrh!r! *dh tlt Un ad St.tcr SqrrDG Cffit ryH. floisrzr y. C*beU, Jl, l'3d 690 6t Cb.
200$).
       Tha f+dcnl n rlynrr p6lod bag.u to rur m Mry 05.201?, ltc dry dt r ?cdtloer': co"lddr
borlroc tlnd fc AE DPA purpc ?1 9ca Flatlrlgo,n e- Joh Lran, l3a BJd 196, 2l!2 6th CL. tllllt). Tbcr
hm&rd trcrft-tro (322) d.yr drprcd urd Pdfonr Aed hir Apptcdior fr Pat Covictkn Rrf,d
(?CR) o IlIr& 22. t0l8 m{ tofcd lhc o;"yarr lrrfrdr: prlod tcrvtr4 frtl-thcc (rl3) dry; udl
crylfd{r       of   tit o+ycr        pcrlod-
          Oo Mrr{h       ,il.   20   fE,   Prlitimc ticd hi: c{gttri ,{.ppf,cr6m   fc   Pwt Conviclion    R.Iif rd
M.orm.hE hr Selat hr tftn rtrt dlrdcl cmt
          On .hnr0t 201!1, hc rtrtc dirtrict c6t .Lr:.d PCiricrr'r PICX-
        On  ..h$  0d, Ill9, Pctffort dud l[cd f* $upcr*cy Wrttr h ahc ['bn Ckcdt Cart d
Appcrt, lfi& rer ffi       r Octoba 6, 20f 9. @clct No.2019'Ifff{r46}
        Ou Odobrr 25, 2019, Pcttflmr t&uc! llhd rn Applrdo fr Writ ot Crr$arrl c Rcri,nu in ltc
Loirire Sqrcrrc Cot, rhiA rer daicd m Aqtrt l{, 2fi10. @oduf Na 2t}19- Itr- fr58).
       Ttrrtcfcc, tht frty-ttrct H3) deyr irarffiA m Prlldoctrr rlc y..r fu" [mft dtd not chenga
rtilc ?tlilim* ru fiocly fild in er rH. emrtr oa put ccyietio rdid, Tho deek rtrrtrd to nlr rgrh
o Argurt 15, 20llQ tfr dry rltcr tic Ldrtene Soprcnc Crt daicd Cadcerl m PCtr.
        Prritirrcr h:r flad tlrc inrtent P*itian fr ffrbcer Crpu h thir trolcr]lt Cart ridrin &c
ffity-tkct (,13) deyr i61{;rag o hHmrr't ln. ,..r [![2 llpra, ad lr tlettf,rc afud} Vlr?uilo t
Cala, p,*$ U-S. DirL L.d! t35l (EJfu. ?ll03}l ffig, PhiW t. Dan Ellr,216 trJd sffi, 5rr (Sdr Cb.
!000).

          'Itcrcforc, pctirioncr !sL, &it &. Corrd gmd &d followilg rclie t
                     To vecatc   b cryidim rrd rarttlrcr dd adcr hlm rdcercd llru curtdy.
or !fly o&er r€liefto vibich pctitiooer mey be entidcd.




                                                                      Sig't ahtre of Aeorney   (if asy)


          I dcclm (or cuti$, vcri$, or strte) mdcr pcrdty of p?rjury th* thc fo*cgoing is fu. sld conrct rild
tid      &is Pqri6o6 for Writ of Elbers Corpttt rra deccd ia &c pisoa m'iling s:dcm on
(moa{L dey, yes).




o/-o9 -3-o
Erscficd (siBne0 on (datc)                                                   :,i        af        oncr



          If   thc pcnon sisning is lrot pctitioner, statc rctdiurdrip to paitioncr md crplaio wtry paitloncr is not
sigdng tbis pctidoo.
Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 16 of 64




                              INTITE
                   UNITED ST{IES DISTRICT COURT
                  EASTERN DISTRI CT OF LOI]ISIANA




                 Civil Action Nio.:




                               HEC?OR PEREZ
                                          PdiNicner
                                   Vergrs

                         DARREL VAJ.INOY, trl9arden
                             Louisim   State   Pried
                                               Re$x,.r,l'lent




                PETITION FOR WRIT OF HABEAS CORPUS
                   BYA PERSON IN STAIE C-I'STODY
               PURSUANTTOTITLII 28 U.S.C," STCIION 2254




                                                           Iv{}. - Hickory
                                                           LA Stale Primn
                                                           Aagolq L.{ 70712
        Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 17 of 64




                                               T.A.BLE OT CONTENTS




                                                                             Pege



COVER

TABI.E OT' (] ONTB.TTS....                                                          I


                                                                                    )
TqBI,F] {'IP A,UTHORITIES..,

FETITION T'OR WRTT OF TL{BEAS CORPI]S,                                              I


JURISDI CTION Ah'D VIX',IIIE               .                                        I


STATFi.{ENT OF TIM CASE.,

STIIIE}MNT     OF       T}'E FACTfl        .



ISSI:IFS PRESENTED,.             ,.   ,,


ARCJI]1IIENT.,.   .   -.,.   -                                                      6


   I                                                                                6


   2..   .




   l
   4.^                                                                              t9

   i
   6.


CONCT,USION                                                                         21


CERTIFI C.,TTE    O     F SF.RWCE.                                                  l8

APPT.NDIT:E\                                                                        19




                                                         I
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 18 of 64




                                             TABI-E OF ATJTTIORTTIRS




Constihrlios
Louisiura Conetihfrion, Adicle l. $ 2                                                                                          20.   l7
Louisrua Cmrtitrlion, Art iele I . $        3.

Louisisre Constihiion. Arlicle l. $         13.--                                                            ...t8.10.71.?.1
Louisixra Constihdior. Art icle l, $ 16...                                                                         ....7. 15. ?1
Louisisn Conslr'tution, Arlicle l, $ 19........"..-.....-.-
Louisiua Coogtitr{ion, Aniele 1. $ 22.............--...                                                                              11

Uritod Slartn Cons'titution. Amen*nenl 5.....--.......                                                   .............20, 14, 27

United   Stdx Coostitulion, Am endmest              6..............                                      .18,20.11,24,21
t-In.ited Stares Constitutia$,,lru andment &.                                                                ..,.,, ', ',,. '.,...... 24

Linited Stdes Constitution, Am e*&neot l4-                                                                   ... 18.   :0, 24. 27


tlode
l8usc.$22s1...                                                                                                                         I

T.a R.S.     1.1   4l                                                                                                           ..   1:

I.a-   RS    1442                                                                                                                :. l5
I.a. R S. l.(:2 7l                                                                                                              ,    ,15

I-a. C.(-r   P   Arl    ?70.                                                                                                         .22.

Louisiana Code ofEvidrnce, Arl icl.' ?02                                                                                        I:.IJ

Federal Cssee
Bell v. Evd, 71 E3d 421 (4ti Ck 1995)......-..                                                                                   ...26
                                                                                                                           (    1n- 1'l
 Crauford v Washington. -<4t LI.S. 36. 124 S.Ct. 1354, 1-!8 L-Ed2d r7? (20M)-
 Ds&o v. Wainurig!*,4?? U.S. 168, 106 S.C:t. 246{ (1986}-......                                                                       2J

 Da-den v. Waisud'ish,47? U.S. 16& 106 S.Ct. ?464,                    9l L.&t2d l4'f   (1986)..--."."..'..                            ?4

 Darbert v. Merel Dow Pbxu ec".uticels,Inc., 50S U.S- J79,
                                                 lll   s.fi. 27t6, l1-5 L.Ed2d469        (1993).....,.....             ...9, 12-14

 Donnelly        v^   DeCkistophoro, 416 U-S. 63?, 94 S.Cr. 1868. 40 L.Ed2d 4l t ( l9?4I-...
         Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 19 of 64




Fu-eee r'. Uniled              Stater,4!8 EZd      l7t   (Sth Cir. l9?0I.......,..

Fe[& v. Btackbum,79J F.2d 400 (5th C:ir. 1986)..........                                                                                           ..2-(

Greer v. Miller, ,|81 U.S. 756, 107 S,Ct. I t02, 9? L,Ed.2d 6t8                           (l9t7}---.   .....------                                  .2.r

Haines v.I.eraer,404 U.S. 519,92 S.Ct 594, 30 L.E&3d 65: (19?2I..-.'....                                                                           ...-J

llernandea            r'.   Thalir. 630 F.3d 4?0 {Sth Cir. }tlt}...".....'...."....-                                                                        l
Lvin v. Doud.366 U.S. ?17,81 S.Ct. 1539,                          6   L.Edld   ?51 (196tI-.-...-.--.                                                        9

Johneon v- Quartsnnar.4?9                    F.ld 358 (sth Cir. 200?!...-.......-...."...--...                                                              l
Kumho Tko Co. v. Clsmbhael, 526 U.S. 137, 119 S.Cr- 1167, 143 L-&t2d 23E (f999)'--....' .."                                                 """"         12

Blltzrer v. Johrson,242F.ld 60, (5& Cir.                         2001)..-                                                  '--." '-   ""'-"'-""'         24

Latiolds         v.   Whitley, 93 F.3d 205 (5th Cir. 1996)...........                                                                           26-].1

Loyd v \{hitlry. 97} P.Zd 149. 158 (5h Cix                         1992}.-.'-..-.'                                                    .". '."".         ' 20

McNciIr'.Uuited'States,508t1.S. 106, 1llS.Ct. 1980, 134L'Ed2d2t(1993)..-'.....                                              ."" ""."""""l
Melucon            v.       Kzylq   259   nld   401 (slh Cir. 2001)-.'                                                                              ....l
Moore v. Johrson. 194 F.3d 586,604 (5& Cir. 1999)...                                                                                  -......--..... . 20

Pasguaa v. Blgckburu, ?9? F.1d 1335                       (stt   r-'ir. 1986).'.'....".                                                     .   ....        23

Rerlmer v. Unied Stcee.34? Ll.S. !27. ?4 S-Ct. 4!0, 98 L.Ed. 554 (l9!4).--""                                         ""'                           ......8

Turner v. Louisixrr- 3?9 t1.S. 466. 85 S,Ct. 5{6, 1l L.Ed'td 424 (1965}"'--""-""'-"'
 IJ.S.   rr'.   I{astings,46l U.S. 499. 103 S.Ct' 19?4 (lS3)....'.......'...... " ."                                                                        :(
 U.S. v. Lisdt"rmarur. 35 F-Jd t2JZ (7tb Cir. 1996)--.....
 Uoitod Statd                y Bryley,4?3 U.S. 66?, I05 S-Ct ll?5,               8? L-Ed.2d    4tr     (I98-(I"-"""'                        ' .'-"      '   lt
                                Ho,*rd.506      F.2d 865 (Slh Cir- 19?5)......                                                                              .8
 fuited         Stated v-

 Urited         Statea v.       Kayo&,     117 Y.3d ?19 (sth Cir. !011).-....

 United Sterx v. Okeefc. ??2 E2d 1t75 (sth Cir.                          1983).-...."--"                                                    "-'"    "    "" E



 United Stater v. \tuquez, 59? F.ld 192 (9 Cir. 1979)-,-.......'..'....                                                                  ...............9




                                                                                                                                                            23
 Velrdo v. Shulseo, 75? R2d 1093 (10th Cir. 1985)'.-'..-.. . - .... ....'
 Wtite v. Illiaois. J02 Lr.S. 3.16, ll? S.Cr. ?36, 116 L.Edld 848 (19921""""-'"'"""'                                                                        13
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 20 of 64




Ofhor
Wabeter's II New Riveraide Uoivereity Dictionary: Bosloa- MA Hougbton-MiEli4........ .........-.......... .16




                                                     tu
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 21 of 64




                                                   INTI.IE,
                                       UNITED ST{TES DISTRICT TOURT
                                      EASTER}.i DISTRICT OF LOUISIANA


HE{:TC,R PEREZ                                                                Civil Action
                         Peti lione   r
                                                                              Case No.:
['b.r*s
                                                                              Section:
DARRELVANNOY, Wa'deo
Lsrisima Stde hison                                                           Judge:
                    fteqondent


                    PETITION F'OR WRIT OF H.ABEAS CORPUS BY A PERSC]N
                IN STATE (]USTODY PIIRIUANTTOTITLE 28 U.S.C., SECTIO}-I 2251


          NOW INTO COURT comes, I{ector Petez, pnr ae Petitioaer herein, *ho petitiau this

I{oasruble United St&ten Distrid Couxt, Ea*grn            Diofia uf Louisiua, for             llabean Corpus Relief

lnrr$ant to 28 U.S.C. $ 2254, ard ultmib that he is bebg held io custody in viol*iou of                   FEde,ral Laqr


and the UnitEd Sues     Corditltio.

          Petitiona mls this Honorable Court to issue        a \ryril   af IISeas Corpus gratiag relief from big

unlar,rfirl cuatody by i$uaoce of an      mer ofAc+ittd,       or, et   tis   leest, by olderi$g &st   Petitioor's   csse


be reoaded for a osir triat. Alterneti.raly, this ease should be remm&d for                  a Evi&ntiry lleariag-
          Petitioner respec'tfully preemts the   followhg in nrpport dthir Petitioo;


                                          JTTRISDT   CTION AND VENUE

          Jorisdiction ricEf uader Trtle 28 U.S.C. $ 2254(a); Fedral Judget SaIl edertain habea corpls

pplicdion "oo behalf of a p€rsoo h orstody porsuet to &c jrdg[eof of                      e stde coud oo thc    grolod

that he iB in cudody in   violdiou of the Coratik*ioo a laws ud tediss of tbe                UtrAed Staes."

          Thir pe{itioa is rc4ectrully 6led ido be United $der DisEict Court fc the                    dsria h uiticb
Patitioser r.ras unlaufirlly indicted tsied, cmvicted md eenteaced

                                                         I
    Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 22 of 64




                                                STIiIEMENT OTTHE CASE

         llertor   Perec,   pro   &a   Potitioner hereb, naa iodict.d bS, a St           Tmlrmy Prirh Grnd           Jury on

Augtst 11, 2009 on r chorge cf qggrrrr*ed r$e of his rtoprlq,rghler AW., Hwcen                               Apil   2tD6 md

Fetnrry    16, 2009, in      violtion of LaRS.           l4:t12.   llis wife. Angcla" uas chrgod io a second count of

the iadictn eat with being m aocessory             der   the faa. Paitiooer plad      ud guihy. (Dockd No. 1?2557\.

         A tsnlle-person j,rry         fisl   wes held uAich concluded on Decertbcr 19. 2014 with e verdid                 of

guilty as cherged Petitioner filed motions for poet-verdict judgmed of acquittal aod anEw trial, u,fiich

u,tre deaied by tlre bhl court.

         Oq Decem ber 20, 2014, t[e court senteqced Pditioer to life imprieonurmt witbout benefit                          of

prole, probdioil     Cr.   suspefision of senteflce.

         or    Au*ust 21, 2015, Sberry lt/atlers, Louisiue Ameude Project, eppealed Petitioou's

convictio     amd sentenee     to &e Lsuisima         Fir{ Cinbit       Court of Apped. Fgtitiorcr filod a Suppletn entd

appellate Brief.

         On December 23,2015, the First Circuil Court                    d   Appeal   ffrm*d     Patitioaer's coovictioo rrd

sedeuci. The       cer uas        before McDonaI( McCletrdoo,                &d Tt€riot, JJ. (Docket No. l5-*-A-1070)
(2015 WL 9464512)           (Appedix D).

         Petitioner timdy filed m Agpticdiotr for              Wri of Certiorri ia the Louisiaa           Suprerre Court on

J&ury      20, 2016 whic[         ws    deaisd oo    Febnrry 03, 201?- (Do&et No- 16KO-0176)                   *ae   v- Percz,

215 3o.3d 695      (La     2017) (Appeadr C)-

         Prtitioer tirely filed         his   Applicdioo for Post Convir{ion Rsliefoo Ms'ch             2l   2018, which $ros

deoied   fo   the &stric{   cofft o! April       16, 2018.

         Petitionor tlmely filed a Supervisrry Writ                Apfiodio     ia tbe   Fir* Cirsxit   Courr of Appoal. Oo

July 23,2018, the      Hnt Cirarit Grmted &e Writ Applicdim, vec*ed                       tbe   di{rict court's dcaial of post

coavictio relief,      rd     re,nrmdsd tbe cae to &e              dicriut cotrt to consi*r the oerits of hia Inefective

                                                                    2
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 23 of 64




esistnce of coumel cl"i'rs. Tte cse was befse Thriot CaaE ud Peozao, -tr (Docld No. 2018-

KW-0J9?) (2otE WL 333349.1).

        Cln June 14, 1019, the         distid     court frled a dedal of, pod cmvietion   relid   oo   relnrd   Otr true

25, 2019, Petitiooer filed e Notice of,Inteot to Seek Snpervirory $rrits.

        On .hly 07, 2019,         Petilioer lil"6    so   Applicdion for Superviscry Writg ia the FEBI Cucuit     Cqrt
of Appeal, r&ich uas denied on Segember t0, 2019, (Before McDmaId                          Ttqio( ud        Cbutz, JJ.)

{Doc}et No" 2019-Kw-0}16) (2019 WL 4751564)                     (    ppsndir B).

        Oo October 25, 2019, Petitioaet filed oa.A,pplicdio for Certiorri oa Ret'iew io the Louisims

Suprtrre Courl, q,hi& was deoied oo Auguet 14, 2020. (Docka No. 20f9-Kll-f958) (2020 WL

41211N\ (ApperdixAI

        Thie timely       likd    Petitioo   fr    Wril of   Hdex       Corprx foltows" Pahicscr sdeg      &a he has
reoaimd in cotilued erdody since iis rrest, md is cuneatly being held in crrstody in the Louisime

Stde Prison   I   Argoh, Louisiera, Drrel Vmnoy, Wo'der.

        F\uter, Petitioner fo a pa sa lit{gant. lterefore, he asks tid his dons herein be liberally

condnred es he has mde a good faith                 dat      to follow fmm,. United Stdtes v. Kayode,l1l F.3d 719,

?41, a. sr(sth    cif.   2014).




! [FN 5l Sc., €.g, r,{crfrtl r. Unttd &dzr, J{)8 U.S. lc6, 113 s.CL 1980, 124 LEd.zd 2l (199J) (r*.!rc'*led*uB that the
&:Ftrn. Cont hrr'insid.Ed *rnt thc pladingl greprol by pri*xros who do n* haqc ac,:crs to c*r-nrcl be lib'nlly
,-.ondn!edl) (ctrry llzra v- Kttttzr,4S lJ.3. J 19. 92 S.CL 594, 30 LE42d 652 (!gr,n, rrd lddj€ v. tu.Ue, 429 U.3.
97, 106, 97s.Ct 2E5,50LEdzd ?51 (15r/6). See d* F&nsrak e. Tht*a 630 F.3d 120,426 (5th Clr. a)ll) eTh. fdrnt,
of s feCa'il hahcar pciticrrer who is procreding pro *r a'e cnliticd to &a bdtfil r:f libcrsl e'rndrr:cticn"); Jdrrr.rr r-
fubast 119 F.3d 358,359 i'Jttr Cir Zofr) (Eridr by pru s l4its{! e'c qft'c'dcd lib<rql cofltrudiql,. ")i tdabr,zt
v. &o{q ?-59 F 3d 4O1, 4gl (sth Ci( 2001) (rca!:rdng fid the p,D ts h&a! p€trticn.'E rgurn€nt thrt he *rr:rlld nct be
punr{re4 fcr the irrgrcp(r 6ina of thr rctum daie d,rid br r'crdrired ar a reqrei. fcr erluitsble tdlin& Ce4ite hir fdlure
to'.$pliEjtly r{ire Lhe i!8ri] of eqrrBblo Ldlra')

                                                                 t
    Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 24 of 64




                                   SfitEMENT OFTHE FACTS

       The Louieima Fir$ Circuit Court ofAppeal summ     rized tte fade of fte   case on   drect appd   il
the followiag ma""er:

           h    2002, Angela Perez bgcrm e involved io a reldionship     *itt the defeodat.
           They were living in Texae, and Aagele had afiv+yea"-old dmrghteq A.lt., from
           a previous relaionship. In 2003, Angela ud the dpfendd had their own
           daughter end trso m a'ried Tbe defe,ndid, a roof,er, went done to Florida and
           &eu to Louisiua to fmd wort. Arouad 2006, Angela md her danghters left
           Texa to join the de[eqd@1, lnho had settl*d in Bueh" Louieiana The fxn i\.
           lived in a caurper, owued by &:erald Spell, uito defea.l"qt eet io 2005 srd with
           q/hom he did roofing rmrt. The &nily ldcr moned qrt of the cuper ard iato
           a treiler oo flom.' Lme, also in Bueh Tte fatily lder movsd bq.k to a &ailsr
           oo Mr. Spsll's prqerty.
                   In 2009, AW. wm io the fifth grade at I'iflh ttrrrd Junior HigI School io
           Bush wheo a school couoslor ghowed her class a vi&o on 'good touches" and
           "bed touchos." A.flor r,rntchirg the video, AW. told the counselor Erai the
           &fqrdat, her $epfdher, had bsen hpprryriately touching her. Arthorities
           were bmught iato the mafier. AW. was trkeo to the Children's Advocacy
           Center (CAC) il Covingoa, wtere *e digslosed h o interview thst the
           &fendat had beeo strually busing her for sweml yers, be3inning wten she
           was rbout sir yers old sod lived wit} her mdher lrrd the defendrt in Texc.
           AW disclosed to Jo Beth Rickels, the CAC foreasic intervievrcr, thd oo mmy
           occesioss the defendmt touched her brents, butrockr, ed vsginq ard eogryed
           in orel serual inlercourse with her-, the defeadmt alp made A lV. prn her hard
           oa his peais oo xveral occsBions- Ths CAC irterview was plryed fon ttre jury.
                   The &ferdat tesified d trial. He &nied all of tbe allegd ions aod
           *tded ftrd hs oever inryproprixely touched 41ry.

       Stote   r Pc,*z, DockEt No. 15-KA-10?0   (L.App. I   Cir. 2015)
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 25 of 64




                               ISSTI'ES PR.ESE?.ITED




I.   INEFFECTTVE ASSISTA},ICE OF COUN-*SH, WHERE TPJAL COUNSEL FAILED TO ASK
FOR A L,IISTRIAL. OR AT LE,{ST TO DISQI]ALTF"I'TAINTED PANEL OF JI'RORS WHEPJ
EXTRINSIC FACTS AND EVIDLICE TA]NTED T}IE JURY POOL.



2.   INEFFECTTVE ASSISTANCE OF COUNSH. WHERE TRIAL COTINSEL FAILED TO
OBJECT TO TINE PREIUDILfAL USE OF INADMISSIBLE (ISAAS EVIDB.ICE AT TRIAL-



3.    TNETFE:TIVE ASSISTANCE OT' COUNSEL WHERE TRI.AL COUNSEL FATLED TO
OBJECT AND ASK FOR A DIRECTED VBJ)ILIT WHEN TIIE ALLEGEIJ VICTnlf FAILED TO
TESTITYTO AI.L ELEMENTS OFTI{E CRIME CHARCED.



4.    INEFFFfTIVE ASSTSTANCE OF COUNSEL $THERE TRIAL COUNSEL FAILE:D TO
RAIST HSUE OF IMPE.{CHED TTSTIMONY, STANDINC ALC,NL                       BEING
UNCONSTITUTIONALLY USED TO OET.qIN CONVICTION.



5.    TRIAL COI'NSEL FilLED TO OEIECT TO THE STATE'S USE OF OTTI.OF.COURT
TBSIIilIONIAL SXffiEMENTS OF THE ALI.EGED VICTIM'S MOTI{ER IN VIOLAI'ION OF
CRAVFORDV WASHINGTON.


6.    APPELLATE COUNSEL     FAILM TO RAISE TSSITES ON APPEAL RELATED        TO
OB.'ECTIOT.iS ON TTIE RECORD TO PROSECI,i'TORIAL MSCONDTICT.




                                         {
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 26 of 64




                                                           ARGI";MINT


I.   INEFT-E(,'TI1E ASSISTANCE OF COUNSM, WHERE TRIAT COUNSEL FAILED TO ASK
FOR A MTSTRIAL, OR AT LEAST TO DISQUALIIY TAINTED pANEL OF JT.]RORS WHERE
EXTRINSIC FACTS AND EVIDFNCE TAINTED TI{E JIIRY POOL.


          Petitioner conteuds        tht   his federal   ed   Sd& constitutional riglts to a fair md           inprtid   trial   wu
violated md bis ccnvictioo uncou$itltiooslly obtained. In thie csx, befo&                           trid   commeaced zrd &rring

vot    dire, one of the poteotid       jurrs, Mrs. Schuster,         a,tq ilEd   thd   she rirorted   for CA.SA Subeequentryl,

Mrs. Schuster expkinod           d   sideba-    &d   she   *as   a   victiu of rpu      r.rtrich   hd her to becque a nurse ia

ns*ual hlurmq,       ad   to   *o*   with CAS.A"

          ltereder,       lhe prosocutor praed qtedioos to the jury pael rogrding d*layed discloare, ard

Mrr. Schu*er stsrted tetiryisg $out codliclhg eooti@ of a child victim toura'd their                                       abuser,

gro@ittg        d   clildrea by chiH molpcters, etaaging dynuicr ia e child's mind, develo,ped oeucies,

etc.   (ft.   tran. pp. 409414).

          Thiel couasel 6!iecla(            brt the judge did not         eveo    giw tie juy en adm oahhm ed or                 so

iortructioa.

                 Mr.   Burte:           I{e's cm ing ctose to tsyiag to get fte jurors to comsit,
                 to edrcde lhem, md give him thinp he's pretty much fyug to ky this case in
                 his voir dire.
                 The Court:             Mr. Derhg' you're getthg (sic) getting pretty fa aloog,
                 Mr Dering.
                 Mr. Dering:            I &io[ &e Court recoglizes lid these cases heve unique
                 isues to deal with, thl people briag atrogly held belie& with tlrem in tie
                 cou roos 6A mey or mey trot be accnrde, md I'm simple (sic) tryirg to hnre
                 those reveded to me so lhat I krow w*lat ophione thay brirg with &em.
                 Thc Court:             Yog'rq rxing dso 6em to - fr *mple, thc lady &a
                 been the trllur & nurse iu tlis pa-ticulr ere8, sts's nhort lrdifyins. I hrre no
                 protlem wi6 you directing ee to u,[elier they bave ay prticulrized biues
                 torva:& 8rd, bul you're a*ing them to give rarioua possibilities aod I t&ink
                 thd's goilg over, especielly girrco the fact Sd. q/e've got a professional up

                                                                     {
    Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 27 of 64




              tierre.
              Mr- Burke:                 Thank you Judge
      (tr- tsm. pp. 4t5-417).

      At fiir point, ro         adm   oitioa to the jrry was givea. Subreqrently, tbe prooeorto' bega                 to

quedioo 0tc juy in the aane        m   auer.

              Mr.Bur*e:                  Can we rypoach?
              The Court:                 Sure.
              Mr Burfre:                 Once sgci!, we obja* to flre Tredioning-         Buically, hr's
              tryrqg to u'gm his eae in jury voir dire.
              Mr.   Derin6:        I donl &ia! I rn.
              Tht   Courl:         I tiid< you re riSht tro$. tie wty             &d you trefa.sd thd.
              You're rct rakiog lheo in &e wry o'f preconceived aotioos. You're rsking them
              basicdly wtat ie it, so I'm goiog to ndaia lLe objedioa-
       (Th"   fe.   pp. 430-a31).



       The potentiel jurwr u,ere adlersely deded,              od     aenmed negdive connot*ions md infa"ences

tor.rmd Petitioaer md presumed the allegdims             urre true ind tbat the    accusiag witness uas    a'Vctio".
This ia proveo by tbe camments          of, tbo potential   jrrus &riug voir dire, rnd    especially &a    "sdu**ion"

Mrs. Schuster gnre to tle o$rers on lte pmel and the rest of the jury veoir is &e courtroo, rcgrdiag

delryed discloarrc md o&er psycbologicel pleromenattrd asmoes guilt-

                   "Every person chaged with a crim e is preormed innoceot uotil proveo
           guilty md b eatitled to a ryeedy, public md imprtial triat ia tle prish where
           the offeose, otr m eleme ofthe odfeose oecurred. . . ."
       Louisidta Conctitutioo, Articte I, $ 16-

       Not oaly was Petiti@er projudiced ia the eyes of &e fivst pmel of jnrors, but the comaeotg

mr& by t[e frg psrel d           poteotial   juron   $rcf,e made ia   froat of tie entire jury vco ire. Tte eotire jory

ve*irc uras indirput$ly taiated by tbe irlluence of the juron                  sto   wene allor,wd   to testi$   od   to

eduede everyooe         ir   the courtroosr. .At tbd poiat, not         r   ringle potegdal   jrror could be &erned
imfthl,       nor can it bc sdd thd a verdict would not bc iollueaced by ttese ctcum*aces. Hor,rever,
        Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 28 of 64




61sl[   gs'n&l failed   to chdlcage theue teinted potential juro's, md sllournd Pe&ioaer to go to trigl with e

tefutodjury


              A dr&a,lant's coastitutiood &re proceas ri*t of fair triol by ga ieprtid jury
              mry be violded if the trial juron re .'bjedsd to hiluoaces ntict case tteir
              verdiet to be ialluelced fo circumlrnces othcr tla the evideoce developed e
              tia-L Tumer v. Iotsisiana.3T9 U.S. 466,472,85 S.Cl" 546" 549. 13 L.EdZd 124
              (1965)t Sare v. Marcharx!,362 So.2d 1090, 1092-1093 (La l9?t). In the
              con$iuttiesl seose, trial by jury io a crimiaal cane neceuuily imptisa d tha
              very leest tht tle "evideoce developed' Reird i defeodeot *all coe from
              tle witaeeg dmd io a public courtroom where t[e.rc is full judicid potection of
               the ddendat's     riglt of confrmtdioo, of cross.creindioo, end d              cutssel.
               Turaer y. I"ottisiana" 379 U.S. at 473, 85 S.Ct.   il   550.
                        a*tt
                        Inlielly ia soy trieq thgre is a fe$mptioo        of   jury impdidity" Lrair*d
               Stdes v. Winkk,587 E2d 7O5,114 (5th Cir.), cert denied,4,,l4 U.S. 827, 100
               S.Ct. 51, 6f L.Ed2d 11 (1979). llourvcr, my un+*hcized coomuoication,
               conta.t or tamperiog diredly or indircctly, n ade by a noo-juror with a juror
               driag e trial sbout e mder pmding before the jrry is &emed presurnptively
               prejudicial, if ad o ade ia accordence with nrles qf cqrt ad the in$uctioae
               and dirpdiona of tte court m ade *ri.q the hial. with full tnowl*dge of rll tle
               prties. The presumptioo is nol cooclusive, but the burdea rests heerrily upon
               the statp to est*li8h, der netice to md hauiog of the defeadaut ttd ureh
               cotrtact witt the juror um hralegs to ddeadatt Remtter v. Unitd s.ates,147
               U.s.271,229, 74 S.Ct. 450,451, 98 L.Fi. 654 (1954); &*e v. l&rchand, ?62
               So.2d t 1092. Prejudice aey bc rhown by evideacc thgt es ertriosic factuel
               mtt€r trirted the jury'r deliberdima Tbua, an adlt1tds .ler" onsbatioa ef
               ertsinsic irfluence upoa the jury overcoocs the prtnrmptim of jury
               impatialily ud stiflr the burden to tle *de to abow th tie in{luence
               demoogtrded qas aol prejudiciel Ltftlted ft&es v- Okeefe, ?22 F.2d 1175, ll79
           {5th Ch 1983); Lrntred &ares v. f{owtd,506 f 2d 865, 869 (5tb Cir 1975);
           $ate v. Snegal.393 So.2d 684,68? (La- f98l).
       &ate tt Calllnf" (I"e App. 5 Cir 2tX)2), 833 So.2d 176, quottng Shstd v. 8i56,5:6 So 2d 9l J,
922 (La. App. 5 Cir. 1993), w,it derzied,93-3127 (La 9/r(94I 642 So.2d lE8:

          Petitioner conterods   thd   outaide iafluences other        tha &e evideoce     intoduced     &riry   trial

prajudicially inlluenced the jury to anive with &eir verdict of guity, The record is cL.s'in this ceq


                                                         a
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 29 of 64




aad   tht law'sr&ddes &d P*itioner be givea               a new   tsid

                        If
                         there is a rpgsoaable pueibility thd exFanaous idorodion
             considered by the jury afected its verdi*" e oew triat is uadxed Lkjrpd
             *d.es v. l4inWe,587 E2d 705 (5 Cir lg79)'. Fanse y. {hritad Stdes,428 F.2d
             178 (S Cir 1970). I is ,lficu[ to rebur the likelihood of prejudice. Sae u
             lYisham, spra-
                    *. . .tflhe &Etuql impct upon tie jury of sucb
                                                                         evideoce cetrct be
             accurately measured or ascnrteined . . . . Consequcotly, it is a uselees erercise
             even to ak jurors qihether such evidence io Ibct decfed $eir verdict.' lln{ed
             *ores y l/dsqua 59? F.2d,192 et 193 (9 Cir. 1fi9).
        "S[ae
                v.   $re6aJ, 393 So,2d 684       (ta    1981).

        Petitioler'e ri6lt to        a   uabiaredjury urss ndt lonorcd at hid- ?etitioner had a rigit to brne "ell

evidsnce developed agaimt him" c<me               llor   the witnesc     strd
        lnin    v. Dottd,3 65 U.S. 717, 8l S.CL 1639, 6 L.Ed2d 751 (1961) d.727:128, -The iolluence

&d trks ir m opbioa once famed                  is ro   Frsised ha it ulcosciously Iights &tschmenr from tte
oeatel proceaxe of lhe errer4e man."



2.   INEFFECTIVE ASSISTAI.ICE OF COLTNSEL tlYlEA,E TRIAL COUNSEL FAILD TO
OBTECT TO Tt{E PREJL]DIC-:IAL USE OF INADMISSIBLE CSAAS EVIDEIX{CEiir TPJ,\L.

        TFial coua$l      friled to objecd to 6e prejudicial         use of inednissible CS"{AS evideace et triet,         md

failed to call for s Dculerr bering on the issue. The                  fid   cdrrt nrc[t aSsiffit Dc&J€/,   u.   ]ufenel Dow

Plmtttucaticals, tnc., 509 U.S. 57r,             IIJ   S.Ct.   2?t6,   125 L-Ed2d 469 (1993), end     $4,e       \   Fo,r=t,62t

So.2d 1116      (La    1993),   il    order to allow testimoay regrdiog ChiH Sexusl Abuse Accommodtion

Sytdrome (CSAAS), Thir testin oay sqrrely ad&eaaes the caditility of the acctsing witnesg. The

Farcr corrt found       thd 6e bol{cring of the atleg*d vietin's credibility was m impropcr cofilnent                      t}d
rcrved to ua&rly prejudice &e defu,n&ot, and uag aot harmlgw trror. mversfug the cosyictio!.

         "Bolderiag" is      lh      pmctice of df€riag evlleacc sohly for the purpoee           d   eahacing e wihess'

cedibility before      tld   credibility is *t8clred U.S. u kndemunn,85 E3d 1237 {7th                 Ct    199q.


                                                                 9
    Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 30 of 64




         Additianally, crcdibility tectimony bas tbe       decl    0f, "prttiog m irapressively qualified erpert'e
gtftp   of,   bnt&irlnesd" oa a r,vitless' te*im orry." Fotut, el1129.Iti* aho goea for witncsee dher                    tha
the *cu*iag rxibessee, by bols:tering their          ccdibilig   before   it   ig   drcked ud befre they          ever get ou

ths dand.

        lte     tdsl cout ellorrrad Dr. Yaareike Hced to be qrdi{ied                 rs'"e   erpert     b   thc field of child

ahrse. pediahics     md geuaral pedi*ricd', Gr. kzn. p- ?E5). deepite tte                 f*t     thd   she did oot hore tha

propa' cedilicdiotr to do so. The Americu Medical Associrfioo does not recognize the field of "child

abuse pedidrics-"       Ffrthtr, she tadified rcgrdiag the psychological pheaomeaoa of ..&layed
dirclogrre," md Dr. Head is neitrer         e   psychitid, nor epeyehologi .

        "A-ter the tsial coutt accepted Dr. l'anrcika Head            a m cxped ia &e fiald of child gbuse
podiatrict md genoral pedi#ics. (It. bar. p. 785), be Stde a*ed the docttr:

                       a.      Okzy.   I   }d   u,ated to mrke sure dthd.
                               Now, let me ctr{ 6oia6 iilo some of the aryects of child $use
                pedi&icr rh{ you    are m €*p€rt ad cur be$ perhryr explain cee'tain mrfiers to
                us md pheaomeooo md ctrtair coocEpts.
                                  I
                               If mstrtim Se conccpt of "delryed disclosnre," a-e you
                fro ilir with that term?
                       A       Yes.

                       a.      Whel does th6 refer to?
                       A       So &leyed dbcloerre is u<mething            tld&rsibe how
                                                                                     x/p use to
                chil&en discloee ebout     child maltre&rsot. Whd we h$/e fornd od is tM
                cbil&ea doa't cono ri6ht out md sry thst they hevc beeo Suxed, amd th*re's
                lots of reaoas as to uity. Roa*on is eitber they e trsive, t@ doal know that
                they u'e tnrppced to tell thal the things lhat re h4peoirg to them ee uroog.
                        A lot of times they are threatened md tbay ue deo bribed not to tall
                ebout the ttiogs &rd are happeaing. And aome others h{rre to do with the! ,,ou
                know. if they r,rent aloog with differeat &ings, they feel guihl' or feel
                eubamssed wten tbey fiod out &rl the things th* hryFened to lbsu er
                wroug, so they don't rryut to tell.
                        Other thinlF are, you know, the person fia o*y havt dooe things to
                the$ is a cto& persoa to tica rnd eo t[cy d6't wst to re*lly get th* prrsoa
                ia rouble, they just really wart thd rbuse to reelly stop.


                                                           t0
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 31 of 64




                        So lots of difercnt reasos ufiy ki& d@t just come right out and tell
                 what's goiag on and fid'e whS ve get wlh delsyed digclosure.
          (Ii.   Fa. pp. 78s-786).

          Additionally, Dr. Head's te*imony was &at the alleged victim's pbysicEl exilo, whict rwealed

nothing ia the wey of *uee, was cmsi*eot with Ally's                         stry 6at     abe had   in fact beea sbued (IkT.,

pp- 791-?96).

          The jury obviously put much doc*                   in this teatinooy, ueirg il to coavict the Petitioner of

rylgrwated rrye. Becuse the trial cunt's nrlirg consdhned plei! errm in qneli$iag Dr. Head as a c-bild

ahrse expert       te*ifying     as    to prychological pheaur eaa, md 6e opiaim she pesertsd rvas used by tre

jury to   rert      6e conclwion thd Petitioner              uras guihy,      tte corvictioas ud eedeaces Sould be               set

side.

          An     arguro   ed   ory      also be   ma& thd    ay     claim    orf   "cettificdim" in the'{ield of child      abose

pedidricd'is a aha. Ttis freld is aot                 aew, but merely hag beco reaamed mch time                    it is preseoted
Mre       the    Americm Medical Associdion uAid rdrsea to endorx if un&r                           ay      nmE. Madical doctors

cannd     ud *ould nd            keat    oru*e     diagroses of psydological           phenmera Medical &ctors ditnoee

ad    tred physicd eitseds                ad iojrrLx, &e oaly rea of t[eir fainiag ud                    expertise. The   qrertim

odrrally u"iser,      *to      ie it   thd oodorses thir field ud "certifier" s€meooe in it?

          The fact still rcoains &d. she w8s lca certified in tLis field, wldher lcgitimde or not. The oaly

thing &e bid court did was to help the               St e bolet           tha credibility of tho dleged victim, md allow the

jry   to bo bd to beliove she nas not sioply a goueric pedidricin, but uas e "chiH abuse se$rt," io a

aooerb{ent        fcl(    bolstering her testinmy md ultimile conckaion that a                        bk d       evideoce cm be

considered        e widcace of ahge, besides tedi&ing                to psycfiological     hsru beyold podiiric       medicine.

          If 6e jurors     had my mirgiviog          &out tle credbility offre tefiaoay               of,   tle dleged victim,   Dr.

Head's €rrodeouly edrrited                tdinmy     is   a child   &ute expct claely rrould haw             been &e detamiaing



                                                                     ll
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 32 of 64




Ibrtor    6d   prxhed   tha      to covict.

            Becanse it waa    flain error oo the hce of the recrd fa tte tsial court to $zli& Dr. Head                      so
expaf ir Child Abuse Pedidrics,                tb   coavidius ud        s€oteaces   sh dd be revtrsed.
            F\rrfrer' there Sould harre beeo         a   firll md complet e fuzbenbearutg ooncerairg the fet thd Dr.

llead qas rcepted       ae   u    "expert" in v&at uas forue.rly t<nounr as'forensic             pedi*ricd'ad          accu-ding

to   Dt   Head, is now cdled        "dtild eh$e pedidrics-" Whetier called'foreosic th.rrpy,"                   es   it ooce *zs,
"frensic pedidrics"         or   "ciitd   sbuse pedidrics,"       it is no* a recogoized fietd ir pedisic gcieoce by tte

Arnericm Meclcal Asoocilioo. See, Sare n ,toss, 2t So.3d 640 (Le App.s Cir- 1U2{/09).

            The name keepa chmging to keep *ead of firtt md                     fdr eautiry     so   thd tbrae propments of
L-hild Sexual Abuge Accoma oda,ion Syndrome (CSAAS), ufrich does not ured the criteria under

,dabert      (see, &dre e.   ror"a,   62E      so.2d I ll6 [I,a.1993)), cur coalinue to impose their ehuoned dogm a

The   fcrrr court fourd lhd ophions brsd m cE,dAS rcre of drDious rdisilig, ;ver by trained
psycbologisb;       lt ir   .a dlnical     opidm. aot a rcicofific hctnrut[l                 ri lt le lot iBt trd.d s r
di4lodic dalsr- Riter, It ncsrB-?t $urc in ordcr lo crykiu a ctild,r readion to it                                   Furthar. tbe

,soreJ Court fouBd ore "Lnoem              r    potgntial rde of errof' quoted iu lhe titerilEre to be          fr   too high to

neet the .&u.bert crileria: '1,vhile Dr. Felter             m   ig[t hsve bee! codert wit]      e    32% mrgir of errur, we

sre   trd   8o comfortable, eepecially rememberiag               ttd '[t],,   inbgrity of the critn ilEl bisl procass ie too

importaot to pernit it io be eompuniaed by tie a&rission of dynasic sp*ort*ions.', .k/. at I 126.

            la Ford, the Louisiana supreme court                 adoptEd   tte $mfua sd fortl           i\   D@tfu1 v. llerrc!

hw        Phaatwc*ticals,Inc., s4pra; (See dso. Kun$o firc Co. y Canruchasi, i26 U.S. l3?. 11g S.Ct.

1167, 143 L-Edzd 238 (1999)) to daermioe the proper *srder&                                fu   the admjslibility of *xp*rt

t*tia     ony whidr reqrias        tia    tsiat corxt to act iu a gde-Leeping          fisctim to onstre that my md all
ecieotific    Mimoay or evi&oce r}n iued is aot ody rrslevul, but reliablg md ia confrl1 ity with
Lonigiua Code of Evi&acc. Article 70?.

                                                                   t:
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 33 of 64




           Lottisiua Co& of Evideace, Art.                  7O2    *stes in pertineot: 'If sci€atifk, techaical, or other

apecialized kaowledge            wilt   areist   6e trbr of frct to underdrrd tls evidrocs or to          determ    bs   e   fd   in
issue, a wihese         quliicd     ss gr erpert by kaowle$r, atill, exp*iencq                    tehhg or edreio, ory
testi& beftto in the frrn af              a      opinioa or otterwise-" Thie is         der it hs   beeo &retm     ird tht tte
test8iry persoa(s) a'e actrally cettiled in the tedified to fiel4 ad tte fiotd hs                          been found        to   be

reliable.

           Petitiooer cooteodr tfid without a Daur€rf herhg; Dr. Heads testinoay slrould not heve been

admisEible,        rrd thgl 'child $use           pediatrics" does oot       oed tte xe,tbert crleria my      more tlaa thig

sme   'fisld'       did uuder any of its previouB n{ttas. fu,te              z   Font, qpru. potitimer mainlaius thd such

tortiurooy r.rm prejudicial, highly              inflnrndory      m.d    dmrging to his     defeoso, :specially   in liglt of the
fad thd Dr- Hoed uaa eccepted               as   m cxpert ir     a held   tt*    is aot e recognized eub-apeciaty   ofpediabic

mcdicinr.,

           The judge    qru required to deterarine thc .Testshilit,/' af the expert'e theory, wtdher il                  hae besn

subjec't    to peer revieq its rde          a potintid rde of error. ard rryhetler it ie gaoerally            accepted       in 6e
scientific community. Had this happene4                     it would      have been fo(md thst Dr.     rkad\ ..child Abuse
Pedidricd' would          fril   to med     tle tuilbefi rriterie Tb* b             becs:se it is the vey ssne ".dirgno$ic

devira" ahoady conridared 'w Foret, slpru, ard found to fall ehort in mrey rnryocts b,y tL6 court over

twenry     ye6{    ego. The Frrrtl court         fourd CS.{A,S to bc unreli$le, tedabilig had a 3236 margir of error

uitich   is   fa   too high, md amumed &uso r*her                 tha    diqgoore it.

           It io all hc   m a"e   prejudicial      ltd   othor   'erpedd' r*rre almlloq*d to todi$ regrdiag dslryed
disclacure sod othcr csA-AS pheomeoe Dr. Julie Kringas wrs ecceged by thc rrial coud                                         si.ro
expert iu the field of couneelirg of chiH vistims of scrual abuse," ('child vic{ims', oo{ dleS,sd child

victias),      ad    testilied to dclayud dieclo$Ee ard othcr csAAS ptenm eaa Jobe& Rickels was

acceptad by tho        triol rtnrt "!B an arperl in frencic intxviewing of qtit*en," srd restified to delayed

                                                                    t3
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 34 of 64




dinctosure    md otrer cs.A,Jis pheoomena Evso             a pdential   juror rr&o $as a,.sfiual abuce auree,, r*"1

alloqod to "e&rcafe" lhr jury on delayed diseloeure &ning voir dire,              a   rr/a the proeeortor, M1 Bruce

Dering's, intrntioa. Il qas tbe stde's theory, not cay pryclolqirta or                pry&i*ils         q,h&ocver. The

pro*cutor elicited thi6 CSAAS Eddelrce before fte hial ever bega.

        Nons of tbe "erperts' trfro            te{fied to this prychological     phe'oomeua are peychologi*s           u.
psychiatrics md ae rot qualifred to d*sl with meatal conditions. Indecd, thcrs is ao psychologists                     6
psychi*ri*s thd ever *tually di'g"osed he alleged viclin                I   having CSAAS     sa   any time.

        Tte whole CSAAS hgue was revierred by thu Louisiane Supreme Ccurt                     and we.s    fourd lecftiap;

ae   it did not prss tbe fuubea crite,ria             See, Daxbet y.   L{end   hw     Phcrttuce*icals, lttc., s.ptrr-

Thatefore, it ohould uot haYe beao utilized by the Stde at Petitisrw's hial !o bolster &e crodibility of

the alleged   vidim, and to usurne        *e   nias   a'tidim" r*her    &an ar alleged vic-tim who kought fonL xr

asctxdifi. Il      iu the province of the    jury to decide, r$er afrnissible elridsoce ir perertsd, whether the

accuring witless is a          vidim ud u,heth*r the rccused is i,nloceat a guihy. The CSAAS evifuce
asrrmes guilt      frcrr the   $rt,   invaded tho prwiace of the jury, md pejudiced Pstitioner.

         l[sre     rEmaine rore tbm a reaaqr$la probability &d, rriltout the dauasiry testimorry of Dr.

Heud   ad    0re   dher "expertd', the outcme of tte Fisl would hgve beeo differeot. Iodeed, 6e very fac

tlrd this testinony uaa dlowed d dl ir highly prsjudicial to ay defetrdart              *   his bial.

         Petitioner coateods [rat in the interect of due gocess, thaf           tte merits   of,   this ehim rrrarreots a

rerersal of hie conviction and sodence, or, in the alternativo,              ttd m e'ridontiary      heain6 be held to

rd&e6s the clai$s rrisod hergin.




                                                             Irt
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 35 of 64


                                                                                                                              I




3.   I}.TFTECTNE ASSISTA}JCE OF COIINSEL WIIERE TRIAL COT,INSEL FNLED TO
OBIECT A}TD ASK FOR A DIRECTED VERDICT WHEN THE ALLECED vICTtM FAILED TO
TESTIFYTOAI,I. ELMM}.MS OFTHT CRIME CHARGED

        It is well et$lished tbd       the burden of   provbg bey'ood I reaeonable doubt evry aiomest of the

crime charged rerts eolely with the Stda, wLich must rflirmatiwly meet itg burdes. Louisiae

coastitutia'n, Article   l,   g 16; La R.s. 15;2?lr ffale u. prcstidge, 399 So.ld              -s64   &al98l); Ilsra      y

Pru*ndg*,339 So.2d ll94 (La 1976)-

       Petitioaer coden& lh'r the Elle8ed viaim failed to te$ify to               dl   of   tle elemeds of &e chrged
crirae, thts, the   st*e &iled fu lheir     burdco to prove each otemeat            d   tbe chrged crim e beyond a

ressotr0ble doubt.   Futier,     ouce this becme obvitrus       sfts    the Stste re$ted its ceee, bial counsel failed

to objoct aod ask   fa   a   dincted verdid oftrot gui[y.

       The elements of the crime ofrrye        re defnsd is La RS. 14:41, ufricl sat* ir                pertiueot prrt:

                     d  R,rye is the ac1 of anal, oral, or vrgnr, gexual intercourae with a
            male orfemale persoo c@miEed wittout the persoc's lsrdtt cooseflt. . . .
                    C. For purposes of this Subpsrt, ..oral sruel irtercorse- rnesrs the
            futertional engaging in aay of the followitrg arls with aolier prson:
                    (l) The turching of the mus or geoitah of tlc vidim by tte offeoder
            using tho mcnrth or tongue of the offender.


       The elemerts of the crime of 4grwated rrye               (fir{   &gree rape)    re hchded ia Le- R-S. 14:42,
wtrich otSoe, in pertioout pat:

                   A First &grce rape is a rryc coooined upoo a per$on uixty-five yeax
            of age or ol&r or nfrere the aaal, oral, or vagbal sexud htercouree is deem ed
            to be wittout leirfiil cosrllt of the vic*in becene it is cmo itted ulder rny
                             followilg circunshces: . . .
            ono or moro of the
                  (a) Wheo the victin is ulder he age of thirleen yers. La.k of
            knowlefoe ofthe victim's age shall oot be e deferue.



       In elosin4 argrm ents, tie proaecuta ako stated:



                                                          l_s
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 36 of 64




                           rrpe is deliled as vegitrd, ilal or ord *xuel idrrcour8e tir is
             deenod to be wittout the lmfirl conaent becanse tk vietim ums under 6e
                                                                                          age
             of 13, Not a very rrtrdy defrnilioa, obviously. So let'r loot * thC in two prts:
             First of all, the age couponeof. Wa know tht Ally *as ul&r the age of 13
             qfren lbie sbuss ocanrrod becanee *e ww
                                                          Il when *e madc dre disclcure, so
             th* shoot hes obviursly beon disfied
                     The next is vaginal, oral - - ercu* oe, v4ind, msl. or orel sexual
             intercq,se. Tberc'e beea no arlcgdioo of, of penetratio th* would coni.itute
             vaginal or anal iqtorcourre involving Mr- prez'peris.
                   Ttis pa.ticuh cue, ufrat did occrr here qas oral sepal intutourse.
             Ard lid cm occur ia tc/o difereot w4rs, md rre acfirdb hsd it both ways in
             tNs   prtiorlr    crse.
                    OraI sexusl irtercoue is &fird as the tcrchiag of the mus or t}e
             genilab of the victful by the offeoder uoiag &e mor$ or toogte of the offendcr.
             And tho gonitak ecamouty refe,rs to tte repcodus*ivn orgms of eilher the male
             m feode, ueually the exteraal p*ts dtle rcpro&ctive systsm.
                      Ally disclosed thd her stepfather, Mr. perez, used his togue to touch
             her   bs& crlck She ,lso disclosed thd he usd bia totgue to touch her vryiaa
             Eacd ofthose coaditutes oral serual htercour*_
       Cfr baq. pp. 1057-1053).

       Th* dcfmitioa ofgeritelis. (plural ofgilit&l), ir, "Thc rprodrdive agao,                  ery_   &e extcraal sex
orgtus." webder's II New Riverside uriversity           Di.tioprr: Bodoa. MA Hougtton-Mifllin.
       1}e   geoital,ia   re   the gexual crgene Ia &e &rnde, tba clitoris, labia              (l*iua mqic,     labiurn

oioor| ud vagind opeairy src rle exteoal *rual rgms-                          These   re all costained      within the
"middla" md otrside of thd ree          is the Mons,   uAicl   is   ro( prt of Se geaitalia.
       Firhee tte 'tutt crrts' is oot the aus, ti,hich is, .The e:.cretory opeaing of rhe alinertry

cmal." Webder's tr New Riversids Un{veft{y Dittroeerr: Bodon, MA H*ghton-Mi$Iin.

       Tte brat crer* is rtudly        m ede   fu tle abutueat oftbe tun roud, flesiy prts of tie nrop. The
"creck'formed ullike the "middle' of tie vqgins, doer not codain the                  eaus, refihor   &e rnra is {butrd
ufref,e the butt crack eods, near tbe vagiml opesiog,           od     aepa-*ed   froo 6e regha! opeoing by the
perineum"   It ce nol   be asgumed     tlsf touchirg the br*t crack iavolves touching tie mus *ircv they are


                                                         ir,
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 37 of 64




trr/o sepa.de md distina tbhgs.

           Honcver, fro prctcutor told 6e jrry            ir   doaiag rgum eats     &d:
                        Thare were twn ryecific areas q&ere Ally dp*rihd behrrior by the
                 defeodmt thd meets the definitiol of aggravded r+e here in the gtde of
                 Louisieqe Ia ber iotervicw rrrith Ms. Ricftl*, at 4:48 p_sr" md4g *coa&, Ally
                 tBllsd ebout how when &e def€odet qmuld lick tle outvr part of her vegila
                 hs would ask her one dry if he cruld lick tte middle pal And you don,t _ tlrc
                 middle port, it'g not aeceesy th* the mirldte prt be the podioo thd we
                 lic*ed to mrke it oral sex. It ca be ury portion of he geaitalie. So lhere you,ve
                 got one exanple ofegglavafed rape.
                         Ttere rryae a particuh- dstail ttd Alty rved into *itt Dr. Ilead q/tere
                 she telked ebout the ddendet duck his tongue up her butt cack ard it wo*ld
                 feel vtry' nesty, uet md very uucofortSle aqd thd thd had hrypened more
                 tha ooe time. Thd, by itseE, is aggravated rape.
           (It   Fe. p. 1085)


           It il cledy    a   sischrr.le.ri"rtion   esd troneous           iaerpetlioa af the lgnr for tle prosecrior to
stde thd "Aad you dont -- 6e middle               prt, it'a not aecessry rh.r the middle prt                 ba   tlo portion tlaf
was licked to      m*e it oral gex, It cgr be any p<r'tion of 6e geoitalia" All                 portions of &e genialia (tte

aexud orgms)         re   codshcd     ir tie midde prt, (crrh or defi),              betu,eea the Mans, the two             fle$y
protubermces caured fu tho publc botes              tht   eirround the genilalia TLerefre, if someme tqrches tho

Moos, brs aot tte niddle pst, tbsy r.e not touc[iag the .!caitalis,',                   E   rreceesery eleaaelt of the    chrged


          This *as told to &e jury dler &e prorecutcr bad previolsly explaioed                         ftd   &e rexud org*,s
rr,ere,   'tsudly the extsmnl puts of        the regro&rctive qyst.d ,' The ertcmal pats of the reroductive

rydeo ra drlays b         the mid.fle betr*eea the        Mos. Petitioa€r s,es .ccused oftouching                 wit   his longue

the Moas, oot &e       gcoitdia

          Alterudivoly, touching the        hft   crack,       tie prt    betnreer &s tvm re€tions of nrrrp, doer not

coodifute toucLiog the aus,           r   nec€srsy elemeat            d   the   chapd   crime. petitioner vas ,ccused          of

                                                                 17
            Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 38 of 64




    tolchiag with his togue          ttre     "brtt creck," aot 6e    anus-


             The dleged vidim's sccrsdioos did oot oocompars the elerneaE of,repe' mudr lara aggrwded

    rry. Iod*4 tte dltged vid.b                        told differeat peoplc different thiags. oo   cros'clnia*ico of tie

    slde's expert witoess, Dr. Ymeila l{ead, dre tedified thd the alhgcd victim statod:

                           a.          Asd yur were able to gab a degee of rappod wi& her or tsud
                  with hen     is   &il       ri&ht?
                              A        Yer.
                              a-       Arrd did thu          ryp".t to bt coofcteble with you througbout     the

                  iatervied?
                              A     rypered, she se€o ed to be cosfrtebl* md $e r**0s Yrt)
                                       She
                  forthccming whao I anked di&red queetions md you knorry. she m ade surs if I
                  got somdhiag nirmg. she curected ae to mr&e sut! th* I tnrly undentrad
                    vhd   uao going oa.
                              a.    So she dida't *poar to hold back                    u
                                                                        my of ber stdements to
                    you st 8lt, she Prctty much told you wetylhing thd &e bclieved thl i4peaed
                    to her?
                              A    thht she *ta PettY fu&cour irg.
                                          I
                              a.  Noq in the isterYia* the told you tld the defeadmt" or Hecto(
                    Perez, her degfdier, totchad her wi6 her (sic) hads h tld riSht?
                              A           Yes

                              a           In hor privde reas; is thc right?
                              A.          Yes.
               (Ti. bdt. pp. ?9?-798).


               Al tri.i, thr rlleged viAim friled to tesri& b each elueot of the charged eirne of eggrw ed

     rry.    This iqchdee the video evideoce, md the geverel Stde expcrls celled to Se steod Tfial couosel
                                                                                           the chrged
     failcd to objeet oace the state re{ed ib case withod poviog the aectsEa'y eleseote of

     crime,    ad   failed to     ok fa          a direded verdict of oot guilty. Trial cotae*l'e iaeffestiw eesidme of

      cornsel violdes Pettio,rl€r's rights under the uaited                   st   es   cmstihtion, Anandnents 6.   nd   14' md

      the   Louisiaa Comttution, Article l, $ l3




                                                                         i8


I
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 39 of 64




4.INEFFECTrVEAssIsTAl.IcEoFcoU}{SELW}IERETRIALCoTTNSELFAILEDTo
RAISE ISSUE OT' IMPEACHM TESTIMONI"" STANDING ALONE BENG
I"INCC}NSTITUTIONALI,Y TISF' TA OBTAIN CO}.{VICTION.


       lfftil*    the cfedibility of e whnags is a        m   *ter for the sndsr of      frt,   mce bpcarhed, thd

witneaa,s testimony becoqes sl8ped           uads tre lar*, ad must be ccrobqfed is ordpr to be convincirg

evideuce   dgrilt    or imoceoce.    Ttis   is especially t.ue where lhe    sedibility of the witnes         ia   gmold

to 0ro outcooe ofthe       cw.
         ln   Shate v.   Kenwdl, t03 So.2d 916 (Le- 2001), in          Justieo   Tlaylrr'a dieeeotiag opinior, it        ie


etded thd the Louisiae suprtrne cqu't hs8 fourd
                                                thqi,               'Tte vic'tir's bdimoy, dandiug alooe' cu

pove thd the d occurre4 . , .- but is qatfied             il   FN9, *Ho*ever, we tare also ruled post-lrial thd

impeached te*imosy of a w'itness, ffanding alone' caond prsve the
                                                                  ofiense                 "

         Ircpeeched testimony, as      a   geaerd nrh, cqnot saod stoae to convict. $d."d         t   cxis/r2, 591 So-2d


 383,386(LaApp.2cb.l99l),citingsarev,I.aprinu,437So.2dll24(Ll1983);Srg,av.I.dt,s35
 So.2d 963     (Le APP.    2   Cir 198t}

         TooneoftLeSl{e,smatyerperts,iheallegedvictiurtdod6dtiereurasawiberstofte

 dleged arts ryeiyt hcr. To a different ErFrt,       se   claimed 6ere was no witnett to the alleged rbuse.

         Tomeexpefl,ghertdedthdthefellrsscmeo.miuedimPetitioer,spenis.Tomo&er
 exp*tt, Sa dded thd there uas never my emisioa of semeo'

           Tooneerpertsegl(edthdsheursdq/rycsusedinbcrroca.Tomothergxpert.8heetiled

 th* ?etitioosr unuld eoetiEea coee             to her mom     ad crry    ber to hig roorr to abuse    beT   '

           The trial record ehowg tbd lhe trial tertimuy of          tb   accrsiag *,itneso ie iopeached taCimony'

 ltere   is no co|fabomtion        of my of hc s.ct88lioos. sbce her testitr ooy is &e on$ evidence a8riot

  Pe.titioser,   it b clody inurficistrt, atadiag    alome, to {llstain thio   cofvic{ion, Further. it uade{.seorBe tha

  vaf,re of tbe Srady eviderce        withhld &oo Pditioaer u&ea thc             grsnd   jury   b*imoy       of, rhie witrses


                                                               19
        Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 40 of 64




r^,a8   supptres8d,

           Ttere   cu   ba ao rtrdegic &cisioa       b    &ig   caae     whss &a evide[c? rflas pru"eded rLgtr ncr
utilizd Fopcdy by trial counrel. It uas      clearly      u   cmissioa      &c   prejudicsd Pstitioocr rt his tria! md       ir
a   vidalioq of &e Uaibd States Constilutioo. Amendneds 5, d, md 14, ad Se Louisiea Cooctitutioa,

Article I, gg 2 ard     13.


          Tte Uuited $des Fiffb Circuit Court of Appeal                   rccognizes    tie dgtinctioo betwrea rrdegic
judgment callr md plain ogrissioas; Loyd         v   0thitley, g?? E2d 149, 158           (nh Cir. 1992), md bo firrther

mded      thd tbe court is "not reqrired to cordone        uareesooable decisiore paradiag under the rrrrbrelta              of
strdegy, or to fabricds tegticd &cieioss ofl behalf of coongd !.rheD it                  ryporr   oo tlte frce   dthe rccord
thd     conasel   ma& ao strdegic decirion   *   ail.'"   Moon     v.   Johnson, f ,4   nrd.fE6, 604 (srh Cir.     1999).

           Thi*l counsel fsiled     to   raiee iesre          of   irnpesrJnd lestisooy,          sbding done, being
uncondinrtimally used         b   obtain cooviction. evon tLough he qas the ono who branght our the

impeachneot eviderce d hiel. This is cb$ly iodedive assistoce of comeel.




5,   TRIAL COITNSEL FAILED TO OBJECT TO THE ST{IE'S USE OF OIII.OF4OURT
TESTTMOMAL ST{TE&IENTS OF THE ALLEOM \IICTTM'S MOTHER IN WOLAilOI{ OF
C   TAW FO R D V WASH| NGT OI,I.



           The    pruecutr elicited fom St&       witnerges the          qt-ofcort      te$imooial ddem eds of Aagela

While Peres, 6e alleged victim's aother, md fisther used her sffiee€ols in openiog md ctoeiag

sBumeds. ltroqever, Aagela White Perea lEe nd c.lled to tie                      iad     d trial fu   the Stde eithor bsfore

or   der   placing this iestim ooial evideacs before the jrry., in viol*ioo              &   Crawford    t   Woshington, S4l

u.s.    35, 124 S.Ct. 1354, 15E L.E(t2d l7? (2004).

           Ilid   corusel mrde ahersry objectim           wtir*    the   ju{e   overrulod (Tk.    tru.   pp. 812-813   &   81?-

819). Thie       alb*ed l*yme Andersar, &e origiral cac                 detective, to   tedi$ fc.AngelaWhite        Perez by
         Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 41 of 64




prory, CIL tra. pp. 812-821), u,tich is a direct violdiou of Crattfod, rupm.

           Fur&er,    t.id   rouarel oQiacted to double herury, which tte             ju{e    overruled,   n[en the st   e

sorraht to havs Jackie Nettles, s schocl couasellr,             terti$ to ert.of-cotrt ddearenb mde by Ms. perez
to hsr Darghter, Ally, tho rllogad       vidin     ia thie   6aBE.   f&. E"e. pp. 89{49s). After trizl couassl    otjec-ted

to dotbla horrey, the judge daf.d:

               TheCourt:         I'm going to ovemtle tle objediol.
               Ml Burke:         No{ becanse it's Aom Ally, it's from           dre m other, ft'a   wbr, u,hd
                the   a othet said to Ally.
               Tha     Cqrt:     Thd   m ade     her upeet, trst nada her do this uftsrece, md             I'e
               going to ovemtle (re objec{ioa.



           However, &e Uaited Stdes Supreme Corrt holds tha:

                      Whefe testieotiel itsteol aots           rt
                                                       involved, qn do not 6ink the Fruers
               mosat to lea'rs lhe Sixlh Amen&nEsl's protection to 6o vraga-ies of the rules of
               evideoce, mu& less lo anorphoue lotions of "mliability." Certrinb noae of
               the arthorities discuesed abovo aclnowledges my goneral reliabilfu exceptim
               to tLe coomoa-law rule. Adnittiag strlemetrts deemed relidle by ejudge is
               fimdureatally d od& witt the right of confrmtdiou To be srre, the Clarse's
               utimde goal iB to cosure reli$ility of evideae, but it ia a pocedml rother
               thu a zubsta iw guratee. It comma&, sot thd evideace be reli&le, but
               thd reliability be asessed in a paticula: mrmer by teeting h the cnrcible of
              cras-exaindion.
           Crut{,on!,d 1310.

           Aagele Wbhe Perez did not bclieve fret her                doghto uas telling    tbe buth ebout beirg abusd

by Petlioner- The csse ddective, Jayme A.o&rseq, ado is thd rhe never iuvestigded &e eleins of Ms.

Petez.     It wes in the hleres of tie        State to   aseailate Ms. Perez'chractcr, rad pre*cot hcr to 6e jury

as   a   rurfit uother md e lia- ia c&ods with Petitioner.

           The eotire investigdion was condrcted wih                 x! irrFoper rrip'us. E mry      hane been   dirovered

tht      Ms. Ptrez was carect ebout her .l'rghter lyiag, but the bvestigdion proceeded                      ftior tte very


                                                                2t
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 42 of 64




oEtret 8s   6o4h tte     bdd.    acfisdios *tre coapldety true, ud ao othcr 6eorier                          oe ayeou.r      of
inwat[dioo wme        ever ooasidsed

         Cterdy, trial counscl should hve knmedidely objected to this errwously iatodrced evirtmct

as being e     violgtioa of tbe Confootdiou Clmse. this slag deo immaeriat evideoce prodrced befora

the   joty, and waa nrbject to    amsddr,'micrial urdrr                     ta.C.Cr.P. An. 178. Agdn,tsial counsel failed

to esl for one.

         Ihe   prosecutors rtBt{a effts regrding Angela W}ite Perez' crcdibility caovcyod t}re impresion

to the jury thd they should simply tsue tf,e Stds$ jud8red rh* Mg. Peres u/e trot telling                         r.he   tnrth;

thd   ghe did aot really betiere the          victiru r^na lying.

         f[onrver, Angela White Peroa                 r+as   nwer E*lled to the *and !o take up for herssfi ud ha- out-

of'court std€o ents $Ere used qgah$ Petitionfi witioot ra opportulity tc cross.exsxine lhe wilness,

md no pior opportrmity to do            eo.


             'The Stde &op,ped a skurk ito the jury box. Defease cculsel a edr ao serious
             effort to either ideoti$ it as a 8kurk. tave it reu ovcd, or have the jury
             iretructsd to di*egrd its pre*nce. We corrot in reaon coac[rde rh* the jury
             did not cmsid$ this b",l'rissiUe, iapropea highly pejudicial testim ooy . . .".
         l&lqy. Es€lb,7i* F.2d 954, 966 (5th Cir. 1983).

         Defeore coussel   t) allo*ed it to be intro&ce4 2) lhibd to object, md d the leest, ak fo(                          I
cur{ive inabuction, rrdricb allowvd             the   jury to consider if,   and 3) counsol's   &ilrre to object jeopardized
th* issue oo dif*ct rypeal.   i,ei'"a   v. EfeJie, .nrpra,       d   g66.

         See also, Srofe v. Bolden, 103 So.3d 3??, 201                 l-23? (Le. App. 3 Cir. l0/5/ll ):

               The Si$b Amendnpat to &e U.5. Constitutioo prcvides the &feodxrt..[ila all
               crimiaal posecrlioqs .. . Sall eojoy the nght . .. to be coo_&oted with the
               witneseea agsinst hi&." Tbe Supreue Corrt hae i&d.ifisd a .,corr clars of
               'testin6ial' stde@cots" ufiich equde to a witnegs urro bers lestimory
               against m wcwed- Cmwfotd v. frlashixgton, 541 U.S. 36, jl, 124 S.Ll. l3j.f,
               1364,. 158 L"Ed2d 177 (20O1). Thoee gtteaeats bclude:


                                                                     l')
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 43 of 64




                     "[Eh pute in.court tesieony or ib frnAional                 equivaleat      - tbd     is,
                     m derirl ordt as drdavib, aretodial errnildioas, pritr tstim ooy thd &e
                     defrndrrt wes unalts to cros-exraine, q rimilr pretrial stdemeots thd
                     decla'ds would reasonably exp€ct to be u*d proteqltordly," . . .
                     "extrniudicial d*emsnts . . . contaitrpd iD formgliued tedimonid mderids,
                     guch ls didavls. depoeitions, pior tesrimoay, s cm&s!idrs," . .
                                                                                         [odl
                     "(demeats ttd were ma& uader. orctmstrnces uitrici would led a
                     objcctir,t witness resrolebly lo believe thil the dateue[t would be
                     gl.ailabls for uee al a I&r trid."
                   id. (qrating a ?* rWitte v. lllinois,502 U.S. 346, 365, 112 S.0. 736. 116
                   L.Ed2d 848 (f992)). Tie court nded testinooial gtdeoeds re gd-issible
                   ufieo tle witlaes is ab*eot Iiom trial "only uihere tbo deckmt is unavailable,
                   aod olly rlhere the defeadmt has hed e pic oppufunity to cross.exsnitre.,'
                   (footnot* omitted). Id. * 1369. Thus, tho Con&ontdirn Claue reqrieu .hot
                   thd e\.idence be reliable, but thd relidility be sscssed in a prtiorla maaaer:
                   by testitrg itr the cmcible of crose-exsnindios."
         Id.   t    1J10.


             Additionally, by emon*ously iltreking Ms. Perez' chrecter,               tle   proeecutr was ioproperly

afiarking PelitiooEr'e cbractar         as   being in collusio,n with Ms. Perez to cover {rp the abuse alteged b},

Allry', in   or&r to paint Pditiofler   as   a'$ad person" and     dim inish his credibil ity.

         fr&e v.8nuet,S21 So.2d 594,597 (La"App.               1 Cir. l9EE):

                            Lr a                    is no corrobordion on either side, the
                                   care wherein tlere
                   irnportace of tbe defendet's credibility bscomga so oignificmt that
                   proecutorial erra' attackiug &el sredibilily cnool be hrm loeg beyoad a
                   reconable doubd. See Velade v. Shalsen,7i7 E2d 1093 (lfth Cir. 198-r). See
                   rlso Pd.rs/rwn v Elackbtm, 191 V.2d 1315 (sth Ck, 19861 &rt denied, 480
                   U.S. 948, f07 S-Ct. 1609,94 L^Ed2d 794 (1987). Where the very essetce of a
                   cae is &o jury-'s evaludion of ddildant's .redibility,6e admieaion of teinted
                   evidence cmnot be considered hrm less. blade y. $ral.sen orpra; $aie v.
                                                                               "
                   [ec,*I,450 So.2d 938 pa. f98A).


             Tterefore, Petitioner has bsel deliod Efactlve asgistallca of counsel where Pstitisuer was

prejudiced         d bis tsirl when   out-c,f+ourt tsotin €oial sdernmts rmre           usd      againet   him   d   bis triat


                                                             :.1
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 44 of 64




wit[oti objcdioo by cousel. Tlial coua*l's indective asgi{oce d cm$sel viottea                            Pctitioocr'r

rigtts under the uaited s.tdes coositr{ioo, Amen&en* 6,                  ad   14, md t}e Lonigine        coditrrio,
Article l, $ lJ



6.       APPELI.ATE (JOUNSEL FAILED                     TO RAISE ISSI]ES ON APPEAL RELAIED TO
OBTECTIONS ON TTIE RECORD TO PROSECUTORTAL MISCC}NDUCI,


         Petitioaer a,ers his convictioo         ad   seotstrce were obtrin ed in   violdion of his rights uoder 6e

United Statx Coostitulion, Asreodeeots 5, 6, 8, md 14, the Louisiaa Coostitr.rtior, ead Louisioe

Stdutcry'Law,     a   a   rearlt of howing      od identional hoseoltorisl    Miscmduc.t.

         When preeenting a       cl'i-   of proseqrtorial miscoo&rd, Pet ioner must $how that t$e adioae of

tle   prosecutor so idected     tte    rid   $,ith ufairmsg rs to meke tbe renrltiag coovictioa a deairl of Due

Process, md "the      pro*nrtorial mism&rct ou* be of srEicied $oificace to resutt in tle &trial                     d
ttc   defendmt'g ri4ht to e fair VtzL" Euaner u. Johason,247F.3d 605, 609                   (jth Cir. 2OOL); tlnited
*aes    v. Bagley,473 U. S.      667   , 676, 105 S.Cr. fi75, 81 L.&t2d 481 (1985). Tte Supreoo Court ha

recognized   $d   proeecrdorial misoondrct Ef;y 'so infecl the             bid wilt     udairness aa to make tte

rrsultiog cmvictim a         &aid of     Due Procee. 6rper u      Milbr,4&t U.S- 156,765,10? S.CL 3102,97
L.Ed2d 618 (f93?Xquoting Donneg v. tuChisaphor, 416 U.S. 63?, 643, 94 S.Ct. 1868,                                    40

L,Ed2d    4ll (ffla). The eppropride            gteodrd of review is the aadou, oae o,fDue Proess md not tie

broad exercise of npcrvieory gower. Danlen v. Walnwigltt,47 U.S. 168, 181, 106 S.Ct. 1461, 9t

L.Ed.rd 144 (1986).

         Pctitioaer nrtrs    &d this     cBsa   clerly Sows &a 6e Prog*utorid ldscoo&lc-t preseat*d hcrsitr
go ide{ted 6e trial         wi& udsimess th* he we            deaied Due Procere,      ad   the   m   iscoo&rc wag   of
*lffrcied   magnitude to     nr dt b the &niel of e fiir kiet
         During the Stdo'r clcing rgum ert, tia pro*emtor calted &a defandmt a "demon." This was
        Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 45 of 64




objected to, hor.never, uo curative iustrsctim                   r,raa   givea to the jrry by the triel judge.

               Well you 12 citizelE ae not pawerless hera t@. you hane the ability to
               rerttre thd ch:ildt hith in the humer re.a, to tetl her tle l,s over, thd she's
               sde arrd th* her &rn on is gone. Thak you.
          (rr.tsm.pp" 1086-108?).

          Tte objection unr .hrt it is inproper for tle proeecutr to ak 6o jury                          to   'tedord' AIty, u well
as to   re&r to &e def*odmt re a "denron." Further" the proecutor atded,

                T[is   case   boil*   dor,rm   * it': very ximple to u*d            thia case boih dor*r to: Do you
                believe   Ally or     do you lqlievg          hi'nf Thd's whd tlis       case boils dowa to.
          (Tr. hur. p. l0?5).

          Wbd evuy        rinind Aid            iu suppomd to boil doua to, is n&et[er or not the                    St{e poves      each

elsment of the chrged crime beyond a reasoarbk doubi- It's &e Stds'B burden, not Paitiooer's After

inpem issibly *tacking Petitioner'e *a'ac{er,                            tiie is doubly prejudieinl, ard clear              prosocrtorial

uiscon&rd.

          The prrosecutor stded           thd         defeose     dcaeys were, "they're bained to ky to divert your
dentio*," and drferse            counsel objected,            wtich was overruted by &e biel judge. The proseq{or then

r&!t    oo to   iste thd, "l\dr. Bur*e is uoag the best ltc'reys in the buildirg.                             A.ud   I'll   coocede riglrt

oow thsl if you-all's chore et the conc'lusiu ofthis trid rras to go back in this room srd deliberde md

vote on who is the        b*tr    lar,ryer,    I'll   lose,   I'll lce thd vote." (Ir. e.e.    pp. I0?6-f 07?).

          It is irproper      to nske persoad refereoces to the skill,                    a I*k     &ereo{ of opposirg           counsel.

saa     v. Dr.rpJasls,457 so.2d 604               (Le 19&).          These Frejudieiel reaarl<s      clerly     cxceed lhe rcope        of
eloring rguments. $are !" Eanitton,356 So.2d 1360 (t e- lg78)- Also, this frial vae a runriag

coatest, the edde[ce was           nd or,e{ claee to overr.,helu rg, rrd the cmmerts were Bo{ iovitad by tho


pcoourced nd per.sideat miscoo&rt. Felde                         t   8lotkbtz,795       F.2d 400    (9h Cir. t98q-
          Petitioaer also coateo&               thd silce the anidence              Bgai!8t   hin   u,Ei not overufielo ing, fte
        Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 46 of 64




prosecut{r's prejudicid reo               rks   wure aot hrmbes-       u.s   v.   tradzgg 461 u.s. 499, I03 s.Ct. l9?4
(1983); Slo.e v. 8et2,394 So.2d 245               (La l98l).
          Furthsr, lte posecutor callgd u,itresses with &e only parpoae beiag to boleter the credibiliy                    of
the   dlqed vic'tim, md to presrppose Petitioer'g gnilr Ia                     ctosing   qguncot, 6o prooecutor ided to
tbe   jrrry   tld, "Dr. Krilgse      is   nd a forcosic     interrriewer. Her purpose fcr      c6u6gli.g thie child is aot for
courtrooe use. It's to repeir ths harm, tte dmrge rhqfs bces doae to thst chitd"                           gL rm. p. losl).
this preerpoaes           abuse of   tte sllsged victim ui&ich aea&d to bo repaired thur prearpposing guih of
&e acorsed       a   carsing thd dm:ge.

          Stdeoeats        ir   oloeirg rgum.at       thi   preruppor ddandat's guit can be tle scrl of fout blo*s

loog held inpoper. untted sates                   u   Tombhn,42 F-rd           l6i   (5th   cir.   1994), pro*ortor's dosing

ugsmsit msy          be   groun&   fr     revershg e conviction. Bell     v.   Etdt,1?F3d421(4tb Cir. l99S).
Petitioaer reqrests thd sccufiulation of              erta:    also be coosidef,ld by this Honorable Corrt as grounds

for aaew trial. Jalr olais t. Whttlq,93 E3d 205 (5rh Cir. 1996).




                                                                  26
          Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 47 of 64




                                                      CONL-LUSION


           Wherefcre, PetitioErer lubnits the iaet:nt Pstitioo for Writ              d H*sss    Corpue   by a perem in

Stste cudody md a Mea           orm&qr in Support Srckiag his urlar,firl cu{ody.

           Petitioner aaiatrias     th, isdedive         assisuce of cormsel, along witt errors dthe trial jodge

&rd ctate courts, deprived Petitiorcr of hir rights to dfcctiw rssideoce of *srnsel, due pocess, equel

prdectioo     d    the laur,   compl$qy    process    fr       ohaining wibesres in his favr. ri4[t to judicial revier,rr

basod an a ccmplete record,         nd   sccsss to   he courts. United SEas Coutitutioo. Amenfueatg 5, 6, aod

14,   Lorisiana Constitr.dio& Articl,, 1, $$ 2, 3, 11 16, 19 and 22.

           Petitionar as€rts    vi*le    chims, of r.ihich he has poided to sufficieot record evi&oce,            od   is

entitled to   Il*eas     Corpus   Relief After firll rcview of lbe rtcord and plerdqgs codaiaed hercin, this

Hotor*le       Coort   *ould grat Petitiotrer the reqleeted Ilabeas Corpus Relief of m ffier of Acquittd,
or,   t    lout, cderiq Potitiomrr's       case   remaded for a new kial. Alte'radivd, this case ehodd be

rearmdod      fa   an Evidoo iary   !Ie*,ng.

           Additionalty, P*itioter asks tba this petitioo be srbject to the grounds of                  rcutruldim of
enors B &e b*is         fr   aaewt/tlsl. Ldtolat,    *   Whitley 93 Eid 20S (5tt Cir" f 996).


                                                         (-)   )--



                                                                                  Hectcr
                                                                                  M-P. - Hickory   3
                                                                                  LA Stete Pri$o
                                                                                  Aagoh, I-A 70712




                                                                     2"1
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 48 of 64




                                 VERIFICAI'I,ON / CERIIFICATE OF SEXTIICE



         I, Hects Pereq &e rforcm eotioned Petitioaer, do henfiy dtest strd ffirm tha tie            idoradio
contrined hqeia is kue to the bect of my tnowlefte        ad belief   Fhrthcr,   I veri$   tlt   rll degrioas   in

the foregoing ane &ose ofHector Per%.

         Addifimelly,     I   hcreby certi4, thd e copy of tle foregoing has     6is dra    beea   pked in thc
fe&r8l   m   eilbox   d this iofihrtion to bt sgnned rqd elaclrooically fited ia t[is Cour! ad        a cop,y   ha
beea s€nt, via U.S. Mail, po$age prepaid md       poperS ad&esed to:


Wanra Mootgmrery, District Attorney
22nd Judicial Distrist, ,u6tice Center
701 N. Columbia St.
Covington, LA 70433



                                    o2

                                                                      Hector        1\
                                                                      MJ. Hickory 3
                                                                          -
                                                                      LA Stde Frimr
                                                                      Angola LA 70712
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 49 of 64




                                               INTHE
                               TJNIID     ST-,'(IES DISTRIC'T COURT
                               EASTERN DISTRI CT OF LOUISIANA


rMC-TOR PERTZ                                                    Cidl Action
                       PeElinnpt
                                                                 Case No.
I,[,rsrs
                                                                 Section
DARRELVANNOI l{a:dcn
Louiaima Stde Prigon                                             Judge
                       Respondent




                                            APPF}{EICE3




App€odirA O8il1l20           Louisiaoa Supreore Corrt Daied PCR

6p'pendixB   07123/18        Louisima Pirst Circuit Deded PCR

Appeodix C   O3/g3ll7        Louisiaa   Suprerse Court Denied Direct Appeal

Appendi: D   |UZ3/LS         Louisirns. First Circuit Deaied Dircd Appeel
Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 50 of 64




                   APPENDIX A
    Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 51 of 64
Siate v. Plrez I WestlawNext                                                                            htps:/rrexlcorreciional.westlar.cory'Do(umen/I224(11a0de971   1...



         VYESILAW

          3'trr6,d.&5rJ}.1.,20.                          -s.!d-     raaorr.tTr{oor') rorr4rtstr.rr.,?ol rreE r!.F,
                                                                ,toaovtl. 4743oo
                                                            Supl'e C.M    olr.liiiu.
                                                              SIATE   oft uisiar
                                                                  Hector PERFZ




                    r iE. ll.c6. P.,a - Ardd o.l-diit ApCti{ Fa S!frvid, lilti( F.rdr oa S{
                    i.nnE .2a'd &i*r.l Orlalc Cdn N6b.,(., a?2557, Cq,r oa ArF.r, Firr qcr4
                    t*mh(.)       2ole xw @.Ar

                    'r   oi n    FElwraorv wFrT! 10 rHE TtYEtTY-gccoto JuolctaL                        o(rmct co{rEr.
                    P    RISH Oa   lt lartaxv


                    Wi    .!dk    rbo d.lr.d.    S- p- dn 6.
                    O-rad. Apglt   nthil.blrr tndh. lga.d 6.rlbdM a.lr6            ot@n-r u.ddolt
                    .!n<r!d ol s,rlrrnd u lt|srn rfi, i66 rJ s 458 r0,l s o 2052, 30 L Ed 2d 62l o96a).

                    lpdkr n{ lw tully l1lla.r.d ni .pdL.d6 ld ri.@idlo. oLa .r.b en.                   Ln

                    9.r l$ to Ldr.l h.H. il.a, * 2a Lr.s c. !:2aa, Loui.ie edr.ffidron 9,E de
                    .im@ lrE ltra.! ol.t.6d o iiJe*lv.49llax6 dr' !.d- 0l. llffi
                    c@mr.llq p@d.d rn Lr C CIP an. 93! 4 *E *ilho 6.lhitsr6nr p.rin - !.r Nr in
                    r-. c cr P !n $0.8. Norlbry, !h. r.lilr.tuD i. 2013 La Acl. 25r ..ui!r, ti.l ,rrd. B,
                    mk ,!. Dc.duElb.n alElnai tu .riM lll|nCa hardaro.y, ApDlr. t i da6. tl& @
                    b-.. rudy liu0.l,6d rn a@d wirh Lr.C.Cr P ,4. $0.6, .nd thr dni:l 6 ffn.|. H.did,
                    unL!! h. cJn.h or.l o. otth. @lw.@tls..ulhdiag th. iling ot. rum
                    apdL.0on :ppll.r, rpPlic.rn har arn.wt.r,           hit.!hl L   3t   L @ll.l@l6vbw. Th.        dhrrlcr
                    6rn    i. o.d..od   r,.   j@|n   a   filnuE frrry @.r!r.nt *nh ha     Dar   QnaF



                    -.   So.an   *,2020 WL,l72r3oo (M.m),20lg0lq5t             (t   .8lr.rr20)


                                                                                                dlnlU9o.'ffi|\!&




                                                                                                                                             il-*-,**




lotl                                                                                                                                                    8/29/20,6itd AM
Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 52 of 64




                   APPENDIX B
       Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 53 of 64
Stale v.   Pere   WestiawNext                                                                        httBs:/,,nexrconEcdonal.westlsw.cody'DocumendTS8gdoTo€€8I   f ...



           r,/ESTLAW

            cdcrar-drr-.Fdc.4 s-i-!L!.:rtr iri.E ds&ir ronfr,.r5rn ,rloca0de                                              rcr girylo   ,reu,r.!l
                                                            .o!9 wLr5r55a

                      rrtPutttst€D optt|(lN. cBEcx cqJRt FqE9 aEF(nE                 clniG
                                               Coun ofl!D..1 ol   t&!i.r      Era   Ci.d!
                                                         STATE ot Loutuhnl


                                                            Hoctor PERXZ

                                                           NO, ior9 tr-lrl o9.i6
                                                          SIPTEMTER 30. zore

                      h R.:   ll.dd tura 4rlrir!   ltr   .lFrylery efi., znd   Judidd   cr.fti c.urr p.,lrl     oa   sL


                      6€FOiE r/@Or'lll-D, lHERrOl, Al{O CrtUlZ          JJ.



                      , IIR'I   DCflTD,



                      Nor   R6eo.isd m So. R lr, 2019 \i\L 47516a.. 2o19e4t        (rlrD,   r   ct . !r3o/191


                                                                                        4dulcffiwir




lofl                                                                                                                                               8./29/20.6:1S AM
Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 54 of 64




                   APPENDIX                  C
           Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 55 of 64
I
     Strre v. Perez I WesdawNefl                                                           hllpsj//next.orltdional.rcstlaw.corn/Doormen!,l387dgD0ef   4a I 1...



             WESTLAW

               3'wc!dcr.-c.          F.lDrlrj,    a.sa!..!thl, ,H![(t           2(}l, ,r-u.,D]
                                                        ,r5 Sond 695   (la6)
                                                    Sqr@.c.!d        dldtd.[
                                                      STATE of       louilie.

                                                        Hccto. J. PEREZ

                                                        NO.2or6-to{vrt
                                                         Fr!f!.ry r. br7
                                 For tuit .a Catsd .n.!h. R.ri*, pri.h oa SL t dluy, Ana Jqrldd Ot t td
                        ^pdyr^!
                        C.!d DIv. E, t o. a72,552 io th. Cen ot Arc..t, Frd Crq/ii No. Ar! i lq tOTOl

                        Oplnlon


                        All Clt   dmt
                        215   Sd3d6t5 (Mm), ?016{176 (t-a.   ZrtT)

                                                    o2@ntuR.lb            io.r-ibrjonrus   G.Mtd vkrr



                                                                                                                                  r -i !,q(d,rr
                                                                                                                     D'otE'tllailn.ar./&




    loll                                                                                                                                    &29/20. 6:t6 AM
Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 56 of 64




                   APPENDIX D
     Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 57 of 64
.Stare v. Per€2 |   WesdawNen                                                                                            hxpsi//nealcoftedional.wesdaw.com./DocumenvITrgoobacadeS   I 1...




            c.dd^ddld.a|idc,{                            DEit-6.z0ia            rciFnhe                                       r6l'l,D {r,16 c, r2a/to ,.@. ior.r.J
                                                                                                                                           1


                                                                       ,or5 wL9464gU

                       UNAJBI.ISITEO OPINION. C'IECK COIJRI RIAES SEFORE                                   CMilG
                                                           NOT DBS'G!{ATSD           Mr   PUAIICATIC|N
                                                                Coln o{.r,!!al ol bEj.l!tu,
                                                                      pirn CtEn.

                                                                   STAIE of           lruisianr

                                                                      Hlcror J. PER.EZ.




                       ,9s-5 iEi of, r!.lt|}€@,n Jldirr oh!i, cd,r 6
                                                                       -d 6. fi.
                                                                                 p.,bh ot sr
                       I.@-y. SLlol L.r]hl5r Ood.t tto6t . a72,s67. 3.(,in.E  Hddl.a wn o

                       A!..rD!,t rtd l.r tiilr
                       (.ln,ri    Ir*,.          &ron Roo!..   l"ori.&!     .,td    wrs        L   r&.tn*r. cowllis, Irrna,.,

                       SidryWda!,                LdLlrt Arp.trrt Prq.4 HstcJ. p.6a ild                       OtlorE       rjd*Nit.

                       tdor      J.   P.l!e      &{.t,    ttuld.nr.   PD   9..
                       &tI       rr.oor,raLD.          u4tENtlo{,     .nd TBER|OT. JJ.




                        ', Tn. d.hnd.d( H.crr J. P..!r. ,^tr .n O.d hy atud lu., i.ticlndt **n .sorer.d
                       Ep. oi i iarn uadr iha !€. cd $l,ld. y!.6. . vtaaidt ot LSA-R s. 1ar.r?. H. 9bd rci
                       lullly ,t, lolrorl,B . lqry Iri.t. *r. b$d euly .. cn.rg..t. H. lLd r mo o rbr por"
                       odkt]{domnt al l.{di.l, urbn wrt d.nr.d. Th. (htirdrd {s $t n6d 10 lir.
                       lnpribfi.nt .l hrt r$or, x{ncn b.nfi ol p-d., 9r!r.don, or.qp!n.k c,**s...
                       rl. t itLd . dotrcl to r.o.gd..
                                                              -r{.€. *tri, w.r &nhd, TtE d.l.ddn ,w
                       .rp..rr, ddhi.!n! thd .o!n..hd ..tend,'ll                          oa   .rE   .nd   rfirn   pro   { ,!h[r,hgrb
                       ol anor, !Y. ailm tl. aorwirbn 6d *nho.

                                                                                llcr!
                       ln 2002,   Arllc! Pd.!           b.eN    rMty.d     in   .   ,!tht6.!hrp ut}r Ir. d.i..d.nr rn             ,   st
                       ld.q h Td-. rnd Ana.l. lid .            d.u9hL., AW., , nm . t?is
                                                                  ilcyw.ld
                       oL!..!hh, ln 2@1 Aneda .nd lh. d.lffd.nt h.d tldr m druqht .r!.l lnd .r.ri.d,
                       'nE d.t.d,0 . @i6 {il .1d. to Ftdd. lnd tH
                                                                        6 Loai@ !o nnd wr. AE t
                       2003, tul.r. 6d na d.!or!rr. bn Ie. lo Frn lh. !.tr*tsl *n h.d !.t!.d h A6h.
                       L@.dE Th. ranrt 0id . ffD.., o|irt b, 6...! sr.r. *E d6t rld6t ,|r jn 2OoE
                                              '^
                       Dd slh $d i. drd ran e wl. Ti. tar, t.lr r.v!d dt d dE EE .r -tt rrb .
                       hr.r 6 l{o@ le. .bo i B!.n Irta btuty har trEvld b..k lo . r.br 6 ML sr.it!

                       h 2009, aw a               in   rh. inn er.d. .r Fih t\,t d Jurtd H€h s,ctr.d h 66i qau I .drd
                       @-kr Jhd                   n    7 d.-. ud.o o.good tq.dF.. rtd.b.d t rrrb..-A ,r&n
                                                                                                                   E
                       $.vld&, Aw rotdrh.ccr4b.fia                         .d.rnorit           hq!ia9ttlh...rE,bd.!
                       'n+p,!p.r.t Erd'59 nJ. Althdita. E. blq4tl i.b n rE r.r alrv t. i.ro b Er
                       cn*t?l . ldtr .' c.itt. (c^c) i. abei9tod, rr-! .tE rt &d tn .n fr.t* ntr
                       rh d.t rdrn h.d D-. -!u.ry.brrio n. h.5,.6t y6E. n CimrE rh6 tr 6
                       ttod $ r6a old ad liv.d $th n r nrorE sd rli d.tfiit { T.6. AtrV di!.b..it t
                       Jo Bdn Ri:r.r., ilE C C (m.lc ,rr.dffi. tlrt o @ny o_rb.. h. d.tlxr-rl
                       brdt d n r trulE, h,i6lr. .,ld v.aiE, .d qr!$d h dr s6t {n6E,I ii$ h..i
                       ll. d.t.d.d do 6r(h aw. !u rr. h.id d rE pdi d .ed cs.6. tl. crc
                       'nralw
                                      rad !r. Juy.
                                           pr.yq,

                       lh. d.lbrlda rdnd d tr, H. (b!!.a                    .ll o,    il. r[.g.tim     .16   .r.iit   t 14   rE   ,Ec
                       h+gBrrndy l.idi.d aw
                                         couirSrElED aallcllxcrt 06 Etroe lrutt€r offE
                       h hll nrx @n .rad a!.{.mrn ol aru. n!. d.rtnd.m ,oraa dla tiit arn &6d ,n
                       rb'N!.l. dF.n r&ioy to rft..t tA. l!a/t pMc.6 qst63 ol avt/ r trtrry..d
                       r.li.hrlr9. Ir. ,lE .rp..L Btr crnn d d lrd F[ JutL Knn!-, qldit.d
                       dild 5&d .&D ..4r..1r!si Jo 8.rn alrd.t, quCid s .n .E n h b,lrBa
                                                                                               - - dlqr h
                       rnarvidng ol cnikltrri l.rd Dr. Yar.il 8a.d, qu.lli.d a er .tc.n i, ,E i.ld !t dtk


                       2 th.    d.ib ..a6. tttt M., K*!g[ tl!&H Nt he rdt d .bo!r g@*tg ? bGli*
                                           Lnr
                      th.r   w    dnec. ol l@frhOi luihr h* b.&mny 0€t oir ot A.W.s llalrEnt. B
                                      m
                      h.lisad olll,othr lotamrtt w       '1ff8c! o, tt ,ury3 d.dm.. Th. d.t nd..t
                      r{r. ln.l Mr. Rlddi r6un.d 6!0!l ln! C^C pE.r. 6nd @.nr.d on ho* i}E
                      .Ll.ddD Oiw ,^ . CAC i.tr@* e6 ol b.tt e!.1'ty r ffity. FiE{y, ..Bnrrg ro
                      tt d.ldd.n( Di H..d. wrE *r. qualli.d onry .: .n drci h r@iid ,!nbt,i... .E.t t5r



I ol7                                                                                                                                                                  8il29n0, 6;15 AM
         Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 58 of 64
 Sraro   s   l,ercz lWesda Next                                                                                                               https j//nexrconeclional.westlaw,com,TDoclrmen/l   Tag0obacade3 I   I

                       bdyond|! LIyD! .b.!t hr t.din! 0r& @ .*d66 ot $Mr .i.ru[ ws prq.nt .nd ih.
                       €r.cth.!tD..n.. !i.y*.51evd@mrg .ol tB6b.m1ll6d. !h6,&g.E
                       aEyddoqic.l                 Lst66!           sbour    g@ing            4!     d€Ly.d        diidr!@ s$o!{ a tr(,l6l be*                  lior


                       li.6n$ 6uer dld nor.qwllI . ar.ua.d hdnng i.d no a.n pn4mt rEdn! vB hdd
                       6$rtlng h. &!. .&.a! ult l€tifi.d 3 ar h.l. d.tan$ @unr6l dd not .q..t ro tr
                       .efiaa ot nr@$r!. qgda d t6 ,lln !.< mit. D.6.ns co!r$a..in9b oliElFn
                       m! . h.e, 6br..no dun.lg M( Xn.gG 3 tr'!I]mdy, r{1o tt ttud lili wian ,h! 11.!t
                        nlrldu..d h.!.rl lD ta96la A.w . oolne tur.h -cot 6.rt dbm$.d ,.d ..d ltEt
                       l,{.Wf-'A th|! poin! do,uo @^rd ob,cr.d. .nd rE hata.r n$rud€d M, xrima.
                       rbr 10 6rar wnrt ary.b had !aii. tnr oq.dio. had no$inq |l' rro fr0t axrdt tlrtmony
                       d *i!r an ar9an lntinong on tE h<1 nndi.€ p.o.!s
                       Funns .l rEI, d.lfrr @m&l dd not rEv!@ fto &p.n @r di6 ot 6.d1 ot rh. lne
                       d!.!E    bul E,!a. 6rE d.d lic th6 p.o@lrr,r ond ot adr .p.rt! ar& ot.r:p6rte .rd
                       rha liar corrtr q@r.6crt6 0, (h. qpoin, Ane lh. pllc@Ly q@lDn d oach .xr..l
                       dlnng Eir dl6 ft! t]h.d ow q!.drdr! ,o. (.o.!,s6imton @ th. pr&tc.lr. d.6n&
                       @u.*r 3t l{d ethr. tlo qu€.ti6.. d .No ooJ.drd.. Malleg ragrrninq Dr tt !,
                       d.imr. @un$r totd th. trtt @n $( $€ dods w . *te tt$t h! {d!6ns 6u..lt
                       mnl.d v$rd lhr F.@br tr$*6d on tr rr.dh.l! d!b.s @u$.1st 15d. !ad
                       havtno q!triih! w d a*pt nd I .n .,o6n .

                       Tnr                lo   air.      !n objo.{d ro i\. .dfrsr!,lrty ed r.lBbihly ot & dasrl,s tGtmooy
                       oiihna
                          '.illr€ i w.iBr                 ot.ucn an oD,et@. a @lmloreeu! o0i6ctih @.i b. mad. lo
                       th. d{pr{6d             dir..c6
                                            o. L.bnsy rn t6 trrc co{d 16r! lo o,Ett $o eue br
                       .pp.l. .           .!ve sa
                                            L&a-a E nrr 103(AXl).nd Lara_c,crp srt 34i(A) sr.r. v 7i,/.ry
                       ra+iliL.app 5ci. !2tr3l14), 16t So 3d ts 24, Mt dd,&d. 15-ol cr6 (La A9! 1ctr
                       r1/31i5) SL. Sl8tr y Pory,03-t3!41!. App 3 Cr 5,6JOS).9 So ?A3a2. us, atdari.A_
                       09-1955        (lr.&2tro),39               so 3a 352 at                gal!y Toca&o 03_1335 (t-aArp.5c,
                       5/   r   1/O.). 615 So.td             &2, 646--a7 (wh@                 u. d.ttnd.d naE. .'!r!no!d h. ..ti.bili,                     or
                       .dni.ruh, or r.ltiodry rcalinE lo tE rhsy ot dd.y.d dildoeG .l haj. bot ohlocr.d
                       .nt ro #olh.r lhr dods *a qlalit5.d to ciliry .bout d6l!y.d di!dl!!r!I,
                       '3 Thqs @ i.d tr*        d!i.n!.nl ,!to d any oblctro ro l,r. trirl                                           t6til6, of up..t.
                       JulB Klins.s. Jo 86,l',.Ri*.Ia, a.d Dr Y.moit Hdd $b d.din.                                                  to i& mii ,.r[ m
                       4!4r. Tllri 8&gn@nr ol            i5 *i$out tudtu
                                                    COIJNIIEIEO AS$OTG€NT OF ERROR XUMSqR                                                iVO
                       ln olatld .aun.rn , $o d.t id..t Mlsrd! m.6rdEl 6 @ni.sy to ttE ts* &d
                       .!d!@,    tte 6rdtr i. nrl $rpqt d by .uttd&t .vi(,6^6. .nd th, hll corn d.d 6
                       r.tu.n! lo q@l lh. pdn.E rri, jdlh.rn or o.qu&1.
                       A    @vkihn b$.d                  6     'n.urnoxn
                                                                                 .rd.n6            ennot !!lrd       e    il   vEt t6.   06     p,!6 s&
                       u    a cond            a.sd           j(vi LsA-cn!*            a( t, ! ? Tn6 st'nd.rd
                                                                                            lh. &ti@n., ot                     o1   6tB   ior
                       lh.      &do6           lo u9h.ld a          @eidlo. i. tnrlhs
                                                                                th. &d.n@ in rh. liin nonor nor,   wig
                       hvoEu. !o 0r !oadro.. $y ..tqd lr€r ol irct @rd h.E &!nd $. ..{nnirt
                       .bfi.rn of 0l. orub.yord. rd@rlt. do{bt J6c,.@, y4M'' 4.3u s 307.31S
                       99SCl 273i 2739.6r L.Eir 2d 560O9?9). Sr LSA-{ Crp rn. r2l{SliSa.l, y tuod.
                       06-020711. 11,r2t/06) 946 So 2d 65.{ 660. SraL s &r!.r.n 5 3 56 2d 1305 13os,!9
                       (1. rl3!) ih. Jek@.8nd.rd or 6v@ Lno.,o[l.d in LSA-C Crp .rt. 6;t1. 6 &
                       otpdiw .Lhda.d d l6nn! fr. tuE[ .vidse. b.{] dr.a -d e@miarlt, ao,
                       @$Nbb d,olbr wnd r.dyrr.e @m.t!nli.l rvdan€, Lsa-R s 15.r33 pdd.r rEl
                       or h.tindr mutt a. .a&tn tl. o!e[ Bid.M .rd!d6 .lcry @mH, hypa]ois
                       olrnlllr:!@ Sa.9rl\r v P.tom Ot-2535 (L..Ap, J Ck 6121/0r). at, So.2d 1.r. j44
                       Frff 2006 lo 2OOo th. .pri€b5 &@ p@t 6!sdn9 06 dbd.lion. ,E                                                              i..   h.
                       dqh.dso, Lsa-{.s. 1.:42 pDv{bd n poitmri p.n
                            A &gawr.d               6r.       ,. d r.p.   cmfiilt         d    !!d a p.M. jtrrt5€ F., or ,!. o .{ca d
                            wt.o lis          an   J,   mt,    or   t!!in.i tful              ntvtue 6 d..@d to a. rit\at t.wtut a,Bt
                            <,th.vid]m hacaua!iti.cmd                             t d u.rd.n,6.o..l@otth.i.ll(Mic



                            tl) u/hs he            vElim  r dndd h. .9.                  ot   lnd.M           re. L..t or knehlg.               r, lh. ectih s
                            .s6 shal mi b. e             d.i.ns
                      Flnrn 20061o 2@9,                  ISA-R S            14   at pNd.d            in   p.rtmt     p$t:

                           A R0!.         a   ,E 6.t ol and, 6al. d v.lind t&.t idae!@ *ith . d.b                                               - r.nat M
                           6ftin          d   *lntur llb pd$n! ta,i, clrEnr
                            6 tmr.in I nor n6sry, .nd.ny e!!.1pnh.ljo., *$s h! rap. nv.t{, vrli@t
                            d sd inL.@B, ne.6 !l6hl, tuin i. k) cmph. rh. (iru
                                                                                    '!
                            C For    Arpoq.l                 th. S{bp.n.         "et re.t i.t l@r.m@.lnotr dtioml.no.sins
                           rn   &y   ol   &. lolwns .d! vifr .nofhd                           .fu:
                           (1)   I]'. €@nng             ot   rE .r@         or   9*t!rb       or   ft.    vi<ro bt   $.    oltb.d.i !n.9 U. moun c(


                      F@m 20Oa            b 2009 LSAj S                     1a a3 3   pBd.d              in   pdlEnt prd
                           A Otal$ru.lb.tr                   ry'.n      lnl.nd@l elE9ro
                                                                            n &t or$a fobrin! *llwirltarbths
                           o.er,      *tro 13 (, ln6 roo!$ ol Lh. olbndd {16 $. oltsr ,.@n hs mt y.l edarEd
                           fn6       yorE ol ,!o od b ar hrlt 016 yM younge n.cn tt€ otr6n3.r




).1t'l                                                                                                                                                                                           8/29/20,6rl5 AM
   Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 59 of 64
Slatp v, Perez I WesdawNext                                                                                        hllps:/hextcormcional.wesrlaw.com/Documeni, ITagoobacade3   II



                         I   {I   )   Ilr   E!.hng     or    tr. .nu! 6 grn.b      or   ln. s.drn b,   tl. oilnd.r !*t{l   th. mcrrh o.


                   ln   hi.   bi.,
                                rh. d.lbr{.nt r!99..6 d!.r ln. .vid.€ a od did trot pov. .l ol th.
                   daDan         .!ge.l.d dp. H. @nL.6. lh.G *s m .vid@ ot v.e,flt or anit
                                       ot
                   ,rfEdA a@ldrE to 0E d.t!nd.il, b.rd o. Aw,! td{mclr, h( cac 6Ev.q od
                   wid !n. dd o. |r..d th.D @ d$ no .vil@ ot o.lt a&st n.ful. Tll.
                   d.,..d$r toeo..r. t1.l A w s .Lh. *d 6t Irr .M. or .s.l Ln..y, at u&.1
                   !.[!ryi d m'.dd6M Bqc b.r.ry Tn. d.,..!d.d .,!f. md a w,. . !o.rdE
                   &6b69 hn .dntu db @t 6.htut. .gc6v.r.<, np. b.qrx a w !ri.d ur d.r..idst
                   ln:x.d h., -bsfl cEd'.nd bm t@ in h-.Frr. .6. ih. word..b!t q.da.. u6d
                   ny Allrl .adne to tr. dd.nd.ni
                                                       'r
                                                          ilr . (Dh.iiF t!. r.6, bll ..rnar . d.gt jo., or
                   tr.       *d       @trir. nD     .n!.
                   Tn.       d.Lidtni€Ed th.l AW . t t t..tituy dn rci ol.itrfi rha da.n6b ol
                   .fir.r.nd rar..'a Tli ,6-orb. at tid d( not .d ur -{yiEer.r,6ld Aw o 0i
                   {rrdro.udrnwlh..y,.it!t.dytn.inr.r.an6.nthidoFEt .L6b!t.n.od,
                   ml, d v{md -!.1 itq@E                                 lll p.@r. uk           dAW     , tE dlhrtd*rt .&rad (brE
                   lhh!. ro h.i rht .ri it6 n r r*..                       d \dr.n rt .t n di AW i.rt.d ,. it dnm.i[       .td tr.r
                   .h.{..bo(, & 15                          otd *itn   n   artrEd A,id ln., th. rtr. Garlrl!! 6.r..r
                   rEnians ,i!ftr.rg h. d.Lndair'! -{l                              ..r.   6r
                        o-   oE'osd                to@6ad           $.1.Lr.. o,,-b a.n rniohrd riclorfr..!r                   lrd   ots
                        dd h.         drhua      ro oo      !rin!. B Fr lrat yo .rdrl u.?


                        O.   l^h.r Fdr lo{         yq        body   sc     hrclvld dEn     ri..tr   p.@ EJtd     do   $n!tr   ro   yo!   llrt

                        A tily &!.d! od               nry   bJll   ed n, yrsm
                   0...d 6AW ! CrC,noa..,rdiu, di. 9. .lda,E.t rha d.t ra.(. rE-d
                   ..r. o, o..l r.xrd hrerlr on A\4 Thrqronod r!. C..C l,ll..ri.*, A W inrtc.rn !.
                   d.bxEn i.*d n*v.!ma arn hr.brrn.. M. R.td. ridd rr.Elol drs.-q..a.
                   tud. D&        run b 6 tto.n ot aw o. rr tin L rr*n9. aw 6td.d ,r hruar., ll.
                   v4{.,rd '60E blnel. io.fBtrr.              d.l. dat nd ai h. rt.16, tuirh, q!o.!6.
                   otfic 0. nlrvf Aw rrd th. d.bndint     'l. h.d id(d h- .a.t llla n an, ti vrcio
                   o th. .66.$.al .re.e: .n sr!r!dr, wi . !.ant ! b ,!. nnE . ,r o tt
                  d.5!.' h.lir{ rl. h.r.. h. !- b !o u9 n, nl!.. x. Rirot .!rad,.H.$aarj9
                  )@ h,t vtu h. rt r. )ql tir!7 aw ncidl .F. 1l. n !o up 6, lur 6rd( .aw rllo
                  dtl M. Rj(r6E hC tlE dat d.d arld t r . tc d h. dd lir( ,! qrt., ,rd h.t
                  d@d .c, !i!r h. ndr- ,rr, n aird h.r lt br. in !l'. cac Ft tar, M. iir.b,
                  i!d. parlrt.t !i. dtu*lq o,th. iat.l. b!no.t!, xta, a w tirrlhr,r. rtrn nt
                  [dn h.. xit h. ble6. {*an/d !..L6 m.!.,os nd ndn,xrf a vt 6i,.ad, t d
                  'nm n66, ir.E,',r.n porid.cM ro,r v{i[ h 01.drnte
                                                                                  -d...d.rn I! ha€.
                   lThad.r.ftk .qce6a!,tln*!!@brEdc..ro6o..tFa.9d.@lrn-'ot
                  a w r.ll.ltt6r.6rJt @rr!d vlha,. d.trnt.t b. tii fx b.r ot.yd.r6 !
                  @r .6.ut A W'. oqlury. n. .rndo hr d.dataity. Fq .tura n r4E-r. A W h*r.
                  Cl.gatin 6ry dr !h. b€o. .ntry sth nfi !n 6 e ,EBpdtt n Ir dr6. oi.l
                  ur.y dd Er &l)lrt. itldng ot !e9 {id..p. It datrxra.t.l&.!n.,!.ta!/I,r
                  a{g.r!o                otta. ct ldoo dlb ba codoaq.hd hy h, ee.rd trand E
                  m&Jdra a.d  'ln.o.rl
                                  0r.r ,rd, corrcadlld db nd an            ,r datffb/n lhc4 nd t
                  's.ll. tuFd rrtr-. rnh hc rclrs .,ld ornd d*.r.    ^,.d. prt.rn r. tu otoo.t-t b
                  ffit r..! . onia n{M, .u.!.d.. h rw 4, $ata {* [r.d by ttr dai!.dant ar!
                  ostlrr. oa o.dihary. tl't lqr, hot .I ot tna b.tdr, ,ld cio!. to b.l6c aw,. {!m
                  oaii..d. rh.r 6r ld h Ut rbodE o, firnir c..i!|drCjdr ( ,t@Et * 6tld
                  *rh tu phrlql diaici, oG $tms,! t-ud4'r. n D.r..d !y 0f, r, or bc( a
                  -fi6rt to irplai a Ectr.t cdr(ir.lr. Sr.ro v ,r,!gl.s O3-lCt O (1. r/lot) !Ig'U So 2d
                  1219 1226.6rl. iarrd.5.5 t I 333 126sct 132. 163 L &r2d 1c7l2oo5l

                   'In m,             or   h€ 6 ,rE.€9r r!r.ct. ,n *r!o5 o n !on. .ny (r1..r'! t!.t6ory
                                                      ro
                   Mo.E(,              rrs t i. ir co.,lrc!,! t riiM,.boJt tcrdm.n r,tn 6.oilrdrdwhri
                  .!.!.ftt            up..r.d.lm6.b. qtt r,b6..didblity. tE fr.it . n d ot tr,i.Cnt ot
                  IE tudr!..,               @l   ,t litm.E . 9.l! y t rro
                                                               97-226 r (!. A!D. I Cn Bras,/oal. 721 So 2d
                  02p- 932.            lh. !D r, trd. d.UB'n               io
                                                         orrh. NdCht ro 6. d6.eaio,. id 1q.d E
                  spp.{.t l.!k. l1r .pr.!.t 4n s[ ,bt r!^d!h h. ff!.@ 6 oEituft . h6tind.7t
                  .t.rrEinlro. ol ault d. l l .n 6rn!0qdt p..<lud.d ns ..tt! .a a .b[r...rdj ]uro."
                  'n
                     m.ilg $.r {igltr io !M .vi(a6 ih 6din.l c*. sd st.t , Mncrnl go-13a2
                  (1, I0r1?/O0),    S. 2d 7! I Tn. b.r lrr't 6. G.or! .a.rdm .edru ,[i dri].n
                  ru! tr r..!ih, '2 ....d.d by a na ot r.r, d{ noi .rrd.r   lrD -a.t ad dirm6
                  trentd6t s6r, q Qu,m, 479 t 2d59? 506(L!AFD.I Cr1935).
                  \^lhd.   ox fror6 crcln.t .td ed.i... rnd ttf, lcry n aqubly Ej.r.,rc
                  hrpoin6a o, innoaano pEDEd by th. d.thr,.r{a M L.imfiy, !h.t hyrofi. a lrtr,
                  sd ln. <,.lbid.m i. lutry s5! $.6 i. @t 6 hrr.nEu tl.t lrG . r.Edbra
                  doutl. 9.L { c.prv b. arr! so 2d 6 76. 630-{1 (1. t 9!a). h, )urr,. elilty v!.dkt ha.
                  En d.d 0r lfur$b oncii.ih trat, b-.d 6 rh! bn My ot r.vaBl ynln.ac
                  inchrdlic A.w. !.d tfr cAc hLviry, h. d.t drri @hfir(ld.o![r.tGd r.!. upo a w
                  rd..ad ynE. mL, by Fy olocl *qlrnr!to!@, ln nndho th. d.rbrdsi lvirt,
                  h.]u?y cb.iy Elkld u. d.,.nd.d. lhsry oi nn@rl. s.. c.prvra Ls sb.2d.t
                  530 Th. d.lbnd.rt @mpt n. ot . l.d or 6nbr{lon .6d .utgdb li.r! E! no
                  wtur ro !r. .ful .b@. bli th. t .tdony ol th. edfr .1o.. i! $iici. lo ,lD!i tir
                  lrdn                                                                                  ql,
                         'ltoinr.oi.n.. 5.6 Sr.tu u Oryca,5ta Sa264af. a6o {,, Aop. 1cii1037),
                  d.@r. 519 9o 2d 1r3 {La r3!3) sd srar y 6,6s .o7 So2d rl95 t197 tt 6 t,sr),




lot1                                                                                                                                                           8/29/10. 6r15 AM
    Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 60 of 64                                                                                                                        I
 State v. Perez I WesllavNexl                                                                                            httpsr/nexrcorre(.tiofl nl-wesilaw.com/DocumenL/t7ag00hacad(31   I


                        '1, ai.. r lE@rah lm   ol tr. 1q'!, * find ut idaE a(ppo.l' lna lgry ! lMmN
                        ..d€r 1 l e @i.rc.d tE( 6h! th. .qd..r. ,n r. hii ,d lrwllL to tE sr.ti,
                        r, r&ri tu ot ttct cErrtd tEl! br, b.ydrd a qd,&l. doo!. ,r(, t ti. drro.
                        oron y rrE ElbiyE tBltdmlllE@, ln.r,Erbt rxL.n r.. Colry orfi.
                        a9!.v.i.d E!. ol Al/l &e sl6l6 v Crabpy 0T-2306 tLa r/2t/Og) I S, td 7 a1g                             a 1
                        (Frdia) I!.                    aqnEEnt       o,   tE. rihdn.r.r
                                              co(n6€.ED              allt6l*xr           oF   Eiid     rt L€F ,rxE€
                        ln   rr. ,td 66dr,                  iEirmai       oa   .E. t!.   <Lturd&i    llc rd tE.ft lo                 r!


                        Ih!    EEn$ Arrdrdrbrt ro               tE unit    d    sitla c5t!t     bn   r€ art.L l     5 20 ot   l'E    Ls,u..
                        Co.trtulon p.larrbt             th iar6dEn         ot   cad      .&*E !.r.l!hlut        Anhaan . el.6
                        husninrrnudytim.t,ntrwa..:E!s sloL v s.r,lddo                                          !a7So2d 762 /6i
                        lLi 1079) A !.n!.n . ,. drddld dr$n bEty oc..d€ il ir I                                 oorny
                        dr.p.   rdts.t            lo   n-   raw.fu ot 0E oli&* q i. rctfill 6.D tn.n . Arno..t-t ..6
                        ...dL.. 6tEnd                  ol pBn . d r!n6g a $i.d r. @rd.r.d !6*! dr.oroE0o..b
                         ,   llrd   ln.   ditu     6id      pun6hn6t e onjddld i. [!ht ot lii hm d6. b .dj.t, I
                        !Jl.Er.     h. dr .l l!.ri@ sl.r. y A.d,t4 9.-!6a2 lt . Arp                        I ctr 5,5/95), 655 so 2d
                          l5,r Ih. fitl 6.rt h.. !@I di6!t6 n i6pD.ln! . lartanca f$in llla $tuio,
                        aaa
                        iftn.
                            .nd r!.n . si.@ ,I       ba at !.nj. d d6srE .b-rn . h&n .t .nsx ol
                     drMr6 /d. L@'aea cod6 of^otcnfiiqt Prccad!€ drnd. ooil 1 !.ta todi tr. ltd..! m.
                     hd e.t ne.t .dr!rd6. wn n mp.iti.t snrf,E. l/tfih t. h.l coirn n6.d not l!i{. ur.
                     eb,!d'..rldoatsA-{ Crp..t. 8s3 I, th.re.dnullr.i.ct i.t .d.q!!i.ty
                     co.r!'dad 15. dit6a stsle v BrcM. 02-?231 11. AOO I Cr !/0/03t, Stg 6o 2d 566
                        559.


                    ft. lol ol LsA"€ crP rr !94I lt t i. ut@Lron o,rD td'4 !.i t !!rx.o d
                    qadtr dErirl69tifi6stn i.,.EvEd. !/\16 t .End..it.rer.^
                    d.q.il h.lEl ten lb. (,1. 5r!lE i6Fo..d, @.r!d I uni.aa..sy .6 lltm n
                    t{ @n t- .d try d@a.d rth ts,c-c o p .n !e. r s{.r! v L,cb! ale sqrd
                    475,!7!(t r9a2). Tha ltd d'r llrqd ltgd rh. {rrr.,nnt. F5.l rBb,y, lr !a
                    6'nr,@d !!a !.lEltlg ot o!. oibnr, fi. t*.$Ed 0!t h.,{.oonn.,tdr
                    mq xt t. porat.t ar GrEt ti-o. rhq,ah dEto.al .a.E .rtia [s
                    oll€nq . s..9c. v Jo6a 396S.2d t0.9, roal-5zlrr 19rt) o..rfr..e
                    ol. sL.E, rn aaiit qato! ! drds tn hd cqrt.uJ-,! !@.d 5kE C
                    di6.ricr. id dr.n!* .rE rld sb6- 6t!rr ntr b-i ntor *9.!,9.r.!. s,.k v
                    lrD-d gl-lu. {L! rorsga). 71s So.2d .9, 50 (rs dim)
                    Fd      d.tndrn. ,!@v.t d r+. d!!6..r, tr. ii.l 4n oro..d ih. m.dabry [a
                    5E'E- Th. d.r.id€d .t!s th{ ,i $r d.(n dd hr .o d.r ,r!e.t rg 6.r
                    ir^e 'rr[r .tc y Ea"!d n (ar [ rct pia l' u.lJdt, ortrlranrd s .olr.v.i.d
                    6r., arld ql. .t l! @r th. ri.rd hrd ot 4{dvrri, .r!.. th. d.L.d|.r tl4!f,.tl thr .
                    !*Gn6            in   h. fltyj-r r.r!. Flld                 b. |1@ .cp.op.id. sftl.. tha o,sr6.l]iaaa

                     7h 9.r. r o.dr.r                 523 so 2d 1276, 1230-6t (1.1993), th. (.!i1... gq!ftha c@n
                    orh.d         rhat,   it. t   tt 6!rt 1tld. ol.t ttr p{nnhr nt n[nd.r.d ty LsA-i.s 15 szt                        1n*-
                    n. h..&n6r. dhbuii..                        !o   rcE plrbti oot. ot Frln.hn$r d           lln   0E   $nr..c.
                    momrd b rElhino inq. the 'tE AJD6.trt ingo.ltff or Oan .nd *ihdng. .nd I
                    'lFrriy or, ot proF..1i6 to }l! evq y o, rh. 6i... th. tEt cod hrt t\. oplhn. hd6<t
                    nr duty, b rldr *rdr eldlc! to m fi.r Eltd Et b. .o.!al!tddy u6.ira. t^
                    9.L v "hrrq 97-196 (1. t/aJga), 70, s.26 6?2, o7a-?7. !r !tuartr s!!,qh
                    C.un , m.nadrE i5@o{*td O.dtEy pmi!| dorni ,nd.afinlG t6 dE
                    n$dddy ni.jaua b!.ru. i" ln. H.euel qt .td.r L..tr. . ltnfi bodl O4r!, id
                    Joi,.e '^!di! !r. mftbEry n.'|ns sEE6 mF..d !.&.tr. H.!AC On xl,
                    L''. D. Ltud{ SrpGr! Ca, ts tr.td &n 0r xnrr@, l!l|* lriEc! ar!.l'.d
                    n odn re.!d rlrrEa to f. o.rdi! ro!'(d             rsA-R s rt 529 t. s.. sr.b,
                    Fooar s9-1024 (L3.0,2./9e), 7.a So a, t27. (rr 'ycrrsn). Sr.{r, Co&,., O9_16i?
                    lLa      aat I cr       2,1210) ,5 so 3d t1o3. t lo3.                *it dmad.   rcn6o6   itl   1o/!r1ot aa s6        ld
                    r26a

                    Th,  ot!.nr c.r*E!d! tr. Ld @n lh d t6 @6pt uln LsA-a cr p .n !9. I b.*D
                    d       6!dd 6lt9.liE cirBErd n ia lM $.t ,r lrc @n dd bt !e1i.dly
                        dd ,rd
                    dsr nla c.5 q nb r6.d.nr. a@n.l.l6 a rtnonl Cl-ty, hd.tr, th. rhl
                    c.!n id{. dd 6id- rlil*rtn9 t6.. rtl. h. .r.Gd. .l .tdrl        .,r, nda.ric
                    ao@r|6.'tn hy Nr( r}l r.i 6un nd ,Er jur, r t.6t..E        - und- !sA-€ Gp
                    .n 69a r rts ( i. lirtt ,iqlntd 6 nis hn $bre 9o !r. flte b zttltd
                    ,td! .r .6t rolln n !sa-a c. p .rr 39tt ! llr. i6pog,g . 6.ft,.1d, Llb
                    ..l & arsi ..UcuLtitg rr.n raa$. r Lcrd wE b. tuda rkrc! ln. lrat dn   -man6 i.
                                                                                               haa rlo
                    dsrtr.r,  Srdr v F.U.c Q0,2!6? l(! App t Cr 9n&!r,. €09 So 2d.fi1 311_Ntx
                    da.Ld, 0r-30?7 {1. 1or25/02), 62' So.2d 1173

                    M$d{ldy $nLlr6 h.w b*. np..t.dry urhlld.r 6 nuimtl ed 6.lrl.nt *nn |n.
                    ,dd..r .ni .r.ia ,@v6i(ru pEhitttn, @.1. lnuud d .r..s,v. 9un hm.,n. sd st I'
                    , Je.r aa 7aa, a6,75r, {ta Arp 2 c, t2lra/11), 31 so 3d 13{ 24s cl (*r.d. t241a7
                    {1.5r./i2).66So3d462 to Bbur h. p,&hoiD ln.t !r. fr.nc.t{y ,4hum 6ibic.
                    r. c!6.1i'!.t&i lh. d.tddanr4ln d..rt r.f,j qti@nst .ntu tl.t h!,r fr.Duqt
                    ,adr tu tlrd. bde of ulqrc a@m.Ena u. d.h.drn a. vri,h ot lh.
                    b9.l.tuc! Ldur. to ...an ,rkE. ,Et r d-nn!turt 1rto6d l]c ,E oi!..bL
                    ertFndrt ti g&totaEorbns. @d uEmn.tg                   orri(&. J4r4@ 7oo

                    Tir!...ltit               Ftatit            muad !!4,t,E d.t nr,ri,.             dqrirr.M.0l.E aro.rt
                    . dwMrd dlsfiE n6 ih.6.nd.tdt s.rllE undr LSA-R S ta .? ,tE.!€d
                    t b.. u. cr..rry .sbrEh.d - .d.q!.tt th(,ua r.nr lb. n!. xrn @ nr.-d. a .



4ol7                                                                                                                                                                    B/29/20,6:r: AM
   Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 61 of 64
Slire v. Porez lWertbwN€xt                                                                                                    h(psr/nextcofi ectional,\,esdarr.co6./DocumenulT.gOObecrdc3   1   I


                   .r.ptur           b.         *y yar!           A   w. !t!   d.k.r{         o$d hlr   tlrt! lt a h06        ttlur.   to   !4bt
                  A    W     t   116l   ed        io Ep.    rE 5.6
                                                Srsf. y ,(rsn. o2{lss3 (1, Aop !Ctr IZ2OOZ|. a36
                   so 2d 3ro.39s-96, *,dcr.d,03-4233 {ta 95D3) 6s?&2! ro2. Th. (,tndr ns
                  6r prEM   by.l.r.r! crsi@c air.no tEl ha I qr.ptEn l $dr olr.,Ed.rory
                  it -nt-.a *q*, Id b. nrqdqfrrr, rdr..d b tir .,tt lrrda @h.bhlr. ti ,.w o,
                  Irr.ib.-, ard i. @.r...a..t t o. 9."brrr@.709 So2d.l67a
                  A@edr. m dosud d+tne t6 tu pllmgtd, ca.aftre.r i...daiD.y tib
                  srhi(tl i aBL6 lrr. stn E inrq.d r io cilad, di..rlFn 6.n b m. .dw
                  ofur crL,s r,rd. lnrdbi i. nEt u.'drdtdcr.t .,6h        ttu ...rc6.nr d .rr !

                            tRo 9E tlli6llEt Tlt oc ERaoi MflaERs oalE AXO TyrO
                   ,     nd 3n lend pr! e &{tun-t ot ru, rh. d.tftt r!!.. txr n ,!.1
                       ln h,r
                  @n ,bld n r .ltd[..d hi! irxrErn nl b.*- n.
                  and sturdy dahr !o . !r.d, !Et,
                                                              -! .t!.5d hi. $rln lJnl.rrnrt
                  Tn.      d.ll.dd              w6 dnoc,              $nr.g!frI-              FdA€ud          13.2ooe Und, LSA-{             crp
                  fi      s73(A)(2),            rc l!.r .,rr.ti   E .hmnod              n   lFasLt       r.to.y   c.5      .n., uo     y{6 irs
                  th. d.L ol in.{turion qr$. p'kltion TlE d.ri.drnt. ti.l bllln o. ftoGibd l0 2o1a
                  Th. d.l.nd&r .t9{ lh.i h. r- Irid b.rod th. herxr nn ue'r oi Lsa_c c, p
                                                                                              -t
                  573(A)(2) *td th.t sd! ur ,E{ o ioto brqrtu&.,lt d by.th. d.bodrnt, .
                  .u. .rguB. h.,. iar! 'fN' cdnhda .d (houl hi. @st
                  Trr d.,l.nds '. [.d1id lld hi. nlrn to .                              .rdy lna E uol.t.d ,r 5l-lo O.
                  Crcilad 30 2014. 0E d.f..d.nr fl.d . 9ro                              { natm to qiolr th! ndl(,r.rn ai lh.
                  lfolttdr ilal  lim lfirEtjd! lbr corn@mrrn ottnd n d .p.ad A,r.6d1C 6lha
                                          DE
                  molis          w
                                 6 ovrnb{ 10, m14 tha p.Muior !.rnt.d or th.t d6t ohh.
                                        h.ld
                  moto.r. io @lin@ h.d Edr { ,!r d.b!a a r!q!6t
                                                                     -d thr olnar ibi!n!. 6oiit . hd
                             p{cgFti.n. nr. tird aolrt (bni.d th. nnlM b .u6h
                  '.iertad
                  L@t,.B Cld€ or c.lmd P@d6 *r'.r. 53o(A, ,.otfr.


                                  l.r- ! &rbnd.,n fl€.                       .Erior b   q{n         q orhf   Frtiftr, ,|. , ui
                                  tunn     t9olth F.qB ol[6it                     ..r   qt!!ar!d t, and.576 lrt ro.
                                  rEpind @u tE tulin! d oD 6n tia.oi nn 5 m crl. rndl                                          ir Lta
                                  h.'a 16. rrunoE d.n rlE Bhe lo666ur@ Dr ln.t


                   ud.r Lse-4 cr P .lt 5a0, , p.diinry pt{ r! &y !l!rd69 d mokh fiad hy ln.
                  darrE t nr. m. d!.1otd.t rr.re tnd 1lr4 d..drrt. m.rrd. pr.p.rty lfl.d 6oudr.
                  to quai ndo.r 6 {!r.@, o. nb!... br 6rn!ry. .. *al aa ,pDriorEs h
                  d'eoE y .nd tll. ol pr.tq/h.. J<tnt moron. ,., 6.ni.!rnq t lr und. h! $m tut.
                   SLL , 6dots. O?-o792 (tr r1{o3). 336 So.2d 77!, 7!2 {p.. d,s) Axi.oo ISA-
                  C Ci P .n ,o7 p6vilf id , mU6 tq ddlrlsq to b. n wning, {n6 h.
                  @ulrElr* b.t all.o d,y 6*r. tn 6ntin!.@ n.6{.y.lq unargGldry, .nd
                  d.r!.- h.d m orpdtunlty io ,.E .D . 6no molrd. [En h. ui.l c.!dr dnd or .
                  d.Ln&rd! 6dbn ls a @ hun . I Flp.dy bdor. ln6 C@n r* llvs s,.b ,
                  h,!!fi,r!(@.407 So2d r13t 1j4 rL! t9si)

                  Th. plue!{, inniMd o Aulen 13, 2@9, Fuld hM p@b.d o &!u.r I !, 20 11 ,
                  h.d th. pr.ap!6 Fdi.d .d ban *rrddld q tilrtuFt d s.. !sr.4 cr p .n.
                  573(A)(2).Ih. d LxG ofin Bqd trdan rlri o. rf, b0ding dn.., n c.,.@ m.n .!
                  d pnr Bollon, ,E ,ld                    dn oidild tll. a.n . 6rnu.d: taomb-                           13, 2009,      J.M.y   22,
                  20:o, Arnt 19. 2010. taoyff 6.. a, 2o1o:                         raft,      10.   2t11,.16 ao.it   2! 2otl (mn .

                  116 06 J!€ 27. mlr, l}. d.ftrt. &.dyi fien E b !a ncr!. nj 6 datni,
                  mdh.. nl. r,tc q,t mtrd !h. .tod d.L.Dd o.d tE ni.l dii! ol! s.F6!- to.
                  oatob.. 2,a, ,rd ,{oy$b.. 21. 2ox, F.h.!-t 3 iror2. .d rardr 22. 2012, .lt d (hru
                  6dir.., tlt dii.r @
                                   otn6d
                  tairadd ilErytrlrdadc..rtu!E. trnd @,t rar.d!nr!-ihai.11 .
                  o. vila .hE moto.r. cr Juty 9, Odob.. 29. .d OG.t|t.. 12, 2o1a ,n 6 J.!ry
                  10. 20r 3


                  On   AF        9. 2013.         or   *ltb, <hr.ri. ,ion r. !n itt c.dt or!.i!d |n. ln.n!. co.rnjrl                           O.
                 Arrr     10. 2013.         tE ria @n         d.ird.d , h.Mg on E &h.n d! !tE. d..ori,

                 O. Mly 20 2013. m sito d.tan$ mOr., llE lri.l @n orirad $. E.t . dfinu.d
                 Or Jun. 12 2o1 3, on dor.n 6 oo1bn, rr rr.l @un o.dr.d th! mt(br 6nrinu.d. On Jul,
                  15,2013         6 d.hn.. motB n! td.t@n d!.Dd ,E n.lid 6n ru.d on r{adt 19.
                 onob.r               tlNmb. ll, ,13 6l b..6d 6 Mno d.bnc no!c, t r d./ @un
                                 3, .y1d
                 od.rd lh. n6nd                     onnnu.d.

                 A.    rha   tbo!. drd4 IEE                   @ .av( fl@ its . tb,
                                                                6or{tu b.twr ..dr .onutlu.!
                 .tu.n           d b, D.          d.t .&.
                                              li6. tr. t t @ns6. .achoal lbl. .a cosni.l,i motion lbr
                                                                ^&dLlmi.tcn. !na- LS,.C p
                 @lnltrcq !E Strb nld .ir6 th. qdi.d.r ot lr!. i|n.                         Ci
                 .n s73la)12) dI-i,li'@ F.ftdolor yulr.o ln.d.t ofih. nJ&E h *iEh to
                 sm.6                rn    r.   ti.rffi       tiru      6 b'!r s- n,,                   r./rr,    41.355    (L..App 2 Ci,
                 2/2tO7), 9s3 So 2d 690, A9,r.                        w' d,'bd,      o7_4r[!5 (L! 3J26lO!)        O7a So 2d     297 S- .rro
                 SL,. y          cJ.rry           306 So 2d 69€, 7oo-o1             (L! t grs)i lSA-a.Crp         .n   530.   oliod     R.vEt

                 lilhl.    s      rEra    rh.l      6 Jtury            13,   F.6i!.y    10,td rr., t9 2o1a. ,r. ,r.t, wa
                 @hu.d b..d d wrt-                            <t      L.e     moiirEr    !d i!.t 6 a{ouat ,!, 2ora. lha rutErw



                                                                                                                                                                             8/29/20,6ilS AM
      Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 62 of 64
State v.   !€Iez I WesdawNod                                                                                                htDs J/n€xlconeciiooal.w€sdaw.corvDo.um€Dr/ l7ago0bacade3 I I



                     drEEaa !a.ad     d t Iofl oorai ol tha st* r*t diin a, i I uniaoa!.t, L oturrca
                     i, i6 6dtlr/.!C a nor.d, th. rnri6 6! dtruld 6 NoEd!.r !1. 20t 3. al ,!.
                     Ern, ma9n trad 1l3t !!ti tloEob 13, 201a. b ffific. rd. sxra ,.
                     !.r.il! inrr.r ti.d on Lo!Bn!.r 10. 201a. hi. nrd rr rm.ty fficd      s.. sbr. v
                     ir6rr.4 !n-2a8. {1". a9p r ctr r r€/0o). 6oa so 2d 3?6, 379.€q $d.                                          y   9i,rr.r,    5OA
                     So 2r,637 6,4 {hA@ r Ck), *"r d&a4 s!2 So 2{ a33 (t.19!i)

                     Ih.    td    @n      p.op.ny       de.d tE d.ind.nr.              pro   s    hotEr r.   {q.t!      Tn. fi.t       Mm66d
                     EI y$r. a r.r              o' tl. tnd     dlt!hn n inc 6 . d.tne Eor6 36                  5a€         sl6ps
                     So 2drl 8@-nl              Tnu|. $. .Lr.nd.n(s li.lubry nlrlt to . rp..dy l,r.l M. ,br virar.d \ b
                     t nhs ind lhar, 96              lh. r,.tr ri.n6 ,rit@ to           .t
                                                                                r. sy ,n uda, n6                   igni    o.litrrdd
                     lo   . tp..dy fiA      w et vor.Ed. 56 &*..                      v vvrSo /()71, S 5t,r,529-3t 92 S.Cl
                     2132.219r-02           33LE62d r01tl972l I}s                      rD    i..{Mntr              ot   .@       o     *{nort


                                                Pio rit AssrclGllt oF Eiior lluEEi ttliEE
                     r. hn   nlfd,6       -...{.rErt     oa'E. rh. d.r..nrn rad rt dit B!.r'E                                               o,


                     6aJ- B d,ard,.l!u.d- € csd drt6t,i n ..t d.fri!& t. &!mrr to.
                     tr. E{.nrt Tn. d.t .rd.d rru mbr fi.t h. d]ql il.d . rcr6 b ntrdtu .d
                     Gd th. nd @rt €tu{d to !@i,. Ib.!n,. @Jul Addin, b th. d.t rd-j. h. narn
                     L6un al wa. noLt d th. d.lkld nt ,la re.lt d!.t hit nchl to.nEih/! a.!d.d oi

                     ,o Th. datnlant, i^ h.t, u. EpilGrt.a b, * drtt tun . drr. b.b.. rE !t n d tEl
                     lhr- pMb dnd (dilct @n-t) a.d thd pldic d.t 6t,.{i. Batc! ,rw.t @cr.l.
                     Jhd       A{rb lll     iolLd         .a   tr   dahndrn. .tbmly th. onEr lita.naya had tit d rElir..
                     io   ertde tun         llr!   ci!..    Mr    allla. *nol.!r!6t d llb d.krd&t .t tri.r ihd . Dillrd
                     noto.r lo rvrllx .e
                                                 - @r 6.-r-   l               ol   {relEtibb dflttlEr a n                        po&.1      r--dra
                     d lh6lls. rF Elr !.brtot                      t t6un
                                                                      .l,   Lr 6!,r.    bl(r   0.
                     h.d iol !.o C.ttrE &.r U. 8!lr. irr. ds nr.| h. .(, rl! 6ors n ln. ..l.dh.'t
                     Eqr.l !Lr! tu $r a!!n drx, !r. (b6.rt .t adt tr' h.{it d !ro.ha. atuE'
                     0E d.rbnd.d d.hd'16 n hna. d.m b.nr. .@d 6r' rhdi.
                                                                               -i.t rE or
                     @.!.1.' Th. d.bid.rn tun't .td.d nrd n ws .& mr, .tu,l rr hs .dod                                                 Mr  &r*.       ro
                     do, &<rr     rOr.'lncrltevat.hirh.hdb-n-rnt.!dra@                                                  Jury 2012        .r!d0!
                     ro..d, t!/ nod6 ln.r h., Fr E r. fhd M. srrt! cd6d ltr.i hc dd     ,EI di
                     d.rbnd. ara. ..rng 6. . .p.dy lnEl notd, jd 0E i.rt td. t6 d.tid.d
                                                                                    ^or
                                                                                           lrd ..tcd
                     ri" !E OCS E6dr h.d bdn rrtd lE,nt I}l. dlr 6r,n ,U.di


                                  \A$1,qfid @n..t .nd @nal & & ndh.nl yo.ra not $nlLd lD t E
                                  .tb.E' lh.t ytu wrnl. Ini. cs hr b.o p..dr.c ..d h.. b.s p..dhe
                                  snr Mr 6ufi.'! rlp,!sN.lb. ed I (br1 5 -, qs {,ny nG r. ldihg
                                  rMdpdrn r( 9s0 6 d.n, yM ,'loe v

                     ttulrs. Co.ttur'rr     d. 1 ! 13 !.ard.r n p.t Er !..r $.t.1.!..dr.a!. or 0E
                     to€.d4{.. .t yp.6rftd.dt
                                         ^n              ...d.@ ot ffst oi h6 dqo o.prdr5 by
                     ln. @fi r ll . hdinn rn cn.,crt wfi e 6tblt. plnljl.bb br ,fio,@nfi.. rr
                     srri ,rd|dntin ro tr uflEd sEt6 c6irtu!6 t*e- odr e.n . llJrut . a. u
                     oaiartl p.opa'|i..            t   FlE &!od
                                                          m . mtnd tEt hi! tha ,tht b cooiat ot h!
                     .lDd ll. d.L.drn                   hlt nl nlht b 6rt{!lo nl.d ooo6.t An mrfild
                                                       i. i dqialr lE
                     d.frtb.l C6.r h.6 llr nghl b nN . !.nir.. .llqnir E o.t.d lD Dlurn hm.
                     Ar ndi,.nt r{ ^olr. db- hL @rsl ..ry .x.,!d. ,o r.. ! to dlow lr. .6)..n lo
                     r.r.ii th. .rbdy ot hi. dro.., ( h. a m.n!!. to do .o, td tfut I'ht l. not abaollr,
                     smr b. danipllat d & .. b nb.rud ordldy p.o6dix! in c.!.n, .nd snot b. uod 6
                     !'6n IE .ddid&.t$ ot ju.tr Tn qalo ot$$dtu l ot o6r.l l.,!.1, er ud!
                     !l.tE talE.olrn.nt r@q4 a.d'ttnA.4w[notb.dtr!r!.d'nf6.b...8ol.ca.r
                     .m*re        ol   a. ab!!a ol      dl&t0-        s?arr   v    r.!r.   o5-{o1 I IL. 7rolor). 936 so 2d 106.
                     142.   €r'    d.r6d,       540 U    S t22t 1zlSCL1279                 t67 LEd26 too (2007)

                     O..pL rr d.r.nd.rfs eror. .!o!t ti! fi.d.q@ .l hs oo,ujb!... th. rEr
                     @n 6urn rar &rd. io D. 6nFr.d !\a s E lffi 5 d.t D ,r t {t ao\rrr !al'l.
                     IIEd.irnsrilamtrro.h@Mr 6urt!E!!@tp.t rn4to,h.@ldnotb..d.to
                     .daquaElyEEr*rl tun .l l'ld xlrE6, {i6 !r olttpb .twruys ovotyd $nn h.
                     q9 tda            ln!. c    sollE lh..add !u!0..6                            rn!- nD
                                                                                             .ti€,y ixl
                                                                                           0r.[               darorE
                     n6cd
                             '!q@i9
                                          llr   B!rr.'a    rrih[!.i, tE d.tnd.nt hellrEt      dE. anil   d   nla   lllit   lr,
                     ro obdrld 6rndy rr..d!6 6 !]\!.o!n &d b nMft $. ld,rni.tntun orjudiar s8
                     Lrgfi 936 Sa 2d rt 1a2. :15-147 l/rA tnd th. tn.t @fl did nol rb!f, it. di.did by
                     r.tu.i.g ro ,tle. M. Eu4a a. ddbns 6urd d6 to . oiift.t ot inrd.t

                     1t R.!.rdln! tn. d.Lid.nf. m.n&r@6 il!u"nn! . d.m o, ln ir.cttrn .!!d.@ o,
                     @hr.t G fio.a pmpa.ry .a.., by 6n .plEto ,.r pdstuIdin lllat in 0r. utd @un
                     *lrxr a tull .ri,.nngy tHM! m., b. 6nd!d.d alt elrnr th. .acord o[d6..!
                     aib.d .lnrEa b daod. lll ile o, fi.itdE sE!.iar ot co@.d {r5 saad                                                           b,
                     .&gm-l o, cr o .4-1. ory lE alda*d h !E                   otirdlo.l ..dEy,                                                  sta/,
                     v crr* 9a-o337 (1..4!9 r Cf rlra/96). 6aa & d a32,'.'Lr.t
                                               't
                                                                        a36

                     l. |nr o., !E d.i-d..{ tudt..erld mlr..tu s.ar.6 ot 6)n-t. 5rE otiE
                     .n, tdra ieori n ih. ,En io srp9..r nf, .slb. nE r,.b bd ho n|a ro mr*.
                     rry .rho.no.! ,!.1 @rd crssr h. {rbotlt ituda.tad d s a b.E , h.r.9 n
                     llr tlc   6!li '      thua. n6       reitdlE .sr.6                .lllfMr . b.!.l.o                51r stsD        ,   r]o.ra
                     96-1991  (k App l C[ 4120107), 697 So 2{ 1355 t363-6{. grr. y Mrrr,                                             66? So 2d   t75
                     7!6 (La.lap I Cn rc!2) Thi. p6 egnllmt ot aB,. winldl fiant




6ol   7                                                                                                                                                                  8i/29/20,6:15 AM
          Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 63 of 64
    State v..Percz I WestlawNext                                                                                htQ,sJlrExtcorr€<tional.westlaw.con Document/ITagoob.crdel   I   I

                                                 rio aE aa6lotlErt oF ERiOR itUECn aOUt
                        h ltr la4h po          - e€n rl d nB, nr d.rald it .,!6 lrd ,r. na.g d di,nD.t
                        !.€6!6 .Otm               hirn Dada hm        ory ,r. -.cor.dr,.   r!! ltt a -6.tfi8!t.
                                 rls
                        ]lE d.tdrdn         drar lh. ..er.d l. .ne.l 6d lrai qdty rld hat rh. t'h
                        'd.aii..a i6d6 . d'..?a mrrdry r.t-i!            b au b-b tuidtuEl llcttr- nE
                        rhtuldrn .m.! b    qe..r     lnri ..lldrr! b ,im .. d.t n$r prlidi, fin ttafl
                        !l ffi ,'&. a!ii_ F.cr.ay rd t rdt r!. d.l.idmr G [i ..r.tr.,(d ,n trE
                        dimdl li.r,.rd h! n .66 E rtE*rrg rtEtn, i.r,t hn l d-l!er@
                           .r Fd Th[ !6 s .-ilrirul a rthout ,rtt
                                                                                               Fqd6d
                        ^6
                               fRo 8EAa CtXErt! Oa EiRoi tuhEia nvE lHiouor{ rELvE
                        Th. d.tbnd-t td.d ..agnroL ot rtrrr n!6bq! ia lllbqh tEnr blt Fvld.i tu L*.
                        et lliliw.!ufi.nt, or dli@lhn tu. my or lh.n.,16 h n6th{€ k w b irvi.{
                        Glrdnr $@ dghl po - uionr'.n! ot .rEr fiu!, rh4 D.rr&t6r i6e@. rrich h.v.
                        not bG bd.bd, .L @i6-id .b.ftl-.d. So Udtrn FuE}.Ced.
                                                                                    ot pp.6t, Rd.



                                                                        corlc!u!(tat
                        Fd rh. ih.rgoin!       ,.rd.,       dr d.ihid.ntr *r.tlo.        rtd sr.E         .. .frdDd.
                            FFlhEU

                        THERTOI    ril    M.CL€l{OOll, JJ.       6le


                       iror R.F.Ed n so 3d, 2015 wL !Laasl2, 2or                 t   1o7o (L.   Apr. ! or. 1/2al15)




                                         Th6            6   cllr.Er,    !y h( dbcs      ss   LsA_c    s   a6:18,{.(w)
                                               'rl!m
                                         M. &hga lllril.d th.l .olafi,i' a \.i.. . !.rp6t6br l'&o!br6 hr
                                         !.naior lo fi9!9. . drtd b gah &.k (.8) ru.l to $. p!rp6. ot dfttuslty

                        l                sa Debod v. M.@t Do* pr.ra,, re,, io9                  U   S.579 tr3S.cr 2t86,125
                                         LEdzn4!9(1985)

                                         ln! d.i.ndlnt da.. no{ ru.Ik. Odir./, &/D@ itr hs bd.t, B. !d.,
                                         ho'r6rar..<rdlu ba$ ol th5 eG o hr wrid-,btio t6 ,*rl1.e
                                     sra@ Al.d. h hb !ri{ llr tb{.od.rn arg6 th. lli $nE dro..d s
                                     6r{ir 'tr |ha on .tr. .,n o!i. dtiid{.. .nu, a .ddE ,E J.rb&r
                                     &ui€d d.n.tunlE-
                                     &dy r thlrud,              a73    ! S   6_ s3. S.d. r1a.. io LEd 2rs       O   063).

                       6             Tr- (,.l-(b.rt sJ! h!! 6 .d.Iy tti iquEEnt, o, LSL-CC..9 ..r                           924
                                     .l s.q.. b r& b 66ir/a ljct . t!.dr!.


                                                               o2d0Ihan6i.!h'efu6




                                                                                                                                        -         tr1 itu&i{




;   ol1                                                                                                                                                    gt29/20.6:tS AM
           Case 2:20-cv-02429-GGG-KWR Document 1 Filed 09/03/20 Page 64 of 64


eFile-ProSe

From:                     Angola E-Filing < LSP_prisonerefiling@doc.la.gov>
Sent:                     Thursday, September 3, 2020 12:'15 PM
To:                       eFile-ProSe
Subject:                  Angola E-Filing
Attachments:              DoC # 63251812 131 s.pdf




                                                    1
